Exhibit 10.1


EXECUTION COPY
 

--------------------------------------------------------------------------------



[jpm_logo.jpg]
 
FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of June 23, 2016

 
among

 
INSIGHT ENTERPRISES, INC.,
 
the EUROPEAN BORROWERS
from time to time party hereto,
 
The LENDERS party hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
 
and
 
PNC BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL
ASSOCIATION, THE BANK OF TOKYO MITSUBISHI UFJ, LTD and BRANCH BANKING AND TRUST
COMPANY,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers
 

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page



ARTICLE I Definitions
1
       
SECTION 1.01. Defined Terms
1
 
SECTION 1.02. Classification of Loans and Borrowings
41
 
SECTION 1.03. Terms Generally
41
 
SECTION 1.04. Accounting Terms; GAAP
41
 
SECTION 1.05. Alternative Currency Calculations
42
 
SECTION 1.06. Dutch Terms
42
 
SECTION 1.07. Pro Forma Calculations
43
      ARTICLE II The Credits
44
       
SECTION 2.01. Commitments
44
 
SECTION 2.02. Loans and Borrowings
44
 
SECTION 2.03. Requests for Revolving Borrowings
45
 
SECTION 2.04. Extension of Maturity Date
46
 
SECTION 2.05. Letters of Credit
47
 
SECTION 2.06. Funding of Borrowings
52
 
SECTION 2.07. Interest Elections
52
 
SECTION 2.08. Termination and Reduction of Commitments
54
 
SECTION 2.09. Expansion Option
54
 
SECTION 2.10. Repayment of Loans; Evidence of Debt
57
 
SECTION 2.11. Prepayment of Loans
58
 
SECTION 2.12. Fees
59
 
SECTION 2.13. Interest
60
 
SECTION 2.14. Alternate Rate of Interest
61
 
SECTION 2.15. Increased Costs
61
 
SECTION 2.16. Break Funding Payments
63
 
SECTION 2.17. Taxes
64
 
SECTION 2.18. UK Tax
68
 
SECTION 2.19. EU Banking Passport; Local Branch Availability
76
 
SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
77
 
SECTION 2.21. Mitigation Obligations; Replacement of Lenders
79
 
SECTION 2.22. Market Disruption
80
 
SECTION 2.23. Defaulting Lenders
81
      ARTICLE III Representations and Warranties
83
       
SECTION 3.01. Organization; Powers
83
 
SECTION 3.02. Authorization; Enforceability
83
 
SECTION 3.03. Governmental Approvals; No Conflicts
83
 
SECTION 3.04. Financial Condition; No Material Adverse Change
83
 
SECTION 3.05. Properties; Insurance
84
 
SECTION 3.06. Litigation, Environmental and Labor Matters
84
 
SECTION 3.07. Compliance with Laws and Inventory Factoring Facility Agreements
85
 
SECTION 3.08. Investment Company Status
85

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page

 

 
SECTION 3.09. Taxes
85
 
SECTION 3.10. ERISA
85
 
SECTION 3.11. Subsidiaries; Ownership of Capital Stock
86
 
SECTION 3.12. Solvency
86
 
SECTION 3.13. Disclosure
86
 
SECTION 3.14. Federal Reserve Regulations
86
 
SECTION 3.15. Security Interest in Collateral
86
 
SECTION 3.16. Material Subsidiaries
87
 
SECTION 3.17. Anti-Corruption Laws and Sanctions
87
 
SECTION 3.18. EEA Financial Institutions
88
 
SECTION 3.19. Limited Conditionality Acquisitions
88
      ARTICLE IV Conditions
88
       
SECTION 4.01. Effective Date
88
 
SECTION 4.02. Each Credit Event
90
      ARTICLE V Affirmative Covenants
90
       
SECTION 5.01. Financial Statements and Other Information
90
 
SECTION 5.02. Notices of Material Events
93
 
SECTION 5.03. Existence; Conduct of Business
93
 
SECTION 5.04. Payment of Taxes
93
 
SECTION 5.05. Maintenance of Properties; Insurance
94
 
SECTION 5.06. Books and Records; Inspection Rights
94
 
SECTION 5.07. Compliance with Laws
94
 
SECTION 5.08. Use of Proceeds and Letters of Credit
95
 
SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors
95
 
SECTION 5.10. Post-Closing Covenant
97
      ARTICLE VI Negative Covenants
98
       
SECTION 6.01. Indebtedness
98
 
SECTION 6.02. Liens
101
 
SECTION 6.03. Fundamental Changes
102
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
104
 
SECTION 6.05. Swap Agreements
106
 
SECTION 6.06. Restricted Payments
106
 
SECTION 6.07. Transactions with Affiliates
107
 
SECTION 6.08. Restrictive Agreements; Receivables Entities
107
 
SECTION 6.09. Sale and Leaseback Transactions
108
 
SECTION 6.10. Financial Covenants
108
 
SECTION 6.11. Channel Finance Loan Documents
109
      ARTICLE VII Events of Default
109
      ARTICLE VIII The Administrative Agent
112
      ARTICLE IX Collection Allocation Mechanism
118

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page

 

 
SECTION 9.01. Implementation of CAM
118
      ARTICLE X Guarantee
119
       
SECTION 10.01. Company Guaranty
119
 
SECTION 10.02. European Borrowers’ Guaranty
121
      ARTICLE XI Miscellaneous
124
       
SECTION 11.01. Notices
124
 
SECTION 11.02. Waivers; Amendments
125
 
SECTION 11.03. Expenses; Indemnity; Damage Waiver
128
 
SECTION 11.04. Successors and Assigns
130
 
SECTION 11.05. Survival
135
 
SECTION 11.06. Counterparts; Integration; Effectiveness
136
 
SECTION 11.07. Severability
136
 
SECTION 11.08. Right of Setoff
136
 
SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process
137
 
SECTION 11.10. WAIVER OF JURY TRIAL
137
 
SECTION 11.11. Headings
138
 
SECTION 11.12. Confidentiality
138
 
SECTION 11.13. Conversion of Currencies
139
 
SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks
140
 
SECTION 11.15. English Language
140
 
SECTION 11.16. Appointment for Perfection
140
 
SECTION 11.17. Borrower Limitations
141
 
SECTION 11.18. Interest Rate Limitation
141
 
SECTION 11.19. No Advisory or Fiduciary Responsibility
141
 
SECTION 11.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
142
 
SECTION 11.21. Dutch CIT Fiscal Unity
142
      ARTICLE XII No Novation; References to this Agreement in Loan Documents
143
       
SECTION 12.01. No Novation
143
 
SECTION 12.02. References to This Agreement In Loan Documents
143





 
iii

--------------------------------------------------------------------------------

 




SCHEDULES:
         
Schedule 1.01
--
Initial Subsidiary Guarantors
Schedule 2.01
--
Lenders and Commitments
Schedule 3.06
--
Litigation
Schedule 3.11
--
Subsidiaries
Schedule 3.16
--
Initial Material Subsidiaries
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.04
--
Existing Investments
Schedule 6.08
--
Restrictive Agreements
Schedule 6.09
--
Sale and Leaseback Transactions
     
EXHIBITS:
         
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
List of Closing Documents
Exhibit C
--
Form of Compliance Certificate
Exhibit D-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit D-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit D-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit D-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)





 
iv

--------------------------------------------------------------------------------

 


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 23, 2016 among
INSIGHT ENTERPRISES, INC., a Delaware corporation (the “Company”), the EUROPEAN
BORROWERS (as defined below), the LENDERS party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Company, the European Borrowers, certain Lenders and the
Administrative Agent are parties to that certain Third Amended and Restated
Credit Agreement, dated as of April 26, 2012 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”); and
 
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing to the Company under the
US Tranche, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate.
 
“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04.
 
“Acquisition – Related Incremental Commitments” has the meaning assigned to such
term in Section 2.09.
 
 “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder; provided, that for purposes of the Dutch Parallel Debt, JPMorgan
Chase Bank, N.A. will be acting in its individual capacity.
 


 
 

--------------------------------------------------------------------------------

 




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreed Currency” means, collectively, US Dollars and each Alternative Currency.
 
“Alternate Base Rate” means, for any day, for any Loan, Letter of Credit or
other financial accommodation under the US Tranche that is made to the Company
and that specifies or that requires that the interest rate applicable thereto be
the “Alternate Base Rate”, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus a percentage equal to the excess of the Applicable Rate with respect
to a Eurocurrency Loan as of such date over the Applicable Rate with respect to
an ABR Loan as of such date; provided that, for the purpose of this definition,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if
the LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.  For the avoidance of doubt, if the Alternate Base Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 
“Alternative Currency” means (i) Euro, (ii) Sterling and (iii) any other
currency (other than US Dollars) (x) that is a lawful currency that is freely
available, freely transferable and freely convertible into US Dollars, (y) for
which a Screen Rate is available in the Administrative Agent’s determination and
(z) that is (in the case of this clause (iii)) approved by the Administrative
Agent and the European Tranche Lenders (such approval not to be unreasonably
withheld).
 
“Alternative Currency Equivalent” means, on any date of determination with
respect to any amount denominated in US Dollars, the equivalent amount thereof
in the applicable Alternative Currency as determined by the Administrative Agent
at such time pursuant to Section 1.05 using the Exchange Rate with respect to
such Alternative Currency at the time in effect under the provisions of such
Section.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurocurrency Loan or any Letter of Credit participation fee under Section
2.12(b), or the commitment fees payable pursuant to Section 2.12(a), as the case
may be, the applicable rate per
 


 
2

--------------------------------------------------------------------------------

 




annum set forth below under the caption “ABR Loan Spread”, “Eurocurrency Loan
Spread and Letter of Credit Participation Fee Percentage,” or “Commitment Fee
Percentage,” as the case may be, based upon the Total Leverage Ratio as
reflected in the then most recently delivered quarterly or annual financials as
required under Section 5.01:
 
Pricing Level:
 
Total Leverage Ratio:
 
ABR Loan Spread:
 
Eurocurrency Loan Spread and Letter of Credit Participation Fee Percentage:
 
Commitment Fee Percentage:
 
Level I
 
Less than 1.00 to 1.00
 
0.00%
 
1.25%
 
0.25%
 
Level II
 
Equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00
 
0.00%
 
1.50%
 
0.30%
 
Level III
 
Equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00
 
0.25%
 
1.75%
 
0.35%
 
Level IV
 
Equal to or greater than 2.00 to 1.00 but less than 2.50 to 1.00
 
0.50%
 
2.00%
 
0.40%
 
Level V
 
Equal to or greater than 2.50 to 1.00
 
0.75%
 
2.25%
 
0.45%
 

 
For purposes of the foregoing,
 
(i) if at any time the Company fails to deliver any financials required under
Section 5.01(a) or (b) on or before the date any financials are due, then
Pricing Level V shall be deemed applicable until one (1) Business Day after such
financials, together with all corresponding compliance certificates required by
Section 5.01(c), are actually delivered, after which the Pricing Level shall be
determined in accordance with the table above as applicable;
 
(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
one (1) Business Day after the Administrative Agent has received the applicable
financials and corresponding compliance certificates required by Section 5.01(c)
(it being understood and agreed that each change in Pricing Level shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change); and
 
(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall, if reasonably
 


 
3

--------------------------------------------------------------------------------

 




determined, be conclusive and binding on the Company, all of its Subsidiaries
and each Lender.
 
Notwithstanding the foregoing, during the period beginning on the Effective Date
and ending on the date of delivery of the applicable financials for the fiscal
quarter of the Company ending June 30, 2016, the Applicable Rate shall be based
on Pricing Level I, and thereafter, the Applicable Rate shall be determined in
accordance with the preceding table and provisions.
 
“Approved Fund” has the meaning assigned to such term in Section 11.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”
 
“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.
 
“Augmenting Lender” has the meaning set forth in Section 2.09.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 


 
4

--------------------------------------------------------------------------------

 




“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such  ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means the Company or any European Borrower, as applicable, and
“Borrowers” means all of the foregoing.
 
“Borrowing” means Loans of the same Class, Type and currency, made on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $500,000, (b) in the case of a Borrowing denominated in Euro, €500,000,
(c) in the case of a Borrowing denominated in Sterling, £500,000, and (d) in the
case of a Borrowing denominated in an Alternative Currency (other than Euro or
Sterling), the Alternative Currency Equivalent of $500,000.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $500,000, (b) in the case of a Borrowing denominated in Sterling,
£500,000, (c) in the case of a Borrowing denominated in Euro, €500,000, and (d)
in the case of a Borrowing denominated in an Alternative Currency, the
Alternative Currency Equivalent of $500,000.
 
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;
 


 
5

--------------------------------------------------------------------------------

 




provided that, when used in connection with a Eurocurrency Loan denominated in
US Dollars or any Alternative Currency other than Euro, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in the
relevant Alternative Currency in the London interbank market or the principal
financial center of such Alternative Currency (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlements of payments in Euro).
 
“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.
 
“CAM Exchange” means the exchange of any Lender’s interests provided for in
Article IX.
 
“CAM Exchange Date” means the first date on which there shall occur any event
referred to in clause (h) or (i) of Article VII in respect of the Company.
 
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the US Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the  time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the US Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the  time due
and payable) immediately prior to the CAM Exchange.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which the Company or a Subsidiary is
reimbursed promptly by the lessor.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
Foreign Subsidiaries of the Company in the ordinary course of business in order
to manage currency fluctuations and overdrafts among deposit accounts of such
Subsidiaries.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in
 


 
6

--------------------------------------------------------------------------------

 




effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) (x) nominated by the board of directors of the Company, (y)
appointed by the board of directors of the Company or (z) approved by the board
of directors of the Company for consideration by the shareholders for election,
nor (ii) appointed by directors so nominated, appointed or approved; or (c) the
Company shall cease to own and control, directly or indirectly, 100% of the
Equity Interests of any European Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary,  (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities pursuant to Basel III, shall, in each case, be deemed to be a
“Change in “Law”, regardless of the date enacted, adopted, issued or implemented
 
“Channel Finance Collateral Agent” means Wells Fargo Capital Finance, LLC, in
its capacity as collateral agent under the Channel Finance Credit Agreement.
 
“Channel Finance Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Insight Public Sector,
Inc., Insight Direct USA, Inc., Calence, LLC, the lenders party thereto from
time to time, Castle Pines Capital, LLC, as an administrative agent, Wells Fargo
Capital Finance, LLC, as an administrative agent, and the Channel Finance
Collateral Agent, and any extensions, renewals, refinancings and replacements
thereof permitted pursuant to the Channel Finance Intercreditor Agreement that,
except as otherwise permitted hereunder, do not increase the outstanding
principal amount thereof.
 
“Channel Finance Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of April 26, 2012, among the Company, the
Administrative Agent and the Channel Finance Collateral Agent, as amended by
that certain Amendment No. 1 to Amended and Restated Intercreditor Agreement,
dated as of the date hereof, among the Company, the Administrative Agent and the
Channel Finance Collateral Agent.
 
“Channel Finance Loan Documents” means the Channel Finance Credit Agreement and
the other “Loan Documents” (as defined in the Channel Finance Credit Agreement).
 


 
7

--------------------------------------------------------------------------------

 




“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans or European Tranche Revolving Loans, and (b) any Commitment, refers to
whether such Commitment is a US Tranche Revolving Commitment or a European
Tranche Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property owned, leased or operated by a Loan
Party that is subject to, or is required to be subject to, a Lien under the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of the Administrative Agent, on behalf of the Holders of Secured
Obligations, to secure the Secured Obligations.
 
“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Intellectual Property Security Agreements, the Reaffirmation Agreement and all
other security agreements, mortgages, deeds of trust, pledges, assignments,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by any Loan Party that are intended to create or evidence
Liens to secure the Secured Obligations.
 
“Commitment” means a US Tranche Revolving Commitment or a European Tranche
Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Company” has the meaning assigned to such term in the heading of this
Agreement.
 
“Company Pledge Agreement” means that certain Third Amended and Restated Pledge
Agreement, dated as of April 26, 2012, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.
 
“Company Security Agreement” means that certain Third Amended and Restated
Security Agreement, dated as of April 26, 2012, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.
 
“Compliance Certificate” means a certificate of a Financial Officer
substantially in the form of Exhibit C.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




 
8

--------------------------------------------------------------------------------

 




“Consolidated EBITDA” means, for any Test Period, the sum of (a) Consolidated
Net Income for such Test Period plus (b) to the extent deducted in determining
Consolidated  Net Income for such Test Period, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) any extraordinary non-cash or nonrecurring non-cash charges or
losses incurred other than in the ordinary course of business, (vi) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards, (vii) any cash expenses or charges related to any issuance
of Equity Interests, Permitted Acquisition or other acquisition, disposition,
recapitalization or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness, in each case, (x) solely to the
extent such transaction is not prohibited by this Agreement and (y) whether or
not such transaction is consummated, in an aggregate amount not to exceed
$15,000,000 during any Test Period, (viii) cash costs, expenses and fees
incurred in connection with the Transactions and (ix) cash restructuring charges
(including in connection with headcount reductions, costs related to the
closure, consolidation and integration of facilities, IT infrastructure and
legal entities, severance costs and retention bonuses) in an amount, when
aggregated with the amount of any increase to Consolidated EBITDA pursuant to
clause (y) of the last sentence of the definition of “Pro Forma Basis,” not to
exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any increase pursuant to this clause (ix) or clause (y) of the
last sentence of the definition of “Pro Forma Basis”) minus (c)(i) to the extent
included in Consolidated Net Income for such Test Period, any extraordinary
non-cash or nonrecurring non-cash gains realized other than in the ordinary
course of business and (ii) the amount of any subsequent cash payments in
respect of any non-cash charges described in the preceding clause (b)(vi), all
calculated for the Company and its Subsidiaries on a consolidated basis.
 
“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by the Company and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of the Company and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by the Company and its Subsidiaries (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
Channel Finance Credit Agreement or any Vendor Trade Program or any Contract
Payment Sale Indebtedness, in each case, so long as such amounts are not bearing
interest payable by a Loan Party).
 
“Consolidated Indebtedness” means, at any time, the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any Permitted
Receivables Facility.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.
 


 
9

--------------------------------------------------------------------------------

 




“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Subsidiaries calculated on a consolidated basis for such period.
 
“Contract Payment” has the meaning set forth in the definition of “Contract
Payment Sale”.
 
“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.
 
“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which (i)
such Loan Party will lease certain equipment, provide certain managed services
or license certain software to such Governmental Authority or other Person, (ii)
such Governmental Authority or other Person is obligated to make a series of
payments to such Loan Party during the term of such lease, managed services
arrangement or software license (each such payment, a “Contract Payment”), (iii)
such Loan Party sells or assigns a portion or all of such Contract Payments
(and, in the case of a lease or managed services arrangement, the related
equipment) and related proceeds to a third-party (a “Contract Payment
Purchaser”) and (iv) such Loan Party is involved in the administration and
servicing of such Contract Payments for such Contract Payment Purchaser during
the term of such lease, managed services arrangement or software license.
 
“Contract Payment Sale Indebtedness” shall mean any remaining obligations of any
Loan Party in respect of any Contract Payment Sale transaction that are recorded
as a liability on the consolidated balance sheet of the Company and its
Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, or an LC
Disbursement.
 
“Credit Party” means the Administrative Agent, the Issuing Bank or any Lender.
 
“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Company in writing that such failure is the
 


 
10

--------------------------------------------------------------------------------

 




result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party or the Company, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s or the Company’s, as applicable, receipt of such certification in
form and substance satisfactory to it, the Company and the Administrative Agent,
or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
 
“Departing Lender” means each “Lender” under and as defined in the Existing
Credit Agreement that (i) executes and delivers to the Administrative Agent a
Departing Lender Signature Page or (ii) immediately after the effectiveness of
this Agreement no longer has a Commitment.
 
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
 
“Designated Obligations” shall mean all obligations of the Borrowers with
respect to (a) principal of and interest on the Revolving Loans, (b)
unreimbursed LC Disbursements and interest thereon and (c) all commitment fees
and Letter of Credit participation fees.
 
“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date, (b) mature or are mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares of such Equity
Interest) or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof (other than solely for Qualified Equity Interests
and cash in lieu of fractional shares of such Equity Interest), in each case in
whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (other than (i) upon termination of the
Commitments and payment in full of the Obligations then due and owing or (ii)
upon a “change in control” or asset sale, provided, that any payment required
pursuant to this clause (ii) is subject to the prior repayment in full of the
Obligations or is otherwise contractually subordinated in right of payment to
the Obligations on terms reasonably satisfactory to the Administrative Agent) or
(c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Equity Interests or other assets other
than Qualified Equity Interests prior to the date that is 91 days after the
Maturity Date; provided, however, that if an Equity Interest in any Person is
issued to any employee or pursuant to any plan for the benefit of employees of
the Company or any of its
 


 
11

--------------------------------------------------------------------------------

 




Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by the Company or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations of such Person or as a result of
such employees’ termination, death or disability.
 
“Disqualified Institution” means the banks, financial institutions and other
institutional lenders and persons (or affiliates of such persons clearly
identifiable solely by similarity of name), set forth in a list (the “DQ List”)
provided to the Administrative Agent in an email
to JPMDQ_Contact@jpmorgan.com prior to the Effective Date.
 
“Domestic Foreign Holding Company” means any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code; provided,
that such Subsidiary does not conduct any material business or activities other
than the ownership of such Equity Interests in Foreign Subsidiaries.
 
“Domestic Receivable” means any Receivable owed by an account debtor which is
organized under the laws of the United States, any state thereof, or the
District of Columbia.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Dutch Borrower” means Insight Enterprises B.V., a besloten vennootschap met
beperkte aansprakelijkheid, incorporated under the laws of The Netherlands
having its corporate seat (statutaire zetel) in The Hague, The Netherlands,
together with its successors and permitted assigns.
 
"Dutch CITA" means the Dutch Corporate Income Tax Act (Wet op de
vennootschapsbelasting 1969);


"Dutch CIT Fiscal Unity" means a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes (within the meaning of Article 15 of the Dutch
CITA).
 
“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).
 
“Dutch Parallel Debt” has the meaning assigned to such term in Article VIII.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
 


 
12

--------------------------------------------------------------------------------

 




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 11.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters related to the foregoing.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
 
“Equivalent Amount” of any currency with respect to any amount of US Dollars at
any date means the equivalent in such currency of such amount of US Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 


 
13

--------------------------------------------------------------------------------

 




“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard”  (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“EU Banking Passport” means the right of passport to provide lending services on
a cross-border basis under the Council Directive of 20 March 2000 relating to
the taking up and pursuit of the business of credit institutions (No 2006/48/EC)
in the relevant European Economic Area member state.  For purposes hereof, “EU
Banking Passport” shall include each right of passport to the extent multiple
rights of passport are required under the aforementioned Council Directive to
extend credit to Borrowers in their respective jurisdictions of organization.
 
“Euro” or “€” means the single currency of the Participating Member States.
 
“Eurocurrency” when used in reference to a currency, means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
 
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Alternative Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
 
“European Borrower” means each of the UK Borrower and the Dutch Borrower.
 
“European Tranche” means the European Tranche Commitments and the European
Tranche Revolving Loans.
 
“European Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make European Tranche Revolving Loans hereunder, expressed
 


 
14

--------------------------------------------------------------------------------

 




as an amount representing the maximum aggregate amount of such European Tranche
Lender’s European Tranche Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04.  The
initial amount of each European Tranche Lender’s European Tranche Commitment is
set forth on Schedule 2.01, in the Assignment and Assumption pursuant to which
such European Tranche Lender shall have assumed its European Tranche Commitment
or in the documentation pursuant to which such Lender shall have provided its
European Tranche Commitment pursuant to Section 2.09, as applicable.  The
aggregate amount of the European Tranche Commitments on the date hereof is the
US Dollar Equivalent of $50,000,000.
 
“European Tranche Exposure” means, with respect to any European Tranche Lender
at any time, the US Dollar Equivalent of such Lender’s European Tranche
Percentage of the principal amounts of the outstanding European Tranche
Revolving Loans.
 
“European Tranche Lender” means a Qualifying Lender with a European Tranche
Commitment.
 
“European Tranche Percentage” means, with respect to any European Tranche
Lender, the percentage of the total European Tranche Commitments represented by
such Lender’s European Tranche Commitment; provided that, in the case of Section
2.23 when a Defaulting Lender shall exist, “European Tranche Percentage” shall
mean the percentage of the total European Tranche Commitments (disregarding any
Defaulting Lender’s European Tranche Commitment) represented by such Lender’s
European Tranche Commitment.  If the European Tranche Commitments have
terminated or expired, the European Tranche Percentages shall be determined
based upon the European Tranche Commitments most recently in effect, giving
effect to any assignments.
 
“European Tranche Revolving Borrowing” means a Borrowing comprised of European
Tranche Revolving Loans.
 
“European Tranche Revolving Loan” means a Loan made by a European Tranche Lender
pursuant to Section 2.01(b).  Each European Tranche Revolving Loan shall be
denominated in US Dollars or an Alternative Currency and shall be a Eurocurrency
Loan.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., Local Time,
on such date on the Reuters World Currency Page for such currency.  In the event
that such rate does not appear on any Reuters World Currency Page, the Exchange
Rate with respect to such currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrowers, or, in the absence of such
an agreement, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such foreign currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of US
 


 
15

--------------------------------------------------------------------------------

 




Dollars with such currency, for delivery two Business Days later; provided, that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
 
“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:
 
(a)           the last Business Day of each calendar quarter,
 
(b)           if an Event of Default has occurred and is continuing, the CAM
Exchange Date and any other Business Day designated as an Exchange Rate Date by
the Administrative Agent in its sole discretion, and
 
(c)           each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to Revolving Loans or (ii) each
request for the issuance, amendment, renewal or extension of any Letter of
Credit.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” means, with respect to any Credit Party, (a) Taxes imposed on
(or measured by) its net income or franchise Taxes, in each case, (i) imposed by
the jurisdiction under which such recipient is organized or incorporated or, in
the case of any Lender or Issuing Bank, in which its principal office or any
lending office from which it makes Loans hereunder is located, or (ii) that are
Other Connection Taxes, (b) any branch profit taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of a US Tranche Lender, any withholding tax
that is imposed by the United States of America (or any political subdivision
thereof) on payments by the Company from an office within such jurisdiction and
would apply as of the date such US Tranche Lender becomes a party to this
Agreement or, in the case of the portion of such withholding taxes applicable on
an additional interest in a Loan acquired hereunder, the date of such
acquisition (or, subject to Section 2.17(f)(ii), in the case of a Lender that
becomes a US Tranche Lender by operation of the CAM Exchange, that would apply
as of the date such Lender becomes a US Tranche Lender) or relates to payments
received by a new lending office designated by such US Tranche Lender and is in
effect and would apply at the time such lending office is designated, (d)
 


 
16

--------------------------------------------------------------------------------

 




in the case of a European Tranche Lender, any withholding tax that is imposed by
the Netherlands or the United States (or in each case, any political subdivision
thereof) on payment by a European Borrower from an office within such
jurisdiction, in any case to the extent such tax is in effect and would apply as
of the date such European Tranche Lender becomes a party to this Agreement or,
in the case of the portion of such withholding taxes applicable on an additional
interest in a Loan acquired hereunder, the date of such acquisition (or, subject
to Section 2.17(f)(ii), in the case of a Lender that becomes a European Tranche
Lender by operation of the CAM Exchange, that would apply as of the date such
Lender becomes a European Tranche Lender) or relates to payments received by a
new lending office designated by such European Tranche Lender and is in effect
and would apply at the time such lending office is designed, (e) any U.S.
federal withholding Taxes imposed under FATCA, or (f) any withholding tax that
is attributable to such Credit Party’s failure to comply with Section 2.17(e),
except, in the case of clause (c), (d) or (e) above, to the extent that such
withholding tax shall have resulted from the making of any payment by a Borrower
to a location other than the office designated by the Administrative Agent or
such Lender for the receipt of payments of the applicable type from the
applicable Borrower and in the case of clauses (a) to (f) above, Excluded Taxes
does not include UK Tax.
 
“Existing Credit Agreement” is defined in the Preliminary Statements hereto.
 
“Exposure” means, with respect to any Lender, such Lender’s US Tranche Revolving
Exposure and European Tranche Exposure.
 
“Facility Office” has the meaning assigned to such term in Section 2.17(f).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into in respect of any of the foregoing (together with the portions of
any law, regulations, rules or practices implementing such intergovernmental
agreements).
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
 
“Financial Officer” means any of the following officers of the Company: chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer or senior vice president of finance.
 
“First Period” has the meaning assigned to such term in Section 6.10(a).
 
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a)(i) Consolidated EBITDA during the Test Period then
ended minus
 


 
17

--------------------------------------------------------------------------------

 




(ii) Consolidated Capital Expenditures during such Test Period minus (iii) cash
dividends or distributions (excluding any repurchase of its Equity Interests
made by the Company in accordance with Section 6.06) paid by the Company on its
Equity Interests during such Test Period plus (iv) Consolidated Rentals during
such Test Period to (b)(i) Consolidated Interest Expense during such Test Period
plus (ii) Consolidated Rentals during such Test Period plus (iii) expenses for
taxes paid or taxes accrued during such Test Period (calculated for the Company
and its Subsidiaries on a consolidated basis) plus (iv) any scheduled
amortization of the principal portion of Indebtedness during such Test Period
(other than amounts owing in connection with Permitted Receivables Facilities),
including, without limitation, Capitalized Lease Obligations (calculated for the
Company and its Subsidiaries on a consolidated basis).
 
“Foreign Assets” shall mean (i) the Equity Interests issued by Foreign
Subsidiaries and (ii) the assets of Foreign Subsidiaries.
 
“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is
located.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Receivable” means any Receivable other than a Domestic Receivable.
 
“Foreign Subsidiary” means (a) any Subsidiary that is not organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia, (b) any Domestic Foreign Holding Company or (c) any
Subsidiary the Equity Interests of which are directly or indirectly owned by any
“controlled foreign corporation” within the meaning of Section 957 of the Code
or any Domestic Foreign Holding Company.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for
 


 
18

--------------------------------------------------------------------------------

 




International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the Issuing Bank in respect of LC Disbursements, (iii) the Administrative
Agent, the Lenders and the Issuing Bank in respect of all other present and
future obligations and liabilities of any Borrower or any Subsidiary Guarantor
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
any Borrower or any Subsidiary Guarantor hereunder or under other Loan
Documents, (v) each Lender (or Affiliate thereof) in respect of all Swap
Agreements of the Company or any Subsidiary with such Lender (or such Affiliate)
as exchange party or counterparty thereunder, (vi)  each Lender (or Affiliate
thereof) providing Banking Services to the Company or any Subsidiary and (vii)
their respective successors, transferees and assigns.
 
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
 
“Immaterial Subsidiary” means any Subsidiary of the Company that is not a
Material Subsidiary.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 


 
19

--------------------------------------------------------------------------------

 




“Incremental Term Loan” has the meaning assigned to such term in Section 2.09.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and (ii) any
bona-fide earn-out obligation until such obligation becomes (or should become) a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of obligations, liabilities or indebtedness of the type described in clauses (a)
through (e) and (g) through (l) of this definition, (g) all Capitalized Lease
Obligations of such Person, (h) the principal component of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (unless cash collateralized with cash
and/or cash equivalents in a manner permitted hereunder), (i) the principal
component of all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (j) Attributable Receivables Indebtedness, (k) all
Attributable Debt of such Person under Sale and Leaseback Transactions, (l) with
respect to any Subsidiary of the Company, any Disqualified Equity Interests of
such Person and (m) all Net Mark-to-Market Exposure of such Person under all
Swap Agreements; provided that the term “Indebtedness” shall not include (i)
deferred or prepaid revenue or (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  For all purposes hereof, Indebtedness of
the Company and its Subsidiaries shall exclude intercompany liabilities arising
from their cash management, tax, and accounting operations and intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any rollover or extensions of terms) and made in the ordinary course of
business; provided that the intercompany liabilities of Subsidiaries that are
not Loan Parties which are owed to Loan Parties shall be excluded solely to the
extent the aggregate outstanding principal amount of such liabilities does not
exceed $20,000,000.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Indemnitee” has the meaning set forth in Section 11.03(b).
 
“Ineligible Institution” has the meaning set forth in Section 11.04(b).
 
“Initial Subsidiary Guarantor” means each Domestic Subsidiary of the Company
listed on Schedule 1.01.
 


 
20

--------------------------------------------------------------------------------

 




“Intellectual Property Security Agreements” means each of intellectual property
security documents made by the Loan Parties in favor of the Administrative Agent
and such other intellectual property security documents as any Loan Party may
from time to time hereafter make in favor of the Administrative Agent.
 
“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of September 17, 2008, among the Administrative Agent, IBM
Credit LLC, Hewlett Packard Company, JPMorgan Chase Bank, N.A., as Agent for the
“Securitization Parties” identified therein, and the Channel Finance Collateral
Agent, and as acknowledged by the Company and certain of its Subsidiaries.
 
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending, for a Non-Quoted Currency,
on such day as selected by the Administrative Agent, in consultation with the
Company, in accordance with market convention for such currency, and for a LIBOR
Quoted Currency, on the numerically corresponding day in the calendar week or
calendar month that is one week or one, two, three or six months thereafter, as
the applicable Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, with respect to any
Eurocurrency Borrowing, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time. When determining the
rate for a period which is less than the shortest period for which the
applicable Screen Rate is available, the applicable Screen Rate for purposes of
 


 
21

--------------------------------------------------------------------------------

 




paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.
 
“Issuing Bank” means (i) JPMorgan Chase Bank, N.A. in its capacity as an issuer
of Letters of Credit hereunder, and (ii) each other Lender that agrees to act as
an Issuing Bank hereunder and that is approved by the Company and the
Administrative Agent (such consent not to be unreasonably withheld), in each
case together with its successors in such capacity as provided in Section
2.05(i); provided, that, unless the Administrative Agent shall otherwise
consent, there shall not at any time be more than two (2) other Lenders
constituting an Issuing Bank pursuant to the foregoing clause (ii).  Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.  All references contained in this Agreement and the other
Loan Documents to “the Issuing Bank” shall be deemed to apply equally to each of
the institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Letters of Credit issued by each
such institution.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time.  The LC Exposure of any US Tranche Lender at any time
shall be its US Tranche Revolving Percentage of the total LC Exposure at such
time.
 
“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Securities,
LLC, in their capacity as joint lead arrangers and joint bookrunners.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.09, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  For the avoidance of doubt,
the term “Lenders” excludes any Departing Lenders.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that if the LIBO Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (B) any Eurocurrency Borrowing in any Non-Quoted Currency and for
any applicable Interest Period, the applicable Local Screen Rate for such
Non-Quoted Currency as of such time as may be selected by the Administrative
Agent in accordance with market convention and practice and on the Quotation Day
for such currency and Interest Period; provided that if any Local Screen Rate
shall be less than zero, such rate shall
 


 
22

--------------------------------------------------------------------------------

 




be deemed to be zero for purposes of this Agreement; provided, that, if a LIBO
Screen Rate or a Local Screen Rate, as applicable, shall not be available at
such time for such Interest Period (the “Impacted Interest Period”), then the
“LIBO Rate” for such Agreed Currency and such Interest Period shall be the
Interpolated Rate.  It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.
 
“LIBOR Quoted Currency” means US Dollars, Euro, Pounds Sterling and any other
Agreed Currencies designated as such by the Administrative Agent in its
reasonable discretion.
 
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.
 
“Limited Conditionality Acquisition” means any acquisition by the Company or any
Subsidiary of all or substantially all of the Equity Interests or more than 50%
of the Equity Interests in a Person or assets or business of another Person or
assets constituting a business unit, line of business or division of such Person
(a) that is permitted by this Agreement and (b) the consummation of which is not
conditioned upon the availability of, or on obtaining, third party financing or
in connection with which any fee or expense would be payable by the Company or
its Subsidiaries to the seller or target in the event financing to consummate
the acquisition is not obtained as contemplated by the Limited Conditionality
Acquisition Agreement.
 
“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition documentation in
respect thereof.
 
“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, the
Collateral Documents, the Intercreditor Agreement, the Channel Finance
Intercreditor Agreement, each promissory note delivered pursuant to this
Agreement and each other agreement, instrument, certificate or other document
executed by any Loan Party in connection with any of the foregoing.
 
“Loan Parties” means the Borrowers and the Subsidiary Guarantors.
 


 
23

--------------------------------------------------------------------------------

 




“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Screen Rate” means, with respect to any Non-Quoted Currency, such
interbank offered rate, bankers acceptance rate or other similar quotation rate
selected by the Administrative Agent in accordance with market practices and
convention (with the understanding that the Administrative Agent may notify the
applicable Borrower that no such rate setting convention exists for a particular
Non-Quoted Currency).
 
“Local Time” means (a) New York City time in the case of a Loan, Borrowing or
Letter of Credit denominated in US Dollars and (b) local time in the case of a
Loan or Borrowing denominated in an Alternative Currency (it being understood
that such local time shall mean London, England time unless otherwise notified
by the Administrative Agent).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and the Subsidiaries,
taken as a whole, or (b) the validity or enforceability of this Agreement or any
other Loan Document or the rights or remedies of the Administrative Agent and
the Lenders hereunder and thereunder.
 
“Material Indebtedness” means (a) Indebtedness or other obligations outstanding
under the Channel Finance Credit Agreement and (b) any other Indebtedness (other
than the Loans and Letters of Credit), or obligations in respect of one or more
Swap Agreements, of any one or more of any Borrower or any Subsidiary in an
aggregate principal amount exceeding $25,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Company or any direct Foreign Subsidiary of the Company or any Subsidiary
Guarantor, in each case set forth on Schedule 3.16 or designated as a Material
Subsidiary in a Compliance Certificate delivered by the Company pursuant to this
Agreement.
 
“Maturity Date” means June 23, 2021.
 
"Minimum Receivables Test" has the meaning assigned to such term in Section
6.10(c).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements.  “Unrealized losses” means
the fair market value of the
 


 
24

--------------------------------------------------------------------------------

 




cost to such Person of replacing such Swap Agreement as of the date of
determination (assuming such Swap Agreement were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Person of replacing such Swap Agreement as of the date of determination
(assuming such Swap Agreement were to be terminated as of that date).
 
“Non-Public Lender” means (i) until the publication of an interpretation of
"public" as referred to in the CRR by the competent authority or authorities, an
entity which (x) assumes rights and/or obligations vis-à-vis the Dutch Borrower,
the value of which is at least EUR 100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least EUR
100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; or (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority or authorities: an entity which is not considered to form part of the
public on the basis of such interpretation.
 
“Non-Quoted Currencies” means those Agreed Currencies which are not LIBOR Quoted
Currencies, as reasonably determined by the Administrative Agent.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers and the Subsidiary
Guarantors under this Agreement and the other Loan Documents; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 


 
25

--------------------------------------------------------------------------------

 




“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan, Letter of Credit or Loan Document).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document other than
(i) any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.21) and (ii) any
UK Tax.
 
“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
 
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 11.04(c).
 
“Participant Register” has the meaning set forth in Section 11.04(c).
 
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
 


 
26

--------------------------------------------------------------------------------

 




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or assets or business of another Person or assets
constituting a business unit, line of business or division of such Person if, at
the time of and immediately after giving effect thereto, (i) no Default has
occurred and is continuing or would arise after giving effect thereto (provided,
that solely with respect to Limited Conditionality Acquisitions, such no Default
condition shall be required to be satisfied only at the time of entry into the
applicable Limited Conditionality Acquisition Agreement), (ii) such Person or
division or line of business is engaged in a type of business that complies with
the requirements of the last sentence of Section 6.03, (iii) immediately after
giving effect to such acquisition (or, in the case of a Limited Conditionality
Acquisition, at the time of entry into the related Limited Conditionality
Acquisition Agreement) the Company and the Subsidiaries are in compliance with
the covenants contained in Section 6.10, in each case determined on a Pro Forma
Basis recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and (iv) in the case of any acquisition with respect
to which the aggregate consideration exceeds $100,000,000, the Company shall
have delivered a certificate not less than five (5) days (or such shorter period
as the Administrative Agent shall agree) prior to the consummation of such
acquisition (or, in the case of a Limited Conditionality Acquisition, prior to
the entering into the Limited Conditionality Acquisition Agreement)
demonstrating compliance with the foregoing clause (iii) and setting forth the
Material Subsidiaries after giving effect to such acquisition.
 
“Permitted Encumbrances” means:
 
(a)           Liens for taxes that are not yet overdue for a period of more than
30 days or are being contested in compliance with Section 5.04;
 
(b)           carriers’, suppliers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or employment laws or regulations;
 


 
27

--------------------------------------------------------------------------------

 




(d)           Liens securing the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           Liens securing or otherwise arising in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, rights-of-way, use restrictions,
minor defects or irregularities in title, reservations (including reservations
in any original grant from any government of any water or mineral rights or
interests therein) and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Company and
its Subsidiaries, taken as a whole;
 
(g)           Liens in favor of payor banks having a right of setoff,
revocation, refund or chargeback with respect of money or instruments of the
Company or any Subsidiary on deposit with or in possession of such bank;
 
(h)           deposits securing liability to insurance carriers under insurance
or self-insurance arrangements;
 
(i)           any encumbrance or restriction with respect to the transfer of the
Equity Interests in any joint venture or similar arrangement pursuant to the
terms thereof;
 
(j)           Liens created pursuant to the general conditions of a bank
operating in the Netherlands based on the general conditions drawn by the
Netherlands Banker’s Association (Nederlands Vereniging van Banken) and the
Dutch Consumers Union (Consumentenbond); and
 
(k)           Liens created hereunder or under the Collateral Documents.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, any member state of the
European Union (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of such member state), in each case maturing
within one year from the date of acquisition thereof;
 
(c)           investments in commercial paper maturing within one year from the
date of acquisition thereof and rated, at such date of acquisition, at least A-2
by S&P or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally;
 


 
28

--------------------------------------------------------------------------------

 




(d)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(e)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
 
(f)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P or Aaa by Moody’s;
 
(g)            in the case of any Foreign Subsidiary, high quality, short-term
liquid Investments made by such Foreign Subsidiary in the ordinary course of
managing its surplus cash position in investments in any OECD country of similar
quality as those described in clauses (a) through (f) above; and
 
(h)            demand deposit accounts maintained in the ordinary course of
business.
 
“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, pledge or other transfer by the Company and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Company and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell, pledge or otherwise transfer interests in the respective Permitted
Receivables Facility Assets to third-party investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permit­ted to issue
investor certificates, purchased interest certificates or other similar
documenta­tion evidenc­ing interests in the Permitted Receivables Facility
Assets) in return for the cash used by the Receivables Entity to purchase the
Permitted Receivables Facility Assets from the Company and/or the respective
Receivables Sellers, in each case as more fully set forth in the Permitted
Receivables Facility Documents.
 
“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
sold, pledged or otherwise transferred to the Receivables Entity pursuant to the
Permitted Receivables Facility and any related assets which are also so sold,
pledged or otherwise transferred to the Receivables Entity and all proceeds
thereof and (b) loans to the Company and its Subsidiaries secured by Receivables
(whether now existing or arising in the future) of the Company and its
Subsidiaries which are made pursuant to the Permitted Receivables Facility.
 
“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all docu­ments and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements (in the case of material documents and agreements) shall be in form
and substance reasonably satisfactory to the Administrative
 


 
29

--------------------------------------------------------------------------------

 




Agent in all material respects, in each case as such documents and agreements
may be amended, restated, amended and restated, modified, supplemented,
refinanced or replaced from time to time so long as (a) any such amendments,
modifications, supplements, refinancings or replace­ments do not impose any
conditions or requirements on the Company or any of its Subsidiaries that are
more restrictive in any material respect than those in existence immediately
prior to any such amendment, modification, supplement, refinancing or
replace­ment, and (b) any such amendments, modifica­tions, supplements,
refinancings or replacements are not adverse in any material way to the
interests of the Lenders.  The Administrative Agent and the Lenders hereby
acknowledge that all Permitted Receivables Facility Documents in effect on the
Effective Date with respect to the Permitted Receivables Facility to which
Insight Receivables, LLC is a party are satisfactory in form.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Pledge Agreements” means (i) the Company Pledge Agreement, (ii) the Subsidiary
Pledge Agreement, (iii) each of the Charge Over Shares, dated April 1, 2008,
between the Company and the Administrative Agent, (iv) the Charge Over Shares,
dated April 1, 2008, between Insight Enterprises UK Limited and the
Administrative Agent, (v) the Deed of Pledge on Shares in the Capital of Insight
Enterprises B.V., dated April 1, 2008, among Insight Enterprises Holdings B.V.,
Insight Enterprises B.V. and the Administrative Agent and the confirmations
thereof entered into prior to and on the date hereof, (vi) the Deed of Pledge on
Shares in the Capital of Insight Enterprises Holdings B.V., dated April 1, 2008,
among Insight Technology Solutions Inc., Insight Enterprises C.V., Insight
Enterprises Holdings B.V. and the Administrative Agent and the confirmations
thereof entered into prior to and on the date hereof, (vii) the Share Pledge
Agreement, dated July 29, 2008, between the US Borrower, Insight Technology
Solutions GmbH, the Administrative Agent and the financial institutions being a
party thereto and the confirmation of such agreement and the lower ranking share
pledge thereto dated May 10, 2012 and the confirmation of such agreement and any
lower ranking share pledge thereto entered into pursuant to Section 5.09, (viii)
the Agreement for the Pledge of a Financial Instruments Account Relating to
Shares of Insight Technology Solutions SAS, dated August 4, 2008, among Insight
Technology Solutions Inc. and the Administrative Agent and the lower ranking
share pledge thereto dated May 10, 2012 and the confirmation of such agreement
and any lower ranking share pledge thereto entered into pursuant to Section
5.09, (ix) the Canadian Pledge Agreement, dated January 31, 2003, among Insight
North America, Inc., Insight Canada Holdings, Inc. (f/k/a Insight Canada, Inc.)
and the Administrative Agent, evidencing the pledge of the Equity Interests in
3683371 Canada Inc. and Insight Direct Canada, Inc., (x) the Canadian Pledge
Agreement, dated January 19, 2012, among Insight Canada Holdings, Inc. and the
 


 
30

--------------------------------------------------------------------------------

 




Administrative Agent, evidencing the pledge of the Equity Interests in Insight
Canada Inc. (an Ontario corporation) and (xi) such other pledge agreements and
other confirmation agreements as may from time to time be made by the Company or
any other Loan Party in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective, and such prime rate need not be the lowest interest rate charged by
JPMorgan Chase Bank, N.A. in respect of loans or other extensions of credit.
 
“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable Test Period except as set
forth in Section 1.07(a), all calculations of the Minimum Receivables Test, the
Total Leverage Ratio and the Fixed Charge Coverage Ratio and Consolidated EBITDA
and consolidated assets for purposes of determinations of Material Subsidiaries
will give pro forma effect to such Specified Transactions as if such Specified
Transactions occurred on the first day of such Test Period.  Whenever any
calculation is made on a Pro Forma Basis hereunder, such calculation shall be
made in good faith by a Financial Officer of the Company and shall be set forth
in calculations delivered pursuant to Section 5.01(i); provided that no such
calculation shall include cost savings or synergies unless such cost savings and
synergies are either (x) in compliance with Regulation S-X under the Securities
Act of 1933, as amended or (y) based on actions taken or to be taken within 12
months of the relevant transaction and in an amount for any Test Period, when
aggregated with the amount of any increase to Consolidated EBITDA for such Test
Period pursuant to clause (b)(ix) of the definition of “Consolidated EBITDA,”
that does not exceed 10% of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to any increase pursuant to this clause (y) or clause
(b)(ix) of the definition of “Consolidated EBITDA”).
 
“Qualified Acquisition” means a Permitted Acquisition (a) with an aggregate
consideration equal to or greater than the US Dollar Equivalent of $100,000,000,
of which the Qualifying Amount has been financed with Consolidated Funded
Indebtedness, (b) where all actions required to be taken with respect to an
acquired or newly formed Subsidiary or newly acquired assets under Section 5.09
shall have been taken by the times required thereby and (c) pursuant to which a
Financial Officer of the Company has delivered written notice to the
Administrative Agent not less than five (5) days (or such shorter period as the
Administrative Agent shall agree) prior to the consummation of such acquisition
of the Company’s election to treat such acquisition as a Qualified Acquisition
and certifying that such acquisition will qualify as a Qualified Acquisition;
provided that there shall be no more than one Qualified Acquisition during the
term of this Agreement.
 
“Qualifying Amount” means an aggregate principal amount of Indebtedness greater
than or equal to the US Dollar Equivalent of $50,000,000; provided that for any
acquisition (x) by a Foreign Subsidiary of the Company or (y) where
substantially all the assets acquired (either via an acquisition of the Equity
Interests of a Person or the purchase of its assets) are not located in the
United States, the aggregate principal amount of such Indebtedness shall not
exceed the US Dollar Equivalent of $150,000,000.
 


 
31

--------------------------------------------------------------------------------

 




“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.
 
“Qualifying Lender” means
 
(i)           a Lender (other than a Lender within sub-paragraph (ii) below)
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Loan Document and is:
 
(A)           a Lender:
 
(I)           which is a bank (as defined for the purpose of section 879 of the
Income Tax Act 2007) making an advance under a Loan Document; or
 
(II)           in respect of an advance made under a Loan Document by a person
that was a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) at the time that that advance was made,
 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 
(B)           a UK Lender; or
 
(C)           a Treaty Lender; or
 
(ii)           a building society (as defined for the purpose of section 880 of
the Income Tax Act 2007) making an advance under a Loan Document.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period:
 
(a)           if the currency is Sterling, the first day of such Interest
Period;
 
(b)           if the currency is Euro, the day that is two (2) TARGET2 Days
before the first day of such period; and
 
(c)           for any other currency, two (2) Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, the Quotation Day will
be the last of those days)).
 
“Reaffirmation Agreement” means that certain Omnibus Reaffirmation and Amendment
of Loan Documents, dated as of the date hereof, by and among the Loan Parties
and the Administrative Agent.
 


 
32

--------------------------------------------------------------------------------

 




“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales or licenses of goods or
general intangibles (such as software), leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).
 
“Receivables Amount” means, as of the last day of any fiscal quarter of the
Company, on a consolidated basis and without duplication, an amount equal to (a)
80% multiplied by the aggregate total book value of the Company’s and its
Domestic Subsidiaries’ Domestic Receivables on such date, plus (b) 60%
multiplied by the sum of the aggregate total book value of (i) the Company’s and
its Domestic Subsidiaries’ Foreign Receivables and (ii) the Company’s Foreign
Subsidiaries’ Receivables on such date.
 
“Receivables Entity” means a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursu­ant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operat­ing
results.  Except with respect to Insight Receivables, LLC, an Illinois limited
liability company, which is hereby designated as a Receivables Entity, any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Company certifying that
such designation complied with the foregoing conditions.
 
“Receivables Sellers” means the Company and its Subsidiaries (other than the
Receivables Entity) that are from time to time party to the Permitted
Receivables Facility Documents.
 
“Register” has the meaning set forth in Section 11.04(b)(iv).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 


 
33

--------------------------------------------------------------------------------

 




“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
 
“Required European Tranche Lenders” means, at any time, Lenders having European
Tranche Exposure and unused European Tranche Commitments representing greater
than 50% of the sum of the total European Tranche Exposure and unused European
Tranche Commitments at such time.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Company or any Subsidiary thereof.
 
“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans
or European Tranche Revolving Loans.
 
“Revolving Credit Exposure” means a US Tranche Revolving Exposure or a European
Tranche Exposure.
 
“Revolving Loan” means a US Tranche Revolving Loan or a European Tranche
Revolving Loan.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those
 


 
34

--------------------------------------------------------------------------------

 




administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or other relevant sanctions authority.
 
“Screen Rate” means the LIBO Screen Rate or Local Screen Rate, as applicable.
 
“Secured Obligations” means (a) the Obligations, (b) unless otherwise agreed
upon in writing by the applicable Lender party thereto, the due and punctual
payment and performance of all obligations of the Company or any Subsidiary,
monetary or otherwise, under each Swap Agreement entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such Swap
Agreement was entered into and (c) Banking Services Obligations; provided that
the definition of “Secured Obligations” shall not create or include any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.
 
“Security Agreements” means the Company Security Agreement and the Subsidiary
Security Agreement.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
 
“Specified Transaction” means any sale, transfer or disposition outside the
ordinary course of business involving the sale, transfer or disposition of
assets with an aggregate  book value in excess of $25,000,000 and any Permitted
Acquisition or other acquisition permitted hereunder or occurring prior to the
Effective Date involving an aggregate consideration in excess of $25,000,000 (or
any similar transaction or transactions).
 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receiv­able financing transaction.
 


 
35

--------------------------------------------------------------------------------

 




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall, in the
case of US Dollar denominated Loans, include those imposed pursuant to
Regulation D of the Board.  Eurocurrency Loans shall be deemed to be subject to
such reserve, liquid asset, fee or similar requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under any applicable law, rule or regulation, including
Regulation D of the Board.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Company; provided, that Persons that
would be required in accordance with GAAP to be consolidated with the Company,
but which are not otherwise controlled by the Company shall be “Subsidiaries”
hereunder solely for the purpose of making calculations under Section 6.10
hereof, but shall not be “Subsidiaries” hereunder for purposes of any
representation, warranty or other covenant hereunder.
 
“Subsidiary Guarantee Agreement” means the Third Amended and  Restated
Subsidiary Guaranty, dated as of April 26, 2012, among the Subsidiary Guarantors
and the Administrative Agent, for the benefit of the Holders of Secured
Obligations.
 
“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.
 
“Subsidiary Pledge Agreement” means that certain Third Amended and Restated
Domestic Subsidiary Pledge Agreement, dated as of April 26, 2012, among the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.
 


 
36

--------------------------------------------------------------------------------

 




“Subsidiary Security Agreement” means that certain Third Amended and Restated
Subsidiary Security Agreement, dated as of April 26, 2012, among certain of the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.
 
“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets that represent more than 10.0% of the consolidated assets
of the Company and its Subsidiaries or assets that are responsible for more than
10.0% of the consolidated net sales or of the consolidated net income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
 
“TARGET2 Day” means any day on which TARGET2 is open for settlement of payments
in Euro.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority other than UK Tax.
 
“Test Period” means each period of four consecutive fiscal quarters of the
Company then most recently ended.
 
“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of Consolidated Funded Indebtedness at such time to
Consolidated EBITDA for the Test Period ended on such day.
 
“Tranche” means the US Tranche or the European Tranche.
 
“Tranche Increase” has the meaning set forth in Section 2.09.
 


 
37

--------------------------------------------------------------------------------

 




“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Revolving Percentage or European Tranche Percentage, as applicable.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the execution, delivery and performance by the Borrowers and
their applicable Subsidiaries of all other Loan Documents, the borrowing of
Loans and the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
 
“Treaty” has the meaning set forth in the definition of “Treaty State”.
 
“Treaty Lender” means a Lender which:
 
(i)           is treated as a resident of a Treaty State for the purposes of the
Treaty;
 
(ii)           does not carry on a business in the United Kingdom through a
permanent establishment with which that Lenders’ participation in the Loans is
effectively connected; and
 
(iii)           fulfils any conditions which must be fulfilled under the Treaty
for residents of that Treaty State to obtain full exemption from UK Tax on
interest payable to that Lender by a Borrower, subject to the completion of any
necessary procedural formalities.
 
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UK Borrower” means Insight Direct (UK) Ltd., a company organized under the laws
of England, together with its successors and permitted assigns.
 
“UK FATCA” means:
 
(a)           sections 1471 to 1474 of the Code or any associated regulations;
 
(b)           any treaty, law or regulation of any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of any
law or regulation referred to in paragraph (a) above; or
 
(c)           any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the US Internal
Revenue Service, the United States government or any governmental or taxation
authority in any other jurisdiction.
 
“UK FATCA Deduction” means a deduction or withholding from a payment under a
Loan Document required by UK FATCA.
 


 
38

--------------------------------------------------------------------------------

 




“UK FATCA Exempt Party” means a Person that is entitled to receive payments free
from any UK FATCA Deduction.
 
“UK Lender” means a Lender which is beneficially entitled to interest payable to
that Lender in respect of an advance under a Loan Document and is a Lender which
is:
 
(a)           a company resident in the United Kingdom for United Kingdom tax
purposes; or
 
(b)           a partnership each member of which is:
 
(i)           a company resident in the United Kingdom; or
 
(ii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the Corporation Tax Act 2009) the whole of any share of interest payable
in respect of that advance that falls to it by reason of part 17 of the
Corporation Tax Act 2009; or
 
(c)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009).
 
“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.
 
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in an
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
 
“US Dollars” or “$” means the lawful money of the United States of America.
 
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“US Tranche” means  the US Tranche Revolving Commitments, the US Tranche
Revolving Loans and the LC Exposure.
 


 
39

--------------------------------------------------------------------------------

 




“US Tranche Lender” means a Lender with a US Tranche Revolving Commitment.
 
“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.
 
“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make US Tranche Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s US Tranche Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.09 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 11.04.  The initial amount of each
Lender’s US Tranche Revolving Commitment is set forth on Schedule 2.01, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
US Tranche Revolving Commitment or in the documentation pursuant to which such
Lender shall have provided its US Tranche Revolving Commitment pursuant to
Section 2.09, as applicable.  The aggregate amount of the US Tranche Revolving
Commitments on the date hereof is the US Dollar Equivalent of $300,000,000.
 
“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Revolving Percentage of the sum of the principal amounts of the
outstanding US Tranche Revolving Loans, plus (b) the aggregate amount of such
Lender’s LC Exposure at such time.
 
“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a).
 
“US Tranche Revolving Percentage” means, with respect to any US Tranche Lender,
the percentage of the total US Tranche Revolving Commitments represented by such
Lender’s US Tranche Revolving Commitment; provided that, in the case of Section
2.23 when a Defaulting Lender shall exist, “US Tranche Revolving Percentage”
shall mean the percentage of the total US Tranche Revolving Commitments
(disregarding any Defaulting Lender’s US Tranche Revolving Commitment)
represented by such Lender’s US Tranche Revolving Commitment.  If the US Tranche
Revolving Commitments have terminated or expired, the US Tranche Revolving
Percentages shall be determined based upon the US Tranche Revolving Commitments
most recently in effect, giving effect to any assignments.
 
“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by the Company or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Administrative Agent.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
 


 
40

--------------------------------------------------------------------------------

 




from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, restated, reaffirmed (including,
without limitation, pursuant to the Reaffirmation Agreement), confirmed,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or
 


 
41

--------------------------------------------------------------------------------

 




any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.  The definitions
set forth in the Loan Documents and any financial or other covenant calculations
required by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect on the Effective Date.
 
SECTION 1.05.  Alternative Currency Calculations.  (a) For purposes of
determining the European Tranche Exposure, or any other amount as a result of
foreign currency exchange rate fluctuation, the Administrative Agent shall
determine the Exchange Rate as of the applicable Exchange Rate Date with respect
to each Alternative Currency in which any requested or outstanding Borrowing is
denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation).
 
(b)  For purposes of any determination under Article VI or under paragraph (f),
(g) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than US Dollars shall be translated
into US Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in Article VI being exceeded solely as a
result of changes in currency exchange rates from those rates applicable at the
time or times transactions were initially consummated in reliance on the
exceptions under such Sections.
 
SECTION 1.06.  Dutch Terms.
 
In this Agreement, where it refers to a Dutch entity, a reference to:
 
(i)  a necessary authorization where applicable includes without limitation: (a)
any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and (b) obtaining an unconditional positive
advice (advies) from the competent works council(s);
 
(ii)  a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention-of-title arrangement (recht van retentie), right to reclaim goods
(recht van reclame), privilege (voorrecht)  and, in general, any right in rem
(beperkt recht) created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);
 
(iii)  a director in relation to the Dutch Borrower or other Dutch entity, means
a managing director (bestuurder) and board of directors means its managing board
(bestuur);
 
(iv)  an insolvency, liquidation or administration includes a Dutch entity being
declared bankrupt (failliet verklaard), being subject to emergency measures
(noodregeling) or dissolved (ontbonden);
 
(v)  a moratorium includes surseance van betaling and being subject to a
moratorium includes surseance verleend;
 


 
42

--------------------------------------------------------------------------------

 




(vi)  any insolvency, liquidation or administration or any steps taken in
connection therewith include a Dutch entity having filed a notice under section
36 of the Dutch Tax Collection Act (Invorderingswet 1990) or section 23 of the
Sectoral Pension Fund (Obligatory Membership) Act 2000 (Wet verplichte
deelneming in een bedrijf persioenfonds 2000);
 
(vii)  a receiver or trustee in bankruptcy includes a curator;
 
(viii)  an administrator includes a bewindvoerder;
 
(ix)  an attachment includes a beslag and attaching or taking possession of (any
of those terms) includes beslag leggen; and
 
(x)  a subsidiary includes a subsidiary as defined in section 2:24a of the Dutch
Civil Code.
 
SECTION 1.07.  Pro Forma Calculations.
 
(a)  For purposes of any calculation of the Minimum Receivables Test, Total
Leverage Ratio or Fixed Charge Coverage Ratio or Consolidated EBITDA or
consolidated assets for purposes of determinations of Material Subsidiaries, in
the event that any Specified Transaction has occurred during the Test Period for
which the Minimum Receivables Test, Total Leverage Ratio or Fixed Charge
Coverage Ratio or Consolidated EBITDA or consolidated assets for purposes of
determination of Material Subsidiaries is being calculated or, except for
purposes of determining whether an Event of Default has occurred under Section
6.10 has occurred, following the end of such Test Period but prior to the date
that financial statements have been delivered pursuant to Section 5.01(a) or
(b), such calculation shall be made on a Pro Forma Basis; provided, that, with
respect to any Limited Conditionality Acquisition, except for purposes of
determining whether an Event of Default has occurred under Section 6.10, all
subsequent financial ratio tests required to be complied with under this
Agreement in order to take any action shall, until the consummation of such
Limited Conditionality Acquisition (or the termination of the definitive
agreement with respect thereto), be required to be complied with both (1) on an
actual basis without giving effect to such Limited Conditionality Acquisition
and all relevant related pro forma events and (2) on a Pro Forma Basis giving
effect to such Limited Conditionality Acquisition and all relevant related pro
forma events (it being understood and agreed that nothing in this proviso shall
require any condition to a Limited Conditionality Acquisition that is not
required pursuant to Section 2.09 or the definition of “Permitted Acquisition”).
 
(b)  Whenever any test is required to be complied with on a Pro Forma Basis with
reference to Section 6.10 for purposes of taking any action prior to the date of
delivery of financial statements for the fiscal quarter ending June 30, 2016,
such calculation shall be made based on the required covenant levels in effect
for such Section as of and for the Test Period ending June 30, 2016.
 


 
43

--------------------------------------------------------------------------------

 




 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in (i)
such Lender’s US Tranche Revolving Exposure exceeding its US Tranche Revolving
Commitment, or (ii) the aggregate amount of the Lenders’ US Tranche Revolving
Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.
 
(b)  Subject to the terms and conditions set forth herein, each European Tranche
Lender agrees to make European Tranche Revolving Loans to the European Borrowers
and the Company in US Dollars and Alternative Currencies from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) such Lender’s European Tranche Exposure
exceeding its European Tranche Commitment or (ii) the aggregate amount of the
Lenders’ European Tranche Exposures exceeding the aggregate amount of the
European Tranche Commitments.
 
(c)  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02.  Loans and Borrowings.  (a) Each US Tranche Revolving Loan shall
be made as part of a Borrowing consisting of US Tranche Revolving Loans made by
the US Tranche Lenders ratably in accordance with their respective US Tranche
Revolving Commitments.  Each European Tranche Revolving Loan shall be made as
part of a Borrowing consisting of European Tranche Revolving Loans made by the
European Tranche Lenders ratably in accordance with their respective European
Tranche Commitments.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.
 
(b)  Subject to Section 2.14,
 
(i)  each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith; provided that all US Tranche Revolving Borrowings made on
the Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.07; and
 
(ii)  each European Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans.
 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 2.19
shall apply to such Affiliate to the same extent as
 


 
44

--------------------------------------------------------------------------------

 




to such Lender); provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)  Each Borrowing shall be in an aggregate amount that is at least equal to
the Borrowing Minimum and an integral multiple of the Borrowing Multiple;
provided that an ABR Borrowing to the Company under the US Tranche Revolving
Commitments may be made in an aggregate amount that is equal to the aggregate
available US Tranche Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided, that (i) there shall not at any time be more than a total
of 12 US Tranche Eurocurrency Revolving Borrowings outstanding, and (ii) there
shall not at any time be more than a total of 8 European Tranche Eurocurrency
Revolving Borrowings outstanding.
 
(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
(e)  Any Loan from any Lender to the Dutch Borrower shall at all times be
provided by a Lender that is a Non-Public Lender.
 
SECTION 2.03.  Requests for Revolving Borrowings.
 
(a)  To request a Revolving Borrowing, the applicable Borrower, or the Company
on behalf of the applicable Borrower, shall notify the Administrative Agent of
such request by (x) e-mail, telephone or telecopy, if with respect to the US
Tranche or a Borrowing under the European Tranche denominated in US Dollars and
(y) telecopy, if with respect to a Borrowing under the European Tranche
denominated in an Alternative Currency:
 
(i)  in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing, and
 
(ii)  in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the Business Day of the proposed Borrowing.
 
Each Borrowing Request shall be irrevocable and each telephonic request shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request.  Each
written Borrowing Request shall be in a form reasonably approved by the
Administrative Agent and signed by the applicable Borrower, or by the Company on
behalf of the applicable Borrower.  Each electronic, telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
1.           The Borrower requesting such Borrowing (or on whose behalf the
Company is requesting such Borrowing);
 
2.           Whether the requested Borrowing is to be a US Tranche Revolving
Borrowing or a European Tranche Revolving Borrowing;
 


 
45

--------------------------------------------------------------------------------

 




3.           The currency and aggregate principal amount of the requested
Borrowing;
 
4.           The date of the requested Borrowing, which shall be a Business Day;
 
5.           The Type of the requested Borrowing;
 
6.           In the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
7.           The location and number of the relevant account(s) to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
(b)           If no election as to the Type of Borrowing is specified, then the
requested Revolving Borrowing shall be (i) in the case of a Borrowing under the
US Tranche, an ABR Borrowing, and (ii) in the case of a Borrowing under the
European Tranche, a Eurocurrency Borrowing.  If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender that will make a
Loan as part of the requested Revolving Borrowing of the details thereof and of
the amount of the Loan to be made by such Lender as part of the requested
Revolving Borrowing.
 
SECTION 2.04.  Extension of Maturity Date.  (a)  The Company may request an
extension (subject to each Lender’s right to deny any such requested extension
in its sole discretion) of the Maturity Date in effect at any time for an
additional period of one year by submitting a written request for an extension
to the Administrative Agent (an “Extension Request”) not more than 85 days and
not less than 45 days (or such shorter time period as may be agreed to by the
Administrative Agent) prior to each anniversary of this Agreement; provided that
there shall be no more than two (2) extensions of the Maturity Date pursuant to
this Section.  The Extension Request shall specify (i) the new Maturity Date and
(ii) the date as of which the next Maturity Date shall be effective (the
“Extension Date”).  Promptly upon receipt of an Extension Request, the
Administrative Agent shall notify each Lender of the contents thereof and shall
request each Lender to approve the Extension Request.  Each Lender approving the
Extension Request shall deliver its written acceptance of such Extension Request
no later than fifteen (15) days after receipt of notice from the Administrative
Agent (an “Acceptance of Extension”).  An extension hereunder shall only be
effective if an Acceptance of Extension is received by the Administrative Agent
from the Required Lenders within the time period set forth above.  Failure of a
Lender to respond to an Extension Request shall be deemed a denial of such
request.  If any Lender does not accept such extension (each such Lender, a
“Non-Extending Lender”), then on the Maturity Date then in effect with respect
to such Lender (without giving effect to the Extension Request rejected by such
Lender), (a) the applicable Borrowers shall pay to such Lender all amounts then
payable to such Lender under this Agreement and the Loan Documents on its
applicable Maturity Date and (b) such Lender’s Commitments shall terminate on
the Maturity Date applicable to such Lender.  In addition, if as of such
Extension Date (i) the aggregate amount of the Lenders’ US Tranche Revolving
Exposures exceeds the aggregate amount of the US Tranche Revolving Commitments
and/or (ii) the aggregate amount of the
 


 
46

--------------------------------------------------------------------------------

 




Lenders’ European Tranche Exposures exceeds the aggregate amount of the European
Tranche Commitments, then the applicable Borrowers shall prepay the Loans and/or
cash collateralize LC Exposure in the manner set forth in Section 2.11(b) (in
such amounts and on terms and conditions reasonably satisfactory to the
Administrative Agent and the Issuing Bank) on or prior to such Extension Date so
that (i) the aggregate US Tranche Revolving Exposures is equal to or less than
the aggregate US Tranche Revolving Commitments and (ii) the aggregate European
Tranche Exposures is equal to or less than the aggregate European Tranche
Commitments remaining on such date after giving effect to the applicable
terminations or removals.  Notwithstanding the foregoing, no extension of the
Maturity Date pursuant to this Section shall become effective unless on the
Extension Date, the conditions set forth in Section 4.02 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Company.
 
Notwithstanding anything to the contrary, this Section 2.04 shall supersede any
provisions in Section 2.20 and Section 11.02 to the contrary.
 
SECTION 2.05.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance, for its own
account and for the benefit of the Company or any Subsidiary of the Company, as
applicable, of Letters of Credit denominated in US Dollars, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period, and the Issuing Bank may, but
shall have no obligation to, issue such requested Letters of Credit pursuant to
this Agreement.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.  Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.  The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).
 
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying
 


 
47

--------------------------------------------------------------------------------

 




the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the US
Tranche Revolving Exposure shall not exceed the total US Tranche Revolving
Commitments and (ii) the aggregate face amount of all outstanding Letters of
Credit shall not exceed $25,000,000.
 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Company and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit (an “Auto Renewal Letter of Credit”) shall automatically be
extended for consecutive periods of up to twelve (12) months (but not to a date
later than the date set forth in clause (ii) above); provided however that a
Letter of Credit may expire up to one (1) year after the Maturity Date (A) on
terms and conditions acceptable to the Company, the Administrative Agent and the
applicable Issuing Bank and (B) if the Company has cash collateralized such
Letter of Credit in an amount equal to at least 103% of the face amount of such
Letter of Credit on terms, conditions and in a manner acceptable to the
Administrative Agent and the applicable Issuing Bank, each in its sole
discretion, at least thirty (30) days prior to the Maturity Date.  Unless
otherwise directed by the Issuing Bank, the Company shall not be required to
make a specific request to the Issuing Bank for any such renewal.  Once an Auto
Renewal Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the Issuing Bank to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the date set forth
in clause (ii) above.  The Issuing Bank will give prompt written notice to the
Administrative Agent upon the expiration of any Letter of Credit.
 
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the US Tranche Lenders, the Issuing Bank
hereby grants to each US Tranche Lender, and each such US Tranche Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s US Tranche Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each US Tranche Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such US Tranche Lender’s US Tranche Revolving Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Company
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any
reason.  Each US Tranche Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall
 


 
48

--------------------------------------------------------------------------------

 




not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
 
(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the next Business Day
following the date that such LC Disbursement is made; provided that the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR US
Tranche Revolving Borrowing and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR US Tranche Revolving Borrowing.  If the Company fails to make such
payment when due, then the Administrative Agent shall notify each US Tranche
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such US Tranche Lender’s US Tranche Revolving Percentage
thereof.  Promptly following receipt of such notice, each US Tranche Lender
shall pay to the Administrative Agent its US Tranche Revolving Percentage of the
payment then due from the Company in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank in US Dollars the amounts so
received by it from such Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that US Tranche Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a US Tranche Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR US Tranche Revolving Loans, as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement.
 
(f)  Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or
 


 
49

--------------------------------------------------------------------------------

 




delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to special, indirect consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law) suffered by the Company that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the US Tranche Lenders with respect to any such LC
Disbursement.
 
(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR US Tranche Revolving Loans; provided
that, if the Company fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any US Tranche
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i)  Replacement of an Issuing Bank.
 
(A)           The Issuing Bank may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Company shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).
 


 
50

--------------------------------------------------------------------------------

 




From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued by it thereafter
and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 
(B)           Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as an Issuing Bank at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.
 
(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in US Dollars in cash equal to
103% of the amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) under Article VII.  The Company also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.11(b).  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Secured Obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Company hereby grants the
Administrative Agent a security interest in the LC Collateral Account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Required Lenders), be applied to satisfy other Secured
Obligations.  If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.
 


 
51

--------------------------------------------------------------------------------

 




SECTION 2.06.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (i) in the case of Loans
under the US Tranche (or Loans under the European Tranche denominated in US
Dollars), by 12:00 noon, New York City time (or, in the case of an ABR Loan 2:00
p.m., New York City time), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan under the European Tranche denominated in an Alternative
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency.  The Administrative Agent will
make such Loans available to the relevant Borrower by promptly crediting the
amounts so received, in like funds to an account of such Borrower maintained by
the Administrative Agent or by wire transfer to another account or accounts
specified by such Borrower in the applicable Borrowing Request; provided that
ABR US Tranche Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Alternative Currency Rate in the case of Loans denominated in an
Alternative Currency) or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.07.  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request; provided, that each Borrowing under the US Tranche made
on the Effective Date shall initially be an ABR Borrowing.  Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
 
(b)  To make an election pursuant to this Section, a Borrower, or the Company,
on its behalf, shall notify the Administrative Agent of such election (by email
or telephone in the
 


 
52

--------------------------------------------------------------------------------

 




case of a Borrowing under the US Tranche or by written notice in the case of a
Borrowing under the European Tranche) by the time that a Borrowing Request would
be required under Section 2.03 if such Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and, in the
case of an electronic or telephone Interest Election Request, shall be confirmed
promptly by a written Interest Election Request.  Each written Interest Election
Request shall be made by hand delivery or telecopy to the Administrative Agent
of a written request in a form approved by the Administrative Agent and signed
by the relevant Borrower, or the Company on its behalf.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
 
(c)  Each electronic, telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  the Type of the resulting Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender holding a Loan to which such
request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)  If the relevant Borrower fails to deliver a timely Interest Election
Request to the Administrative Agent with respect to a Eurocurrency Borrowing no
later than three Business Days prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding US Tranche Revolving Borrowing borrowed
by the Company may be converted to or continued at the end of the then current
 


 
53

--------------------------------------------------------------------------------

 




Interest Period as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall (A) in the case of such a Borrowing under the US
Tranche, be converted into an ABR Borrowing at the end of the Interest Period
applicable thereto, and (B) in the case of any other Eurocurrency Borrowing, be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration.
 
SECTION 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the US Tranche Revolving Commitments and the European Tranche
Commitments shall terminate on the Maturity Date.
 
(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments of the US Tranche or the European Tranche; provided that (i) each
reduction of the Commitments of the applicable Tranche shall be in an amount
that is an integral multiple of the Borrowing Multiple for a Borrowing
denominated in US Dollars and not less than the Borrowing Minimum for a
Borrowing denominated in US Dollars, (ii) the Company shall not terminate or
reduce the US Tranche Revolving Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Revolving Loans in accordance with
Section 2.11, the aggregate US Tranche Revolving Exposures would exceed the
aggregate US Tranche Revolving Commitments, and (iii) the Company shall not
terminate or reduce the European Tranche Commitments if, after giving effect to
any concurrent prepayment of the European Tranche Revolving Loans in accordance
with Section 2.11, the aggregate European Tranche Exposures would exceed the
aggregate European Tranche Commitments.
 
(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or any other transaction, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the applicable Lenders in accordance with their respective Commitments of
such Class.
 
SECTION 2.09.  Expansion Option.  Anything in this Agreement to the contrary
notwithstanding, at any time and from time to time prior to the Maturity Date,
the Company may, by written notice to the Administrative Agent (which the
Administrative Agent shall promptly furnish to each Lender in the applicable
Tranche), request that one or more Persons offer to increase their Commitments
under any Tranche (such increased and/or additional Commitments being, in the
case of any Tranche, a “Tranche Increase”) or enter into one or more tranches of
term loans (each an “Incremental Term Loan”).  The Company may arrange for any
such Tranche Increase or Incremental Term Loan to be provided by one or more
Lenders (each Lender so agreeing to a Tranche Increase, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution or Disqualified Institution may be an Augmenting Lender), which
agree to a
 


 
54

--------------------------------------------------------------------------------

 




Tranche Increase, or to participate in such Incremental Term Loans, or provide
new Commitments, as the case may be; provided that each Augmenting Lender, shall
be subject to the approval of the Company and, unless the Augmenting Lender is
an Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld).  The minimum aggregate amount of (x)
any Tranche Increase shall be $10,000,000 in the case of the US Tranche and the
US Dollar Equivalent of $5,000,000 in the case of the European Tranche and (y)
any Incremental Term Loans shall be (A) $10,000,000 if denominated in US Dollars
and (B) the US Dollar Equivalent of $5,000,000 if denominated in any Alternative
Currency.  In no event shall the aggregate amount of all Tranche Increases and
Incremental Term Loans pursuant to this Section 2.09 exceed the US Dollar
Equivalent of $175,000,000.  No more than four (4) Tranche Increases or tranches
of Incremental Term Loans in the aggregate shall be made during the term of this
Agreement.  No consent of any Lender (other than the Lenders participating in
any Tranche Increase or any Incremental Term Loan) shall be required for any
Tranche Increase or Incremental Term Loan pursuant to this
Section 2.09.  Tranche Increases and Incremental Term Loans created pursuant to
this Section 2.09 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no Tranche Increase or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such Tranche Increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the applicable Increasing Lenders and the applicable
Augmenting Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis)
with the covenants contained in Section 6.10 and (ii) if so requested by it, the
Administrative Agent shall have received documents and opinions substantially
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrowers to borrow hereunder after giving effect to
such Tranche Increase or Incremental Term Loans; provided that, with respect to
any Tranche Increase or Incremental Term Loan incurred for the primary purpose
of financing a Limited Conditionality Acquisition (“Acquisition-Related
Incremental Commitments”), with the consent of each Increasing Lender and
Augmenting Lender providing such Acquisition-Related Incremental Commitments (x)
clause (i)(A) of this sentence shall be deemed to have been satisfied so long as
(1) as of the date of effectiveness of the related Limited Conditionality
Acquisition Agreement, no Default is in existence or would result from entry
into such Limited Conditionality Acquisition Agreement, (2) as of the date of
the initial borrowing pursuant to such Acquisition-Related Incremental
Commitment, no Event of Default under clause (a), (b), (h), (i) or (j) of
Article VII is in existence immediately before or immediately after giving
effect to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (or in all respects if qualified by materiality) as of the date of
effectiveness of the applicable Limited Conditionality Acquisition Agreement
(or, to the extent such representation and warranty is stated to relate solely
to an earlier date, as of such earlier date) and (4) as of the date of the
initial borrowing pursuant to such Acquisition-Related Incremental Commitment,
customary “SunGard” representations and warranties (with such representations
and warranties to be reasonably determined by the Administrative Agent and the
Company) shall be true and correct in all material respects (or in all respects
if qualified by materiality) immediately prior to,
 


 
55

--------------------------------------------------------------------------------

 




and immediately after giving effect to, the incurrence of such
Acquisition-Related Incremental Commitment (or, to the extent such
representation and warranty is stated to relate solely to an earlier date, as of
such earlier date) and (y) at the option of the Company (notified in writing to
the Administrative Agent on or prior to the date of execution of the applicable
Limited Conditionality Acquisition Agreement) and with the consent of each
Increasing Lender and Augmenting Lender, the condition in clause (i)(B) above
shall be deemed to be satisfied if such condition is satisfied on the date of
execution of the applicable Limited Conditionality Acquisition Agreement on a
Pro Forma Basis after giving effect to such Limited Conditionality Acquisition,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance.  In the event that one or more of Increasing
Lenders and Augmenting Lenders offer to provide a Tranche Increase, and such
Persons, the Company, any other applicable Borrower and the Administrative Agent
agree as to the amount of such Commitments to be allocated to the respective
Persons making such offers and the fees (if any) to be payable by the Company in
connection therewith, the Company, any other applicable Borrower, such Persons,
the Administrative Agent shall execute and deliver an appropriate amendment to
this Agreement (or other appropriate documentation reasonably acceptable to the
Administrative Agent and the Company to effectuate the Tranche Increase), which
amendment or other documentation shall specify, among other things, the
procedures for reallocating any outstanding Revolving Credit Exposure under the
Tranche that is subject to the Tranche Increase effected by such amendment or
other documentation and the Company shall deliver such customary authorization
documentation and customary opinions of counsel as the Administrative Agent
shall reasonably request; provided, that no consent of any Lender not
participating in such Tranche Increase shall be required.  The Incremental Term
Loans (a) shall rank pari passu in right of payment with the Revolving Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent (such consent not to be unreasonably withheld).  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section 2.09.  Nothing
contained in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to any Tranche Increase or participation in
any Incremental Term Loans hereunder, or provide Incremental Term Loans, at any
time.  On the effective date of any Tranche Increase or any Incremental Term
Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts
 


 
56

--------------------------------------------------------------------------------

 




in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its applicable Tranche Percentage of such outstanding
Revolving Loans and its ratable share of the Incremental Term
Loans.  Notwithstanding anything to the contrary set forth herein, the
Administrative Agent shall have at least fifteen (15) Business Days (or such
shorter period as the Administrative Agent shall agree), but no more than twenty
(20) Business Days, prior to the proposed effective date for such Tranche
Increase or Incremental Term Loans to obtain administrative details from Lenders
increasing their Commitments or Persons becoming new Lenders hereunder or
providing or Incremental Term Loans and to otherwise administer such Tranche
Increase or Incremental Term Loan, including processing Borrowing Requests and
determining whether breakage amounts, if any, will be required to be paid by the
Borrowers.  No such increase shall be effective until such administration period
has expired.  In connection with any Tranche Increase or Incremental Term Loan
pursuant to this Section, any Augmenting Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.
 
Notwithstanding anything to the contrary, this Section 2.09 shall supersede any
provisions in Section 2.20 or Section 11.02 to the contrary.
 
SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the accounts of
the applicable Lenders the then unpaid principal amount of each Borrowing of
such Borrower no later than the Maturity Date.  Each Borrower agrees to repay
the principal amount of each Loan made to such Borrower and the accrued interest
thereon in the currency of such Loan.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner
 


 
57

--------------------------------------------------------------------------------

 




affect the obligation of any Borrower to repay the Loans in accordance with the
terms of this Agreement.
 
(e)  Any US Tranche Lender may request through the Administrative Agent that
Loans made by it under the US Tranche to any Borrower be evidenced by a
promissory note.  In such event, the relevant Borrower shall prepare, execute
and deliver to such US Tranche Lender a promissory note payable to the order of
such US Tranche Lender (or, if requested by such US Tranche Lender, to such US
Tranche Lender and its registered assigns) and in a form reasonably approved by
the Administrative Agent.  Loans made under the European Tranche shall be
evidenced solely as described in paragraphs (b) and (c) of this Section, and no
promissory notes shall be issued by any Borrower in respect of any such Loans.
 
SECTION 2.11.  Prepayment of Loans.  (a)  Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.
 
(b)  In the event and on such occasion that (i) the sum of the US Tranche
Revolving Exposures exceeds the total US Tranche Revolving Commitments, or (ii)
the sum of the European Tranche Exposures exceeds the total European Tranche
Commitments, the Borrowers under the applicable Tranche shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding under the US Tranche,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)), in an aggregate amount equal to such excess; provided that if
such excess arises solely as a result of currency rate fluctuations and such
excess under any Tranche is not greater than 5% of the total Commitments under
such Tranche, such prepayment or deposit, as the case may be, shall not be
required.
 
(c)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
 
(d)  The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent (by telephone confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, and (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, on the date of such
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, a notice of optional prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
other transaction, in which case such notice of prepayment may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such notice, the Administrative Agent shall advise the applicable Lenders
of the contents thereof.  Each partial prepayment of any Borrowing shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments to the extent required pursuant to
Section 2.16.
 


 
58

--------------------------------------------------------------------------------

 




SECTION 2.12.  Fees.  (a) The Company agrees to pay to the Administrative Agent,
for the account of each US Tranche Lender, a commitment fee which shall accrue
at the Applicable Rate on the daily unused portion of the US Tranche Revolving
Commitment of such US Tranche Lender during the period from and including the
Effective Date to but excluding the date on which such US Tranche Revolving
Commitment terminates.  The European Borrowers agree to pay to the
Administrative Agent for the account of each European Tranche Lender a
commitment fee, which shall accrue at the Applicable Rate on the daily unused
portion of the European Tranche Commitment of such European Tranche Lender
during the period from and including the Effective Date to but excluding the
date on which such European Tranche Commitment terminates.  Accrued commitment
fees shall be payable in arrears on the third Business Day following the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof.
 
(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each US Tranche Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s US Tranche Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which fee shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to Letters of Credit
issued by the Issuing Bank, during the period from and including the Effective
Date to but excluding the later of the date of termination of the US Tranche
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the US Tranche Revolving Commitments
terminate and any such fees accruing after the date on which the US Tranche
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand (accompanied by reasonable back-up documentation
therefor).  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(c)  The Company agrees to pay to each of the Administrative Agent and the Lead
Arrangers, each for its own account, fees payable in the amounts and at the
times separately agreed upon between the Company and the Administrative Agent or
any Lead Arranger.
 
(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable
 
 
59

--------------------------------------------------------------------------------

 
 
to it) for distribution, in the case of commitment fees and participation fees,
to the Lenders.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.13.  Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.
 
(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e)  Subject to Section 2.13(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest (i) computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate  shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
(f)  The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement.  The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.
 
(g)  Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of the Netherlands, the United Kingdom or any other jurisdiction
in which a Borrower is organized or from which Loans are made are applicable to
interest payable under this Agreement, no interest on the credit advanced will
be payable in excess of that permitted by such laws.
 


 
60

--------------------------------------------------------------------------------

 




SECTION 2.14.  Alternate Rate of Interest.
 
(a)  If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
(i) if such Borrowing shall be requested in US Dollars under the US Tranche,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested under the European Tranche, the
LIBO Rate shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Company and consented to
in writing by the Required European Tranche Lenders (the “Alternative Rate”);
provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required European Tranche Lenders,
Borrowings shall not be available in such Alternative Currency.
 
(b)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing in any currency:
 
(i)  the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or
 
(ii)  the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for a Loan in the applicable currency or for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurocurrency Borrowing in the applicable currency or
for the applicable Interest Period, as the case may be, shall be ineffective,
(ii) for any Borrowing Request under the US Tranche that requests a Eurocurrency
Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing under the European
Tranche, then unless the applicable Borrower notifies the Administrative Agent
in writing prior to the date on which such Borrowing is requested to be made
that it wishes to revoke such Borrowing Request, the LIBO Rate for such
Eurocurrency Borrowing shall be made at the Alternative Rate; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
 
SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:
 


 
61

--------------------------------------------------------------------------------

 




(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank;
 
(ii)  impose on any Lender or Issuing Bank, the London interbank market or any
another applicable Eurocurrency interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein, including, without limitation,
any change under applicable law or regulation governing the issuance and
maintenance of EU Lending Passports; or
 
(iii)  subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (c)
through (f) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to the Administrative Agent, such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by the Administrative Agent,
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)  If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.
 
(c)  A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay or cause the other Borrowers
 


 
62

--------------------------------------------------------------------------------

 




to pay such Lender or Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company and the other Borrowers shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
This Section 2.15 shall not apply to increased costs relating to any UK Tax or
attributable to a UK FATCA Deduction required to be made by a party to this
Agreement, which shall be governed exclusively by Section 2.18.
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(d) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.21 or the CAM Exchange, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
applicable Eurocurrency interbank market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, and setting forth in reasonable detail the calculations used by
such Lender to determine such amount or amounts, shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof; provided that the Company and
the other Borrowers shall not be required to compensate a Lender pursuant to
this Section for any amounts under this Section 2.16 incurred more than 180 days
prior to the date that such Lender notifies the Company of such amount and of
such Lender’s intention to claim compensation therefor.
 


 
63

--------------------------------------------------------------------------------

 




SECTION 2.17.  Taxes.
 
(a)  Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes unless a tax deduction is required by
applicable law; provided that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes or Other Taxes from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the applicable Lender or the
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 
(b)  In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.
 
(c)  The relevant Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, which demand
shall be accompanied by documentation reasonably satisfactory to establish the
nature of the amounts for which demand is being made, and the fact and amount of
the payment thereof, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
such Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment (to the extent
available), a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  (i)  Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law and at the time or times reasonably
requested by such Borrower, any such properly completed and executed
documentation prescribed by applicable law and reasonably requested by such
Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax.  In addition, any Lender, if reasonably
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Without limiting the
generality of the foregoing, in the case of any
 


 
64

--------------------------------------------------------------------------------

 




Foreign Lender, such Foreign Lender shall deliver to the Company (with a copy to
the Administrative Agent), on or prior to the date on which such Foreign Lender
becomes a Lender (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable: (A) duly completed
copies of Internal Revenue Service Form W-8BEN or IRS Form W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party (or any subsequent versions thereof or
successors thereto); (B) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto); or (C) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest” a statement substantially in the form of Exhibit D-1, D-2,
D-3 or D-4, as applicable; and duly completed copies of Internal Revenue Service
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any subsequent versions
thereof or successors thereto), or (D) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3
(as applicable), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner.
 
(ii)  Without limiting the generality of the foregoing, in the case of any
Lender that is a US Person, such Lender shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.
 
(iii)  Each Lender agrees that if any form or certification it previously
delivered pursuant to clause (e)(i) or (e)(ii) above expires or becomes obsolete
or inaccurate in any material respect, it shall update such form or
certification or promptly notify the applicable Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(iv)  If the Administrative Agent is entitled to an exemption from or reduction
of withholding tax with respect to any payment under this Agreement made by a
Borrower to the Administrative Agent under the law of the jurisdiction in which
such Borrower is located the Administrative Agent shall deliver to such
Borrower, at the time or times prescribed by applicable law and at the time or
times reasonably requested by such Borrower, any such properly completed and
executed documentation prescribed by applicable law and reasonably requested by
such Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax.  Without limiting the generality of the
foregoing, if the Administrative Agent is entitled to any payment under this
Agreement, it shall deliver to the Company executed originals of Internal
Revenue Service Form W-9 certifying that the Administrative Agent is exempt from
U.S. federal backup withholding tax.
 


 
65

--------------------------------------------------------------------------------

 




(f)  (i)  Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it (directly or through any Borrower) will not be subject to or
liable for (i) in the case of a US Tranche Lender, any withholding tax that is
imposed by the United States of America, (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction or (ii) in
the case of a European Tranche Lender, any withholding tax that is imposed by
the Netherlands or the United States of America (or any political subdivision
thereof) on payments by a European Borrower or the Company from an office within
such jurisdiction.  If any Lender does not comply with this Section 2.17(e) or
(f), the relevant Borrower shall have no obligation to indemnify such Lender,
the Administrative Agent or the Issuing Bank for the account of such Lender,
under this Section 2.17, provided, however, that such Borrower shall not be
relieved of the foregoing indemnity obligation if a liability under this Section
results solely from the occurrence of the CAM Exchange.
 
(ii)  Notwithstanding anything in Section 2.17(f)(i) to the contrary, if a
Lender becomes a European Tranche Lender or a US Tranche Lender solely due to
the occurrence of the CAM Exchange, such Lender shall use commercially
reasonable efforts to designate a Facility Office to acquire Loans pursuant to
the CAM Exchange and to receive payments on such Loans such that payments from
the relevant Borrower to such Facility Office with respect to such Loans shall
qualify for the lowest rate of withholding taxes available to such Lender in
respect of payments made by such Borrower to any Facility Office of such Lender
on the date such Lender acquires such Loans.  Such Lender shall furnish such
information as is described in Section 2.17(e) to qualify for such lowest rate
of withholding.  If such Lender is unable to qualify for a complete exemption
from withholding tax with respect to payments made by such Borrower to such
Facility Office with respect to such Loans, any withholding tax to which such
Lender is subject with respect to payments made by such Borrower to such
Facility Office, taking into account such qualification for such reduced rate of
withholding, shall not constitute Excluded Taxes with respect to such Lender
with respect to such Loan.
 
(g)  In cases in which a Borrower makes a payment under this Agreement to the
Administrative Agent with knowledge that the Administrative Agent is acting as
an agent for a foreign person, such Borrower will not treat such payment as
being made to a US Person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a
successor provision) without the express written consent of the Administrative
Agent.
 
(h)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall
 


 
66

--------------------------------------------------------------------------------

 




be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(h).
 
(i)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.17(i), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
 
(j)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (j) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this clause (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (j) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(k)  Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
(l)  Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
 


 
67

--------------------------------------------------------------------------------

 




(m)  For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
 
SECTION 2.18.  UK Tax.
 
(a)  Definitions.
 
“Borrower DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:
 
(i)  where it relates to a Treaty Lender that is a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender's signature page, and
 
(A)           where a Borrower is a Borrower on the date of this Agreement, is
filed with HM Revenue & Customs within 30 days of the date of this Agreement; or
 
(B)           where a Borrower becomes a Borrower after the date of this
Agreement, is filed with HM Revenue & Customs within 30 days of the date on
which that Borrower becomes a Borrower under this Agreement; or
 
(ii)  where it relates to a Treaty Lender that becomes a Lender after the date
of this Agreement, contains the scheme reference number and jurisdiction of tax
residence  stated  in respect of that Lender in the relevant Assignment and
Assumption Agreement, and
 
(A)           where a Borrower is a Borrower as at the relevant transfer date,
is  filed  with HM Revenue & Customs within 30 days of that transfer date; or
 
(B)           where a Borrower is not a Borrower as at the relevant transfer
date, is filed with HM Revenue & Customs within 30 days of the date on which
that Borrower becomes a Borrower under this Agreement.
 
“Protected Party” means a Lender which is or will be subject to any liability or
required to make any payment for or on account of UK Tax, in relation to a sum
received or receivable (or any sum deemed for the purposes of UK Tax to be
received or receivable) under a Loan Document.
 
“Tax Confirmation” means a confirmation by a Lender that the Person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:
 
 
(i)
a company resident in the United Kingdom for United Kingdom tax purposes; or

 


 
68

--------------------------------------------------------------------------------

 




 
(ii)
a partnership each member of which is:

 
 
(I)
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
 
(II)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of part 17 of the Corporation Tax Act
2009; or

 
 
(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009).

 
“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.
 
“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document, other than a UK FATCA Deduction.
 
“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.18(e) or a payment under Section 2.18(q).
 
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
 
 
(b)
Unless a contrary indication appears, in this Section 2.18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 
 
(c)
Each Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 
 
(d)
Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly.  Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender.  If the Administrative Agent receive such
notification from a Lender it shall notify that Borrower.

 
 
(e)
If a Tax Deduction is required by law to be made by a Borrower, the amount of
the payment due from that Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal

 


 
69

--------------------------------------------------------------------------------

 




to the payment which would have been due if no Tax Deduction had been required.
 
 
(f)
A Borrower is not required to make an increased payment to a Lender under
paragraph (e) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:

 
 
(A)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority, or

 
 
(B)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender; and:

 
 
(1)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the Income Tax Act 2007 which relates to the
payment and that Lender has received from the applicable Borrower making the
payment a certified copy of that Direction; and

 
 
(2)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 
 
(C)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender and:

 
 
(1)
the relevant Lender has not given a Tax Confirmation to the Borrowers; and

 
 
(2)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrowers, on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
Income Tax Act 2007; or

 
 
(D)
the relevant Lender is a Treaty Lender and the applicable Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (i) or (j) below.

 


 
70

--------------------------------------------------------------------------------

 




 
(g)
If a Borrower is required to make a Tax Deduction, that Borrower shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 
 
(h)
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the applicable Borrower making that Tax
Deduction shall deliver to the Administrative Agent a statement under section
975 of the Income Tax Act 2007 or evidence reasonably satisfactory to the Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.

 
 
(i)
(A)  Subject to paragraph (B) below, a Treaty Lender and each Borrower which
makes a payment to which that Treaty Lender is entitled shall, as soon as
reasonably practicable, co-operate in completing any procedural formalities
necessary for that Borrower to obtain authorization to make that payment without
a Tax Deduction.

 
 
(B)     (1)    A Treaty Lender, which is a party to this Agreement on the day on
which this Agreement is entered into, that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in the signature page to this Agreement; and

 
(2)  A Treaty Lender, which becomes a party to this Agreement after the day on
which this Agreement is entered into, that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Assignment and Assumption or other document which it executes on becoming
a party,
 
and, having done so, that Lender shall be under no obligation pursuant to
paragraph (A) above.
 
 
(j)
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (i)(B) above and:

 
 
(i)
a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

 
 
(ii)
a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

 
 
(A)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 


 
71

--------------------------------------------------------------------------------

 




 
(B)
HM Revenue & Customs has not given that Borrower authority to make payments to
that Lender without a Tax Deduction within 30 days of the date of the Borrower
DTTP Filing, or

 
 
(C)
HM Revenue & Customs has given authority for that Borrower to make payment to
that Lender without a Tax Deduction and that authority expires or is withdrawn
by HM Revenue & Customs,

 
and in each case, the applicable Borrower has notified that Lender in writing,
that Lender and the applicable Borrower shall, as soon as reasonably
practicable, co-operate in completing any additional procedural formalities
necessary for that Borrower to obtain authorisation to make that payment without
a Tax Deduction.
 
 
(k)
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph ‎(i)(B) above, no Borrower shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's commitment(s) or its participation
in any Loan unless the Lender otherwise agrees.

 
 
(l)
A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.

 
 
(m)
A UK Lender with a European Tranche Commitment which becomes a party to this
Agreement on the day on which this Agreement is entered into gives a Tax
Confirmation to the Borrowers by entering into this Agreement.

 
 
(n)
A UK Lender with a European Tranche Commitment which becomes a party to this
Agreement by transfer or assignment under Section 11.04 after the day on which
this Agreement is entered into is deemed to give a Tax Confirmation to the
Borrowers on the date of that transfer or assignment.

 
 
(o)
A UK Lender with a European Tranche Commitment shall promptly notify the
applicable Borrower and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

 
 
(p)
Each Lender which is a party to this Agreement on the day on which this
Agreement is entered into confirms that it is a Qualifying Lender.  Each Lender
which becomes a party to this Agreement by transfer or assignment under Section
11.04 after the day on which this Agreement is entered into shall indicate, in
the Assignment and Assumption which it executes on becoming a party, or
otherwise notify the applicable

 


 
72

--------------------------------------------------------------------------------

 




Borrower, and for the benefit of the Administrative Agent and without liability
to any Loan Party, which of the following categories it falls in:
 
 
(i)
not a Qualifying Lender;

 
 
(ii)
a Qualifying Lender (other than a Treaty Lender); or

 
 
(iii)
a Treaty Lender.

 
If a Lender which becomes a party after the day on which this Agreement is
entered into fails to indicate its status in accordance with this Section
2.18(p) then such Lender shall be treated for the purposes of this Agreement as
if it is not a Qualifying Lender until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent, upon
receipt of such notification, shall inform the UK Borrower).  For the avoidance
of doubt, an Assignment and Assumption shall not be invalidated by any failure
of a Lender to comply with this Section 2.18(p).
 
If (i) a Lender assigns or transfers any of its rights or obligations under the
Loan Documents or changes its lending office and (ii) as a result of
circumstances existing at the date the assignment, transfer or change occurs, a
Borrower would be obliged to make a payment to the assignee or transferee Lender
or Lender acting through its new lending office under this Section 2.18, then
the assignee/transferee Lender or Lender acting through its new lending office
is only entitled to receive payment under this Section 2.18 to the same extent
as the assigning or transferring Lender or Lender acting through its previous
lending office would have been if the assignment, transfer or change had not
occurred.
 
 
(q)
Each Borrower shall (within 10 Business Days following written demand by the
Administrative Agent, accompanied by reasonable backup documentation) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of UK Tax by that Protected Party in respect of a Loan
Document.

 
 
(r)
Paragraph (q) above shall not apply with respect to any UK Tax assessed on a
Lender:

 
 
(A)
under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for tax purposes; or

 
 
(B)
under the law of the jurisdiction in which that Lender’s Facility Office,
designated in accordance with Section 2.17(f), is located in respect of amounts
received or receivable in that jurisdiction,

 


 
73

--------------------------------------------------------------------------------

 




if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender.
 
 
(s)
Furthermore, paragraph (q) above shall not apply to the extent a loss, liability
or cost:

 
 
(A)
is compensated for by an increased payment under paragraphs (c) to (p) above; or

 
 
(B)
would have been compensated for by an increased payment under paragraphs (c) to
(p) above but was not so compensated solely because one of the exclusions in
paragraph (f) applied; or

 
 
(C)
relates to a UK FATCA Deduction required to be made.

 
 
(t)
A Protected Party making, or intending to make a claim under paragraph (q) above
shall promptly notify the Administrative Agent of the event which will give, or
has given, rise to the claim, following which the Administrative Agent shall
notify the Company.

 
 
(u)
A Protected Party shall, on receiving a payment from a Borrower under paragraph
(q), notify the Administrative Agent.

 
 
(v)
If a Borrower makes a Tax Payment and the relevant Lender determines that:

 
 
(A)
a Tax Credit is attributable to that Tax Payment; and

 
 
(B)
that Lender has obtained and utilized that Tax Credit,

 
the relevant Lender shall pay an amount to such Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by such Borrower.
 
 
(w)
Each Borrower shall pay and, within 10 Business Days following written demand
(accompanied by reasonable backup documentation therefor), indemnify each Lender
against any cost, loss or liability that Lender incurs in relation to all stamp
duty, registration and other similar UK Taxes payable in respect of any Loan
Document; provided that this paragraph (w) shall not apply in respect of any
stamp duty, registration and/or other similar UK Taxes which are payable in
respect of an assignment, transfer or other alienation of any kind by a Lender
of any of its rights and/or obligations under or in respect of any Loan
Document.

 
 
(x)
All amounts set out, or expressed to be payable under a Loan Document by any
party to a Lender which (in whole or part) constitute the

 


 
74

--------------------------------------------------------------------------------

 




consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (y) below,
if VAT is chargeable on any supply made by any Lender to any party under a Loan
Document, that party shall pay to the Lender (in addition to and at the same
time as paying the consideration) an amount equal to the amount of the VAT (and
such Lender shall promptly provide an appropriate VAT invoice to such party).
 
 
(y)
Where a Loan Document requires any party to reimburse a Lender for any costs or
expenses, that party shall also at the same time pay and indemnify the Lender
against all VAT incurred by the Lender in respect of the costs or expenses to
the extent that the Lender reasonably determines that neither it nor any other
member of any group of which it is a member for VAT purposes is entitled to
credit or repayment from the relevant tax authority in respect of the VAT.

 
 
(z)
(A)  Subject to paragraph (C) below, each party to this Agreement shall, within
14 days of a reasonable request by another party:

 
 
(i)
confirm to that other party whether it is:

 
 
(A)
a UK FATCA Exempt Party; or

 
 
(B)
not a UK FATCA Exempt Party;

 
 
(ii)
supply to that other party such forms, documentation and other information
relating to its status under UK FATCA as that other party reasonably requests
for the purposes of that other party's compliance with UK FATCA; and

 
 
(iii)
supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party's compliance with any other law, regulation, or exchange of
information regime.

 
 
(B)
If a party to this Agreement confirms to another party pursuant to paragraph
(A)(i) above that it is a UK FATCA Exempt Party and it subsequently becomes
aware that it is not or has ceased to be a UK FATCA Exempt Party, that party
shall notify that other party reasonably promptly.

 
 
(C)
Paragraph (A) above shall not oblige any Credit Party to do anything, and
paragraph (A)(iii) above shall not oblige any other party to this Agreement to
do anything, which would or might in its reasonable opinion constitute a breach
of:

 
 
(i)
any law or regulation;

 


 
75

--------------------------------------------------------------------------------

 




 
(ii)
any fiduciary duty; or

 
 
(iii)
any duty of confidentiality.

 
 
(D)
If a party to this Agreement fails to confirm whether or not it is a UK FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with paragraph (A)(i) or (ii) above (including, for the avoidance of
doubt, where paragraph (C) above applies), then such Party shall be treated for
the purposes of the Loan Documents (and payments under them) as if it is not a
UK FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.

 
 
(E)
Each party to this Agreement may make any UK FATCA Deduction it is required to
make by FATCA, and any payment required in connection with that FATCA Deduction,
and no party shall be required to increase any payment in respect of which it
makes such a UK FATCA Deduction or otherwise compensate the recipient of the
payment for that UK FATCA Deduction.

 
 
(F)
Each party to this Agreement shall promptly, upon becoming aware that it must
make a UK FATCA Deduction (or that there is any change in the rate or the basis
of such UK FATCA Deduction), notify the party to whom it is making the payment
and, in addition, shall notify the Borrowers and the Administrative Agent and
the Administrative Agent shall notify the other Credit Parties.

 
SECTION 2.19.  EU Banking Passport; Local Branch Availability.  In order to
extend Loans and other financial accommodations under the European Tranche and
remain in compliance with all applicable laws and regulations (including,
without limitation, the laws of each jurisdiction in which a Borrower with
availability under the European Tranche is organized), each Lender with a
European Tranche Commitment shall either (x) obtain and hold an EU Banking
Passport for so long as the laws and regulations governing members of the
European Union provide for EU Banking Passports and/or (y) otherwise have the
ability to fund a Borrowing and satisfy its duties and obligations under the
European Tranche in a Borrower’s jurisdiction of organization (so long as such
Borrower is entitled to request extensions of credit under the European
Tranche), including, without limitation, having a local branch in any such
jurisdiction of organization or otherwise being able to fund extensions of
credit in such jurisdiction without violating applicable laws or
regulations.  Each Person that becomes a Lender hereunder with a European
Tranche Commitment pursuant to the assignment provisions of Section 11.04 shall
certify in its Assignment and Assumption that it possesses an EU Banking
Passport and/or satisfies the requirements of the foregoing clause (y), provided
that with respect to the Dutch Borrower no such certification shall be required
as long as the first Loan extended by such Lender shall be a Non-Public
Lender.  In the event EU Banking Passports are no longer available, including,
without limitation, as a result of changes in applicable laws or regulations, or
a Lender is prohibited from extending credit to a Borrower from a previously
permitted
 


 
76

--------------------------------------------------------------------------------

 




jurisdiction into a previously permitted jurisdiction, or if adverse tax
consequences result from such Loans or other financial accommodations remaining
outstanding, then no Lender shall be required to make or maintain Loans or other
financial accommodations under the European Tranche in contravention of
applicable laws and regulations or if such adverse tax consequences remain
outstanding, and the applicable Borrowers shall repay all Obligations arising in
connection therewith as required to prevent any contravention of such laws and
regulations.
 
SECTION 2.20.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17, 2.18 or 2.19, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event under the
European Tranche denominated in an Alternative Currency, the Administrative
Agent’s Eurocurrency Payment Office for the applicable currency, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17, 2.18, 2.19 and 11.03 shall
be made directly to the Persons entitled thereto and payments pursuant to the
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder or under any other Loan Document
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments under any Loan Document of principal or interest in
respect of any Loan or LC Disbursement shall be made in the currency of such
Loan or LC Disbursement; and all other payments hereunder or under any other
Loan Document shall be made in US Dollars, except as otherwise expressly
provided.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment. Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in any Alternative Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in US Dollars in an amount equal to
the US Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.
 


 
77

--------------------------------------------------------------------------------

 




(b)  Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers (other than in connection with Swap
Agreements), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Swap Agreements),
third, to pay interest then due and payable on the Loans ratably, fourth, pro
rata, to prepay principal on the Loans and unreimbursed LC Disbursements and the
payment of any Secured Obligations owing with respect to Swap Agreements, fifth,
to pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, sixth, pro rata, to payment of Banking Services
Obligations, and seventh, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Loan Parties.  Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the applicable
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurocurrency
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurocurrency Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
event, the applicable Borrower shall pay the break funding payment required in
accordance with Section 2.16.
 
(c)  [Reserved]
 
(d)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
or participations in LC Disbursements, as the case may be, and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans and/or participations in LC Disbursements to
any assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the
 


 
78

--------------------------------------------------------------------------------

 




foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(e)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due for the account
of all or certain of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
or the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent in accordance with banking industry practices on interbank compensation
(including without limitation the Overnight Alternative Currency Rate in the
case of Loans denominated in an Alternative Currency).
 
(f)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b), 2.17(h) or (j), 2.20(e) or
11.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
 
SECTION 2.21.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or Section 2.18, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17, or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)  If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or Section
2.18, or if any Lender becomes a Non-Extending Lender or a Defaulting Lender, or
if any Lender fails to grant a consent in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement requiring
the consent of each Lender, such Lender or each affected Lender as
 


 
79

--------------------------------------------------------------------------------

 




contemplated by Section 11.02 but the consent of the Required Lenders is
obtained, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (or, in the
case of any change, waiver, discharge or termination of the provisions of this
Agreement that requires the consent of Lenders of a particular class or type of
Loans and Commitments, all its interests, rights and obligations under the Loan
Documents in respect of such class or type) (which assignee may be another
Lender, if a Lender accepts such assignment); provided that, (i) such assignee
shall be reasonably acceptable to the Company and the Administrative Agent (and
if a US Tranche Revolving Commitment is being assigned, the Issuing Bank), (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) (or, in the case of any
change, waiver, discharge or termination of the provisions of this Agreement
that requires the consent of Lenders of a particular class or type of Loans,
payment equal to the aggregate amount of outstanding Loans of such class or type
owed to such replaced Lender (together with all other amounts owed to such
replaced Lender as a holder of such class or type of Loans)) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17 or Section
2.18, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such  assignment
and delegation cease to apply.
 
SECTION 2.22.  Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Alternative Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or Lenders having greater than 50% of the European Tranche Commitments
make it impracticable for the Eurocurrency Borrowings comprising such Credit
Event to be denominated in the Alternative Currency specified by the applicable
Borrower, or (ii) a US Dollar Equivalent of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Borrowers and the Lenders, and such Credit Events shall not be denominated
in such Alternative Currency but shall, except as otherwise set forth in Section
2.07, be made on the date of such Credit Event in US Dollars, in an aggregate
principal amount equal to the US Dollar Equivalent of the aggregate principal
amount specified in the related request for a Credit Event or Interest Election
Request, as the case may be, as Eurocurrency Loans having an Interest Period of
one month, unless the applicable Borrower notifies the Administrative Agent at
least one (1) Business Day before such date that (i) it elects not to borrow on
such date or (ii) it elects to borrow on such date in a different Alternative
Currency, as the case may be, in which the denomination of such Loans would in
the reasonable opinion of the Administrative Agent and the European Lenders be
practicable and in an aggregate principal amount equal to the US Dollar
Equivalent of the aggregate principal amount
 


 
80

--------------------------------------------------------------------------------

 




specified in the related request for a Credit Event or Interest Election
Request, as the case may be.
 
SECTION 2.23.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  fees shall cease to accrue on the unused portion of the Commitments of such
Defaulting Lender pursuant to Section 2.12(a);
 
(b)  the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 
(c)  if any US Tranche LC Exposure exists at the time a US Tranche Lender
becomes a Defaulting Lender then:
 
(i)  all or any part of the US Tranche LC Exposure shall be reallocated among
the non-Defaulting Lenders constituting US Tranche Lenders in accordance with
their respective US Tranche Revolving Percentages, but only to the extent (A)
the sum of all non-Defaulting Lenders’ US Tranche Revolving Exposures plus such
Defaulting Lender’s US Tranche LC Exposure does not exceed the total of all
non-Defaulting Lenders’ US Tranche Revolving Commitments and (B) each
non-Defaulting Lender’s US Tranche Revolving Exposure does not exceed such
non-Defaulting Lender’s US Tranche Revolving Commitment;
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one (1) Business Day following notice by the
Administrative Agent, the Company shall cash collateralize for the benefit of
the Issuing Bank only the Company’s obligations corresponding to such Defaulting
Lender’s LC Exposure in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;
 
(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ US Tranche Revolving Percentages; and
 


 
81

--------------------------------------------------------------------------------

 




(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is reallocated and/or cash collateralized;
 
(d)  [reserved]; and
 
(e)  in the case of a US Tranche Lender, so long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the US Tranche Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.23(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).
 
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.
 
Cash collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s LC Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.23 following (i) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess cash collateral.
 
In the event that each of the Administrative Agent, the Company and the Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its related Tranche Percentage; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a
 


 
82

--------------------------------------------------------------------------------

 




waiver or release or any claim or any party hereunder arising from such Lender’s
having been a Defaulting Lender.
 
ARTICLE III
 
Representations and Warranties
 
Each Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Company and its Material
Subsidiaries is duly organized, validly existing and in good standing (to the
extent that such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; provided, that this provision
shall not restrict any transaction otherwise permitted under Section 6.03.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate (or other organizational) and, if
required, stockholder or shareholder action.  Each Loan Document has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (i) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate in any
material respect any applicable law or regulation applicable to the Company or
its Subsidiaries and will not violate the charter, by-laws or other
organizational or constitutional documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (iii) except as would
not reasonably be expected to have a Material Adverse Effect, will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Company or any of its Subsidiaries, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries (other than the Liens
created by the Collateral Documents).
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders a consolidated balance sheet and
statements of income, stockholders equity and cash flows for the Company and its
Subsidiaries as of and for the fiscal year ended December 31, 2015, reported on
by KPMG LLP, independent public accountants.  Such financial statements present
fairly, in all material respects, the financial
 


 
83

--------------------------------------------------------------------------------

 




position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
 
(b)  Since December 31, 2015, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Subsidiaries, taken as a whole.
 
(c)  The Company has heretofore furnished to the Lenders forecasted consolidated
balance sheets and statements of income and cash flows for the five-year period
beginning on January 1, 2016, in each case prepared on a basis consistent with
the financial statements described in Section 3.04(a) and the estimates and
assumptions stated therein, all of which the Company believes as of the date
hereof to be reasonable and, as of the Effective Date, reflect the Company’s
good faith and reasonable estimates of the future financial performance of the
Company and its Subsidiaries for such period; provided that (i) such forecasts
are subject to significant uncertainties and contingencies, which may be beyond
the Company’s and its Subsidiaries’ control, (ii) no assurances are given that
the results forecasted in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.
 
SECTION 3.05.  Properties; Insurance.  (a) Each of the Company and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
(ii) as would not reasonably be expected to have an Material Adverse Effect.
 
(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except where
failure to so own or be licensed, or such infringements that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
(c)  Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided, that each of
the Company and its Subsidiaries may self-insure in the ordinary course of
business to the same extent as other companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or each
such Subsidiary, as applicable, operates.
 
SECTION 3.06.  Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened in
writing against the Company or any of its Subsidiaries (i) that would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) except as set forth on Schedule 3.06, that purport to
 


 
84

--------------------------------------------------------------------------------

 




affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions.
 
(b)  Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c)  There are no labor controversies pending against or, to the knowledge of
the Company, threatened in writing against the Company or any of its
Subsidiaries which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
SECTION 3.07.  Compliance with Laws and Inventory Factoring Facility
Agreements.  Each of the Company and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all agreements and other instruments in connection with any
inventory factoring facilities binding upon it or its property, in each case,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.
 
SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes including UK Tax required to have
been paid by it, except (a) Taxes including UK Tax that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP (to the extent required thereby), or (b) to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.10.  ERISA.  (a) No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect.
 
(b)  Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance would not reasonably be
expected to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, to the knowledge of the Company none of the Company, its
Affiliates or any of their directors, officers, employees or agents has engaged
in a transaction, or other act or omission (including entering into this
Agreement and any act done or to be done in connection with this Agreement),
that has
 


 
85

--------------------------------------------------------------------------------

 




subjected, or would reasonably be expected to subject, the Company or any of its
Subsidiaries, directly or indirectly, to any penalty (including any tax or civil
penalty), fine, claim or other liability (including any liability under a
contribution notice or financial support direction (as those terms are defined
in the United Kingdom Pensions Act 2004), or any liability or amount payable
under section 75 or 75A of the United Kingdom Pensions Act 1995), that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and there are no facts or circumstances which may give rise to
any such penalty, fine, claim, or other liability.  The aggregate unfunded
liabilities, with respect to such Foreign Pension Plans would not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.11.  Subsidiaries; Ownership of Capital Stock.  As of the Effective
Date, Schedule 3.11 sets forth all of the Loan Parties’ directly-owned
Subsidiaries, the jurisdiction of organization of each of such Subsidiaries
and the identity of the holders of all shares or other interests of each class
of Equity Interests of each of such Subsidiaries.
 
SECTION 3.12.  Solvency.  As of the Effective Date, both before and after giving
effect to (a) the Transactions to be consummated on the Effective Date and (b)
the payment and accrual of all fees, costs and expenses in connection therewith,
the Company and its Subsidiaries, on a consolidated basis, are and will be
Solvent.
 
SECTION 3.13.  Disclosure.  Neither any lender presentation nor any of the other
reports, financial statements, certificates or other written information
(excluding projections, financial estimates, forecasts and other forward-looking
information, and other information of a general economic or industry specific
nature) furnished by or on behalf of the Company to the Administrative Agent,
the Issuing Bank or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished or publicly available in periodic and other reports,
proxy statements and other materials filed by the Company or any Subsidiary with
the Securities and Exchange Commission), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood and agreed that (i) such projected financial
information is subject to significant uncertainties and contingencies, which may
be beyond the Company’s and its Subsidiaries’ control, (ii) no assurances are
given that the results forecasted in any such projected financial information
will be realized and (iii) the actual results may differ from the forecasted
results set forth in such projected financial information and such differences
may be material).
 
SECTION 3.14.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulation U.
 
SECTION 3.15.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Holders
of Secured Obligations, and, to the extent required by the Security Agreements,
such Liens constitute perfected and continuing Liens on
 


 
86

--------------------------------------------------------------------------------

 




the Collateral, securing the Secured Obligations and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Encumbrances
and other Liens permitted under this Agreement and (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.
 
SECTION 3.16.  Material Subsidiaries.  As of the Effective Date, the direct and
indirect Domestic Subsidiaries of the Company and direct Foreign Subsidiaries of
the Company and the Subsidiary Guarantors set forth on Schedule 3.16, together
with the Company and the UK Borrower, (i) generated at least 75% of Consolidated
EBITDA during the four fiscal quarter period ended December 31, 2015 and (ii)
owned assets (other than Equity Interests in Subsidiaries) representing at least
75% of the consolidated assets of the Company and its Subsidiaries as of
December 31, 2015.  Each Compliance Certificate delivered hereunder designates
as Material Subsidiaries direct and indirect Domestic Subsidiaries of the
Company and direct Foreign Subsidiaries of the Company and the Subsidiary
Guarantors that, as of the end of the applicable fiscal quarter (in the case of
a Compliance Certificate delivered pursuant to Section 5.01(c)) or as of the
date of the applicable Permitted Acquisition after giving effect to such
acquisition on a Pro Forma Basis (in the case of a Compliance Certificate
delivered in connection with a Permitted Acquisition), together with the Company
and the UK Borrower, (i) generated at least 75% of Consolidated EBITDA during
the most recent four fiscal quarter period for which financial statements have
been provided by the Company pursuant to Section 5.01 and (ii) owned assets
(other than Equity Interests in Subsidiaries) representing at least 75% of the
consolidated assets of the Company and its Subsidiaries as of the end of such
period; provided that any Domestic Subsidiary which is the direct owner of any
Equity Interests in a Material Subsidiary shall constitute a Material Subsidiary
hereunder.
 
SECTION 3.17.  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors and to the
knowledge of the Company, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any European Borrower, is not knowingly engaged in any activity that
could reasonably be expected to result in such Borrower being designated as a
Sanctioned Person.  None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Borrower any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person to the extent
such activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.  In
respect of a Loan Party or Subsidiary that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Sect 2 paragraph 15 German
Foreign Trade Act (AWV) (Außenwirtschaftsverordnung), Section 3.17 shall only
apply to the extent that these provisions would not result in (a) any violation
of, conflict with or liability under EU Regulation (EC) 2271/96 or (b) a
violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.
 


 
87

--------------------------------------------------------------------------------

 




SECTION 3.18.  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.
 
SECTION 3.19.  Limited Conditionality Acquisitions.  Immediately after the
consummation of any Limited Conditionality Acquisition financed with
Acquisition-Related Incremental Commitments, the representations and warranties
of the Loan Parties set forth in each Loan Document shall be true and correct in
all material respects on and as of the date of such Limited Conditionality
Acquisition (after giving effect to such Limited Conditionality Acquisition),
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  This Agreement and the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b)  The Administrative Agent shall have received, in form and substance
reasonably acceptable to it, fully executed copies of the Loan Documents set
forth on Exhibit B hereto.
 
(c)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers and the
Loan Documents as the Administrative Agent shall reasonably request.  The
Borrowers hereby request such counsel to deliver such opinion.  The
Administrative Agent shall also have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Eversheds LLP special English counsel to the Borrowers, and Eversheds
Faasen B.V., special Dutch counsel to the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters
relating to this Agreement as the Administrative Agent shall reasonably
request.  The Borrowers hereby request such counsel to deliver such opinions.
 
(d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, where available in such
jurisdiction, good standing in the
 


 
88

--------------------------------------------------------------------------------

 




jurisdictions of organization of the Borrowers and the Initial Subsidiary
Guarantors (including, with respect to the Dutch Borrower, an original recent
excerpt from the Netherlands Trade Register) and the authorization of this
Agreement and the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, including all of the
agreements, documents and instruments set forth in Exhibit B hereto.
 
(e)  The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 and (ii) a
certificate, dated the Effective Date and signed by a Financial Officer,
certifying that as of the Effective Date, both before and after giving effect to
(a) the Transactions to be consummated on the Effective Date and (b) the payment
and accrual of all fees, costs and expenses in connection therewith, the Company
and its Subsidiaries, on a consolidated basis, are and will be Solvent.
 
(f)  The Lenders shall have received the financial statements referenced in
Section 3.04(a) and (c).
 
(g)  The Administrative Agent and the Lead Arrangers shall have received all
fees and other amounts due and payable by the Borrowers on or prior to the
Effective Date, including, to the extent invoiced prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.
 
(h)  The Lenders shall have received all documentation and other information
requested at least 3 Business Days before the Effective Date to the extent
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
(if applicable) the Money Laundering Regulations 2003 of the United Kingdom (as
amended).
 
(i)  The Administrative Agent shall have received from the Dutch Borrower a
confirmation by an authorized signatory of the Dutch Borrower that there is no
works council, or, if a works council is established, a confirmation that all
consultation obligations in respect of such works council have been complied
with and that positive unconditional advice has been obtained, attaching a copy
of such advice and a copy of the request for such advice.
 
(j)  Each Borrower that is a resident for tax purposes in the United States of
America and the Administrative Agent shall have received a complete Form W-8BEN
or IRS Form W-8BEN-E (or other applicable Form W-8) from each Foreign Lender.
 
(k)  This Agreement and the transactions contemplated hereby, shall be permitted
under the terms of the Channel Finance Loan Documents (including, without
limitation, the Channel Finance Intercreditor Agreement), the Permitted
Receivables Facility Documents (including, without limitation, the Intercreditor
Agreement) and the agreements evidencing the Vendor Trade Programs (including,
without limitation, the Intercreditor Agreement).
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 


 
89

--------------------------------------------------------------------------------

 




SECTION 4.02.  Each Credit Event.  Except as set forth in Section 2.09, he
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
 
(a)  The representations and warranties of the Loan Parties set forth in each
Loan Document shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.
 
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Except as set forth in Section 2.09, each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (unless such
Letters of Credit have been cash collateralized or otherwise backed by another
letter of credit, in each case in a manner reasonably satisfactory to the
Issuing Bank and the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent (who shall deliver to each Lender):
 
(a)  within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification
(other than any such qualification with respect to the Obligations or the
obligations under the Channel Finance Credit Agreement being treated as
short-term indebtedness resulting solely from the Maturity Date or the maturity
date of the Channel Finance Credit Agreement occurring one year from the time
such opinion is delivered) or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided, that the Company shall be deemed to have delivered the
 


 
90

--------------------------------------------------------------------------------

 




foregoing to the Administrative Agent and the Lenders if such information has
been filed with the Securities and Exchange Commission and is available on the
EDGAR site at www.sec.gov or any successor government site that is freely and
readily available to the Administrative Agent and the Lenders without charge, or
has been made available on the Company’s website www.insight.com, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on one of
such web pages; provided, further, that the Company will promptly notify the
Administrative Agent (who shall notify the Lenders) of each posting to such
sites upon the occurrence thereof.  In order to provide such notices promptly,
the Company agrees that it shall register the Administrative Agent in the
appropriate Company databases necessary to cause such notices to be sent
automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Administrative Agent) on the applicable filing dates;
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations, and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided, that the Company shall
be deemed to have delivered the foregoing to the Administrative Agent and the
Lenders if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative Agent
and the Lenders without charge, or has been made available on the Company’s
website www.insight.com, and the delivery date therefor shall be deemed to be
the first day on which such information is available to the Administrative Agent
and the Lenders on one of such web pages; provided, further, that the Company
will promptly notify the Administrative Agent (who shall notify the Lenders) of
each posting to such sites upon the occurrence thereof.  In order to provide
such notices promptly, the Company agrees that it shall register the
Administrative Agent in the appropriate Company databases necessary to cause
such notices to be sent automatically to the Administrative Agent (including,
without limitation, by e-mail to e-mail addresses agreed upon by the
Administrative Agent) on the applicable filing dates;
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 to the extent set forth in the form
of Compliance Certificate attached hereto as Exhibit C, and (iii) identifying
the Material Subsidiaries as of the end of the applicable fiscal period;
 
(d)  concurrently with any delivery of financial statements under clause (a) or
(b) above, reports setting forth the current Receivables of the Company and its
Subsidiaries as of the end of such fiscal quarter most recently ended in a
format consistent with such internally
 


 
91

--------------------------------------------------------------------------------

 




prepared Receivable reports by the Company; provided that the format of such
reports shall be in form and substance reasonably satisfactory to the
Administrative Agent (it being understood and agreed that the form of such
reports as presented to the Administrative Agent prior to the Effective Date is
in form and substance satisfactory to the Administrative Agent);
 
(e)  within 90 days after the beginning of each fiscal year of the Company,
consolidated financial projections for the Company and its Subsidiaries for such
fiscal year prepared in good faith;
 
(f)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
national securities exchanges, or distributed by the Company to its shareholders
generally, as the case may be; provided, that the Company shall be deemed to
have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent and the
Lenders on one of such web pages; provided, further, that the Company will
promptly notify the Administrative Agent (who shall notify the Lenders) of each
posting to such sites upon the occurrence thereof.  In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically to the Administrative Agent (including, without limitation,
by e-mail to e-mail addresses agreed upon by the Administrative Agent) on the
applicable filing dates;
 
(g)  promptly following any request in writing therefor, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and (if applicable) the Money Laundering Regulations 2003 of the
United Kingdom (as amended);
 
(h)  promptly following any request in writing therefor, such other information
regarding the operations, business affairs or financial condition of the Company
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request; and
 
(i)  concurrently with any delivery of financial statements under clauses (a)
and (b) above, for any Test Period where the calculations of the Minimum
Receivables Test, the Total Leverage Ratio, the Fixed Charge Coverage Ratio,
Consolidated EBITDA or consolidated assets for purposes of determinations of
Material Subsidiaries have been calculated on a Pro Forma Basis, the Company
shall provide to the Administrative Agent calculations in reasonable detail
prepared by a Financial Officer that demonstrate the pro forma effect of such
Specified Transactions on the Minimum Receivables Test, the Total Leverage Ratio
and the Fixed Charge Coverage Ratio and Consolidated EBITDA and consolidated
assets for purposes of determinations of Material Subsidiaries for such Test
Period.
 


 
92

--------------------------------------------------------------------------------

 




SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent (who shall deliver to each Lender) prompt written notice of
the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(d)  any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and
 
(e)  within ten (10) Business Days following its obtaining knowledge of (i)
issuance by the United Kingdom Pensions Regulator of a financial support
direction or a contribution notice (as those terms are defined in the United
Kingdom Pensions Act 2004) in relation to any Foreign Pension Plan, (ii) any
amount is due to any Foreign Pension Plan pursuant to Section 75 or 75A of the
United Kingdom Pensions Act 1995 and/or (iii) an amount becomes payable under
section 75 or 75A of the United Kingdom Pensions Act 1995.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except for such rights, licenses, permits,
privileges and franchises the loss of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution or other transaction permitted under
Section 6.03.
 
SECTION 5.04.  Payment of Taxes.  The Company will, and will cause each of its
Subsidiaries to, pay its Tax (including (if applicable) UK Tax) liabilities,
that, if not paid, would result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP (to the extent required thereby) and (c)
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.  No Loan Party shall be a
member of a Dutch CIT Fiscal Unity other than a Dutch CIT Fiscal Unity between
the Dutch Borrower, Insight Enterprises Holdings B.V. and
 


 
93

--------------------------------------------------------------------------------

 




Insight Enterprises Netherlands B.V., other than with the prior written consent
of the Administrative Agent.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and casualty events excepted) except where the failure
to do so, individually or in the aggregate, would not result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that each of the Company and its
Subsidiaries may self-insure in the ordinary course of business to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or each such
Subsidiary, as applicable, operates.
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
material dealings and transactions in relation to its business and
activities.  The Company will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice and during reasonable business hours, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested (provided that in no event shall there be more than one such visit or
inspection per calendar year except during the continuance of an Event of
Default).  Notwithstanding anything to the contrary in this Section 5.06, none
of the Company or any of its Subsidiaries will be required to disclose, permit
the inspection, examination or making of extracts, or discussion of, any
documents, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or its designated representative) is
then prohibited by law or any agreement binding on the Company or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege
constitutes attorney work-product.  The Administrative Agent shall, upon the
request of any Lender, provide to such Lender the written report, if any,
prepared by the Administrative Agent with respect to any such visit or
inspection.  The Administrative Agent shall give the Company the opportunity to
participate in any discussions with its accountants.
 
SECTION 5.07.  Compliance with Laws.  (a)  The Company will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
(b)  The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  In respect of a Loan Party or Subsidiary that
qualifies as a resident party domiciled in Germany (Inländer) within the meaning
of Sect 2 paragraph 15 German Foreign Trade Act (AWV)
 


 
94

--------------------------------------------------------------------------------

 




(Außenwirtschaftsverordnung), this Section 5.07(b) shall only apply to the
extent that these provisions would not result in (a) any violation of, conflict
with or liability under EU Regulation (EC) 2271/96 or (b) a violation or
conflict with section 7 foreign trade rules (AWV) (Außenwirtschaftsverordnung)
or a similar anti-boycott statute.
 
SECTION 5.08.  Use of Proceeds and Letters of Credit.  Each Borrower will, and
will cause its Subsidiaries to, use the proceeds of the Loans and the Letters of
Credit, as applicable, for working capital and for general corporate purposes,
including Permitted Acquisitions.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.  No
Borrower will request any Borrowing or Letter of Credit, and no Borrower shall
use, and the Company shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of  any Sanctions applicable to any party hereto.
 
SECTION 5.09.  Subsidiary Collateral Documents; Subsidiary Guarantors.  The
Company shall execute or shall cause to be executed:
 
(a)  following the date on which (i) any Person becomes a Material Subsidiary of
the Company pursuant to a Permitted Acquisition or (ii) any Person is initially
designated as a Material Subsidiary in a certificate delivered pursuant to
Section 5.01(c), in each case within thirty (30) days (or such longer period as
the Administrative Agent shall agree) following such date, if such Person is a
Domestic Subsidiary (other than a Domestic Foreign Holding Company), (a) a
Pledge Agreement (or supplement thereto) in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations with respect to all of the
Equity Interests of such Domestic Subsidiary owned by the Company and its
Domestic Subsidiaries that are Subsidiary Guarantors in substantially the form
of the Pledge Agreement(s) reaffirmed or confirmed on the Effective Date; (b) a
supplement to the Subsidiary Guarantee Agreement pursuant to which such Domestic
Subsidiary shall become a Subsidiary Guarantor; (c) a Subsidiary Security
Agreement in substantially the form reaffirmed on the Effective Date (or a
supplement thereto) pursuant to which such Domestic Subsidiary shall grant the
Administrative Agent for the benefit of the Holders of Secured Obligations, a
first priority perfected security interest in substantially all of its assets as
and to the extent provided therein, subject to Permitted Encumbrances and other
Liens permitted under this Agreement, and the other documents required thereby;
(d) a Subsidiary Pledge Agreement in substantially the form reaffirmed on the
Effective Date (or a supplement thereto) pursuant to which such Domestic
Subsidiary shall grant the Administrative Agent for the benefit of the Holders
of Secured Obligations, a first priority perfected security interest in the
Equity Interests of its direct Subsidiaries (but not in excess of 65% (in vote
and value) of all of the outstanding Equity Interests of its direct Foreign
Subsidiaries), subject to Permitted Encumbrances and other Liens permitted under
this Agreement, and the other documents required thereby; and (e) if requested
by the Administrative
 


 
95

--------------------------------------------------------------------------------

 




Agent or the Required Lenders, Collateral Documents in respect of such Domestic
Subsidiary’s owned real property located in the United States with a value in
excess of $10,000,000 (per property) that is acquired after the Effective Date
(other than any such real property subject to a Lien permitted under Section
6.02(c) or 6.02(d)), in each case to provide the Administrative Agent with a
first priority perfected security interest therein and Lien thereon, subject to
Permitted Encumbrances and other Liens permitted under this Agreement;
 
(b)   following the date on which (i) any Person becomes a Material Subsidiary
of the Company pursuant to a Permitted Acquisition, or (ii) any Person is
initially designated as a Material Subsidiary in a certificate delivered
pursuant to Section 5.01(c), in each case if such Person is a Foreign
Subsidiary, upon the request of the Administrative Agent, within thirty (30)
days (or such longer period of time as the Administrative Agent shall agree)
following such date, a pledge agreement or share mortgage in favor of the
Administrative Agent, for the benefit of the Holders of Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary with respect to 65% (in vote and value) of all of the outstanding
Equity Interests of such Foreign Subsidiary to the extent owned by the Company
or a Subsidiary Guarantor; provided, that if at any time any such Foreign
Subsidiary issues or causes to be issued Equity Interests, such that the
aggregate amount of the Equity Interests of such Foreign Subsidiary pledged to
the Administrative Agent for the benefit of the Holders of Secured Obligations
is less than 65% (in vote or value) of all of the outstanding Equity Interests
of such Foreign Subsidiary to the extent owned by the Company or a Subsidiary
Guarantor, the Company shall (A) promptly notify the Administrative Agent of
such deficiency and (B) deliver or cause to be delivered any agreements,
instruments, certificates and other documents as the Administrative Agent may
reasonably request all in form and substance reasonably satisfactory to the
Administrative Agent, in order to cause all of the Equity Interests of such
Foreign Subsidiary owned by the Company and the Subsidiary Guarantors (but not
in excess of 65% (in vote or value) of all of the outstanding Equity Interests
thereof) to be pledged to the Administrative Agent for the benefit of the
Holders of Secured Obligations; provided further, that if at any time any such
Foreign Subsidiary redeems or acquires, or causes to be redeemed or acquired,
Equity Interests in such Foreign Subsidiary, such that the aggregate amount of
the Equity Interests of such Foreign Subsidiary pledged to the Administrative
Agent, for the benefit of the Holders of Secured Obligations, would be greater
than or equal to 65% (in vote or value) of all of the outstanding Equity
Interests of such Person, taking into account such redemption or acquisition,
the Company shall (A) notify the Administrative Agent of the intent to effect
such redemption or acquisition at least thirty (30) days (or such shorter period
of time as the Administrative Agent shall agree) prior to the effectiveness
thereof, and (B) the Administrative Agent shall, on or prior to the date of such
redemption or acquisition, deliver or cause to be delivered any agreements,
instruments, certificates and other documents as the Company may reasonably
request, all in form and substance reasonably satisfactory to the Company and
the Administrative Agent, evidencing a release of a sufficient number of the
Equity Interests of such Foreign Subsidiary, taking into account such redemption
or acquisition, from any pledge, mortgage, lien or other encumbrance imposed
under the Pledge Agreements, Security Agreement and other Collateral Documents
such that, taking into account such Equity Interests redeemed or acquired and
such Equity Interests released, the aggregate Equity Interests in such Foreign
Subsidiary that remain subject to any such pledge, mortgage or encumbrance do
not exceed 65% (in vote or value) of all of the outstanding Equity Interests in
such Foreign Subsidiary; and
 


 
96

--------------------------------------------------------------------------------

 




(c)  in any such case as provided above in this Section 5.09 the Company shall
deliver or cause to be delivered to the Administrative Agent all such Pledge
Agreements, supplements to the Subsidiary Guarantee Agreement, Security
Agreements and other Collateral Documents, together with appropriate corporate
resolutions and other documentation (including opinions, UCC financing
statements, real estate title insurance policies, environmental reports, the
stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Collateral related thereto, in each case,
subject to the exceptions and limitations set forth in the Loan Documents and
Permitted Encumbrances and other Liens permitted under this Agreement.
 
Notwithstanding the foregoing requirements of this Section 5.09:
 
(i)  all of the Equity Interests of a European Borrower and the Subsidiaries of
the Company that directly or indirectly own the Equity Interests of such
European Borrower (other than Insight Enterprises C.V.) shall be pledged to the
Administrative Agent to secure the Secured Obligations owing by such European
Borrower and each other European Borrower;  and
 
(ii)  no Receivables Entity shall be required to enter into the Subsidiary
Guarantee Agreement, the Subsidiary Security Agreement, the Subsidiary Pledge
Agreement or any other Collateral Document or otherwise guaranty the Secured
Obligations or grant security interests in its property to the Administrative
Agent hereunder or in connection herewith so long as such Receivables Entity is
subject to a Permitted Receivables Facility.
 
SECTION 5.10.  Post-Closing Covenant.  Notwithstanding the delivery requirements
set forth in the Loan Documents, the parties hereto hereby agree to the
following timing requirements in respect of the following deliveries:  within
thirty (30) days of the Effective Date (as such period may be extended by the
Administrative Agent in its sole discretion), the Company shall cause to be
delivered to the Administrative Agent the documents, certificates and other
items set forth in Section I of the list of closing documents set forth in
Exhibit B, in each case in form and substance reasonably acceptable to the
Administrative Agent.
 


 
97

--------------------------------------------------------------------------------

 


 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (unless such Letters of Credit
have been cash collateralized or otherwise backed by another letter of credit,
in each case in a manner reasonably satisfactory to the Issuing Bank and the
Administrative Agent) and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a)  the Secured Obligations;
 
(b)   Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
that (unless such excess amount is separately permitted under this Section 6.01)
do not increase the outstanding principal amount thereof (other than by the
amount of any unpaid accrued or capitalized interest thereon or any fees,
premiums or expenses incurred in the extensions, renewals, refinancings and
replacements thereof);
 
(c)   Indebtedness owing by (i) the Company to any Subsidiary, (ii) any European
Borrower to any Subsidiary, (iii) any Foreign Subsidiary to a European Borrower
so long as the aggregate principal amount of all such Indebtedness under this
clause (iii) (excluding any Indebtedness in connection with Cash Pooling
Arrangements) at no time exceeds $50,000,000 in the aggregate, or (iv) to the
extent not governed by clause (i) through (iii), any Subsidiary to the Company
or any other Subsidiary; provided, that Indebtedness of any Foreign Subsidiary
to the Company or any Subsidiary Guarantor shall be subject to Section 6.04;
 
(d)  Guarantees by (i) the Company of Indebtedness owing by a Subsidiary, (ii)
any European Borrower of Indebtedness owing by a Foreign Subsidiary so long as
the aggregate principal amount of Indebtedness being guaranteed and subject to
this clause (ii) does not exceed $25,000,000 at any time, or (iii) to the extent
not governed by clauses (i) or (ii), a Subsidiary of Indebtedness owing by the
Company or any other Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01 and (B) Guarantees by the Company
or any Subsidiary Guarantor of Indebtedness of any Foreign Subsidiary shall be
subject to Section 6.04;
 
(e)  Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than by the amount of any unpaid, accrued or
capitalized interest thereon or any fees, premiums or interest expenses incurred
in the extensions, renewals and replacements thereof); provided, that (i) such
Indebtedness is incurred prior to or within 180 days
 


 
98

--------------------------------------------------------------------------------

 




after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $25,000,000 at any time outstanding;
 
(f)  Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided, that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate principal amount of
$250,000,000 at any time outstanding;
 
(g)  Indebtedness of the Company or any of its Subsidiaries incurred pursuant to
Vendor Trade Programs;
 
(h)  Attributable Debt in respect of Sale and Leaseback Transactions permitted
by Section 6.09;
 
(i)  Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition or other investment permitted under Section 6.04 which was
not incurred in contemplation of such Permitted Acquisition or other investment,
so long as, determined on a Pro Forma Basis, the addition of such Indebtedness
to the consolidated Indebtedness of the Company and its Subsidiaries does not
cause an Event of Default under Section 6.10 or any other term or provision of
this Agreement;
 
(j)  Indebtedness incurred by the Company or any of its Subsidiaries arising
from agreements providing for indemnification related to sales or goods or
adjustment of purchase price or similar obligations in any case incurred in
connection with the disposition of any business, assets or Subsidiary of the
Company;
 
(k)  Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid, customs, government, judgment, appeal and surety bonds and
other obligations of a similar nature, in each case in the ordinary course of
business;
 
(l)  Indebtedness representing deferred compensation to employees of the Company
or any of its Subsidiaries incurred in the ordinary course of business;
 
(m)  Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
payments in respect of Permitted Acquisitions or other investments permitted by
Section 6.04;
 
(n)  Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
promptly repaid;
 
(o)  Indebtedness in respect of Swap Agreements not prohibited hereunder;
 
(p)  Indebtedness of any Loan Party incurred pursuant to Contract Payment Sales;
 


 
99

--------------------------------------------------------------------------------

 




(q)  Indebtedness owing by Foreign Subsidiaries to non-Affiliates, so long as
the aggregate outstanding principal amount thereof at no time exceeds
$30,000,000, together with (but without duplication of) all Guarantees thereof
by the Company or any Subsidiary thereof;
 
(r)  Indebtedness arising in favor of depositary institutions in respect of
currency fluctuations or overdrafts under any Cash Pooling Arrangement, so long
as the aggregate outstanding principal amount thereof at no time exceeds
$10,000,000;
 
(s)  Indebtedness outstanding under the Channel Finance Credit Agreement, so
long as the aggregate outstanding principal amount thereof at no time exceeds
$325,000,000; provided, that the aggregate principal amount of the Indebtedness
under such Channel Finance Credit Agreement may be increased in an aggregate
additional principal amount not to exceed $25,000,000, in accordance with an
expansion feature under the Channel Finance Credit Agreement;
 
(t)  other unsecured Indebtedness of the Company or any Subsidiary Guarantor not
governed by clauses (a) through (s) of this Section 6.01 so long as (i) (A) the
Total Leverage Ratio does not exceed the applicable maximum Total Leverage Ratio
set forth in Section 6.10 minus 0.25 and (B) the Company shall be in compliance
with the financial covenants set forth in Section 6.10(b) and (c), in each case,
determined on a Pro Forma Basis after giving effect to such incurrence and the
application of proceeds thereof, recomputed as of the last day for the most
recently ended fiscal quarter of the Company for which financial statements are
available and (ii) the final scheduled maturity of such Indebtedness is not
prior to the date that is 91 days after the Maturity Date;
 
(u)  other Indebtedness not governed by clauses (a) through (t) of this Section
6.01 so long as the aggregate outstanding principal amount thereof at no time
exceeds $50,000,000;
 
(v)  Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
 
(w)  Indebtedness arising as a result of a Dutch CIT Fiscal Unity; and
 
(x)  all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.
 
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the Company shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.
 


 
100

--------------------------------------------------------------------------------

 




SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
 
(a)  Permitted Encumbrances;
 
(b)  any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto) and (ii) except as
otherwise permitted hereunder, such Lien shall secure only those obligations
which it secures on the date hereof;
 
(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, and (ii) such Lien shall not apply to any
other property or assets of the Company or any Subsidiary;
 
(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto); provided that individual financings provided by a lender may be cross
collateralized to other financings provided by such lender or its affiliates so
long as such financings and Liens are otherwise permitted hereunder;
 
(e)  Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under clauses (b), (c) or (d)
above; provided, that (i) such Indebtedness is not secured by any additional
assets and (ii) except as otherwise permitted hereunder, the amount of such
Indebtedness secured by any such Lien is not increased (other than by the amount
of any unpaid accrued or capitalized interest thereon or any fees, premiums or
expenses incurred in the extensions, renewals, refinancings and replacements
thereof);
 
(f)  Liens arising out of Sale and Leaseback Transactions permitted by Section
6.09;
 
(g)  Liens in connection with or to secure Indebtedness permitted under Section
6.01 that arise under Permitted Receivables Facilities or Vendor Trade Programs
so long as the parties to each such Permitted Receivables Facility or Vendor
Trade Program are bound by, and such Liens are subject to, the Intercreditor
Agreement;
 
(h)  Liens that are contractual rights of set-off;
 


 
101

--------------------------------------------------------------------------------

 




(i)  licenses, sublicenses, leases or subleases granted to or from others that
do not interfere in any material respect with the business of the Company and
its Subsidiaries taken as a whole;
 
(j)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;
 
(k)  Liens on Contract Payments (and related equipment, as applicable) and
related proceeds arising in favor of a Contract Payment Purchaser in connection
with a Contract Payment Sale;
 
(l)  Liens securing Indebtedness permitted under Section 6.01(q);
 
(m)  Liens on deposit accounts subject to Cash Pooling Arrangements securing
Indebtedness permitted under Section 6.01(r);
 
(n)  Liens securing obligations outstanding under the Channel Finance Credit
Agreement so long as (i) Indebtedness under the Channel Finance Credit Agreement
is permitted under Section 6.01(s), (ii) such Liens do not extend to (A) any
asset of the Company or any Domestic Subsidiary that is not subject to Lien in
favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, or (B) any Equity Interest in, or any asset of, any Foreign
Subsidiary and (iii) the parties to the Channel Finance Credit Agreement are
bound by, and such Liens are subject to, the Intercreditor Agreement and the
Channel Finance Intercreditor Agreement;
 
(o)  other Liens securing obligations in an aggregate outstanding principal
amount at any time not to exceed $50,000,000;
 
(p)  assignments or sales of any accounts receivable permitted under Section
6.03(e), (f), (k) or (m);
 
(q)  any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Company
or any Subsidiary as lessees in the ordinary course of business; and
 
(r)  Liens arising as a result of a Dutch CIT Fiscal Unity.
 
SECTION 6.03.  Fundamental Changes.  The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise make any disposition of its property or the Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:
 
(a)  the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;
 
(b)  the Company and its Subsidiaries may sell, transfer or otherwise dispose of
excess, damaged, obsolete or worn out assets and scrap in the ordinary course of
business;
 


 
102

--------------------------------------------------------------------------------

 




(c)  the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions and other investments permitted by Section 6.04 (provided that any
such Person or division or line of business so acquired is engaged in a type of
business that complies with the requirements of the last sentence of this
Section 6.03);
 
(d)  (i) any Person may merge into the Company in a transaction where the
Company is the survivor thereof, (ii) any Person (other than the Company) may
merge into a Subsidiary Guarantor where such Subsidiary Guarantor is the
survivor thereof, (iii) any Person (other than the Company or a Subsidiary
Guarantor) may merge into any European Borrower where such European Borrower is
the survivor thereof, (iv) any Person (other than a Loan Party) may merge into
any other Foreign Subsidiary and (v) any Immaterial Subsidiary may merge into
any other Immaterial Subsidiary;
 
(e)  (i) the Company may sell or transfer assets to any Subsidiary Guarantor,
(ii) any Subsidiary may sell or transfer assets to the Company or any Subsidiary
Guarantor, (iii) any European Borrower may sell or transfer assets to any
Foreign Subsidiary so long as the aggregate consideration for all such sales and
transfers governed by this clause (iii) does not exceed $30,000,000 at any time,
and (iv) to the extent not governed by clauses (i) through (iii) above, any
Foreign Subsidiary or Immaterial Subsidiary may sell or transfer assets to the
Company or any other Subsidiary;
 
(f)  the Company or any Subsidiary may (i) sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate principal
amount of $250,000,000) and (ii) sell or discount, in each case without recourse
and in the ordinary course of business, overdue accounts receivable arising in
the ordinary course of business, in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);
 
(g)  if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, any Subsidiary that is not a
Borrower may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders;
 
(h)  the Company or any Subsidiary may (i) sell or dispose of cash or Permitted
Investments in the ordinary course of business, (ii) license intellectual
property in the ordinary course of business and (iii) dispose of or abandon
intellectual property that is, in the reasonable judgment of the Company, no
longer economically practicable to maintain or useful in the conduct of the
business of the Company and its Subsidiaries taken as a whole;
 
(i)  any sale of assets pursuant to a Sale and Leaseback Transaction permitted
by Section 6.09;
 
(j)  any lease or sub-lease of property in the ordinary course of business that
would not materially interfere with the required use of such property by the
Company or its Subsidiaries;
 


 
103

--------------------------------------------------------------------------------

 




(k)  any sale or assignment of Contract Payments (and related leased equipment
and related receivables and proceeds, as applicable) and any lease of such
related equipment pursuant to a Contract Payment Sale;
 
(l)  any Subsidiary (other than a European Borrower) may enter into and
consummate any merger, dissolution, liquidation or consolidation, the purpose of
which is to effect an asset sale or other disposition otherwise permitted under
this Section 6.03; and
 
(m)  the Company or any Subsidiary may engage in a sale, lease, transfer or
other disposition of any assets not described above so long as such assets, when
taken together with all other assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (m) in any fiscal year, does not constitute
a Substantial Portion of the assets of the Company and its Subsidiaries.
 
In addition to the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business if as a
result thereof the general nature of the business of the Company and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business of the Company and its Subsidiaries on the Effective
Date.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any loans or advances to, Guarantee any obligations of, or make or
permit to exist any investment in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each, an “Investment”), except:
 
(a)  Permitted Acquisitions; provided, that the Company shall comply with
Section 5.09 following any such Permitted Acquisition within the times required
thereby;
 
(b)  Permitted Investments;
 
(c)  existing Investments in Subsidiaries and other investments in existence on
the date hereof and described in Schedule 6.04;
 
(d)  Investments made by the Company and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that the aggregate amount of such
investments by the Company and Subsidiary Guarantors in Foreign Subsidiaries
(together with outstanding intercompany loans and other Investments permitted
under the first proviso to paragraph (e) below and outstanding Guarantees
permitted under the first proviso to paragraph (f) below) shall not exceed
$150,000,000 at any time outstanding; provided, further, that Investments made
by the European Borrowers in Equity Interests in their respective Foreign
Subsidiaries shall not exceed $25,000,000 at any time outstanding;
 
(e)  loans or advances and other Investments made by the Company to or in any
Subsidiary and made by any Subsidiary to or in the Company or any other
Subsidiary; provided that the amount of such loans and advances and other
Investments made by the Company and
 


 
104

--------------------------------------------------------------------------------

 




Subsidiary Guarantors to or in Foreign Subsidiaries (together with outstanding
investments permitted under the first proviso to paragraph (d) above and
outstanding Guarantees permitted under the first proviso to paragraph (f) below)
shall not exceed $150,000,000 at any time outstanding; provided, further, that
loans made by the European Borrowers to Foreign Subsidiaries shall be limited by
Section 6.01; and no such loan or advance shall contravene the provisions of
Section 151 of the English Companies Act 1985;
 
(f)  Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Foreign Subsidiaries
(excluding the Obligations) that is Guaranteed by the Company or any Subsidiary
Guarantor (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding intercompany loans permitted
under the first proviso to paragraph (e) above) shall not exceed $150,000,000 at
any time outstanding; provided, further, that guarantees made by the European
Borrowers in respect of Foreign Subsidiaries shall be limited by Section 6.01;
 
(g)  Guarantees by the Company or any Subsidiary of operating leases or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Company or any Subsidiary in the ordinary course of business;
 
(h)  accounts receivable and extensions of trade credit in the ordinary course
of business;
 
(i)  Investments of the Company or any Subsidiary under Swap Agreements
permitted hereunder;
 
(j)  loans and advances to employees, officers and directors of the Company or
any of its Subsidiaries in the ordinary course of business in an aggregate
principal amount (for the Company and all Subsidiaries) not to exceed $2,500,000
at any one time outstanding;
 
(k)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(l)  Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business not
to exceed $2,500,000 at any one time outstanding;
 
(m)  other Investments (whether in capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing), loans or advances, Guarantees or other investments and
interests) not exceeding $50,000,000 at any time outstanding (determined as the
amount originally advanced, loaned or otherwise invested, less any returns on
the respective investment not to exceed the original amount invested);
 
(n)  so long as no Default exists at the time thereof, other Investments
(whether in capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing),
loans or advances, Guarantees or other investments
 


 
105

--------------------------------------------------------------------------------

 




and interests), so long as on the date of such Investment, giving effect to any
such Investment, the Total Leverage Ratio does not exceed 2.25 to 1.00
(determined on a Pro Forma Basis after giving effect to the applicable
Investment, recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available);
 
(o)  promissory notes and other noncash consideration received by the Company or
any Subsidiary in connection with any disposition permitted hereunder;
 
(p)  so long as no Default exists at the time thereof, Investments to the extent
that payment for such Investments is made with Qualified Equity Interests of the
Company or with net proceeds of any issuance of Qualified Equity Interests of
the Company; and
 
(q)  Investments made by any Loan Party to any Subsidiary that is not a Loan
Party consisting of intercompany advances arising from cash management, tax and
accounting operations of the Company and it Subsidiaries, not to exceed
$20,000,000 in the aggregate at any time outstanding.
 
SECTION 6.05.  Swap Agreements.  The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any of its Subsidiaries), and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates with respect to
any interest-bearing liability or investment of the Company or any Subsidiary.
 
SECTION 6.06.  Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
make Restricted Payments with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) (i) Subsidiaries may declare and make
Restricted Payments ratably with respect to their Equity Interests, and (ii) a
Subsidiary may make distributions to allow for the payment of any U.S. federal,
state, local, or non-U.S. Taxes (including UK Tax) that are due and payable by
any group of corporations that includes the Subsidiary and with which the
Subsidiary joins in filing any consolidated, combined, unitary, or similar tax
returns, determined as if the Subsidiary filed such tax returns separately as
the parent of an affiliated (or similar) group that included the Subsidiary and
its subsidiaries, (c) so long as no Default exists at the time thereof, the
Company may redeem, repurchase, acquire or retire (i) any of its outstanding
Equity Interests during the term of this Agreement so long as the Total Leverage
Ratio is less than 2.25 to 1.00 (determined on a Pro Forma Basis after giving
effect to the applicable redemption, repurchase, acquisition or retirement,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available) and (ii) to the extent the
Company is unable to satisfy the Total Leverage Ratio requirement set forth in
the foregoing clause (i), any of its outstanding Equity Interests during the
term of this Agreement in an aggregate amount not to exceed $100,000,000 (with
the understanding that this $100,000,000 basket is separate from the basket
provided in the foregoing clause (i) and only available when the clause (i)
basket is unavailable), and (d) the Company may declare and pay distributions
and dividends on its Equity Interests; provided, that, with respect to the
foregoing clause (d), (1) no Default shall exist immediately before or
immediately after giving effect to such distributions and dividends or be
 


 
106

--------------------------------------------------------------------------------

 




created as a result thereof and (2) each cash dividend declared by the Company
shall be made within 90 days of the declaration thereof.
 
SECTION 6.07.  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are on terms substantially as favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and any of its
Subsidiaries not involving any other Affiliate that are otherwise permitted
hereunder, (c) transactions between or among the Foreign Subsidiaries not
involving any other Affiliate, (d) reasonable and customary fees and indemnities
paid to members of the boards of directors or other governing body of the
Company and its Subsidiaries, (e) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership or other employee
benefit plans or programs approved by the board of directors of the Company
(including an authorized committee thereof), (f) the grant of stock options,
restricted stock, other stock-based awards or similar rights to officers,
employees, consultants and directors of the Company pursuant to plans approved
by the board of directors of the Company (including an authorized committee
thereof) and the payment of amounts or the issuance of securities pursuant
thereto; and (g) any transaction expressly permitted under this Article VI.
 
SECTION 6.08.  Restrictive Agreements; Receivables Entities.  The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Administrative Agent, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification, in each case
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or other assets pending such sale, provided
such restrictions and conditions apply only to the Subsidiary or other assets
that are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility
or Vendor Trade Programs  or to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vii) the foregoing shall not apply to restrictions and
conditions imposed by
 


 
107

--------------------------------------------------------------------------------

 




the Channel Finance Loan Documents, (viii) the foregoing shall not apply to
restrictions and conditions contained in agreements of any Person that becomes a
Subsidiary or is merged into or consolidated with the Company or any Subsidiary
or agreements assumed from any Person in connection with the acquisition of
assets by the Company or any Subsidiary of such Person after the date hereof,
provided that such agreements exist at the time such Person becomes a Subsidiary
or such agreements are assumed and in each case are not created in contemplation
of or in connection with such Person becoming a Subsidiary or the agreements
being assumed and (ix) the foregoing shall not apply to restrictions or
conditions imposed by an agreement evidencing Indebtedness permitted under this
Agreement so long as such restrictions and conditions permit the financings
evidenced by the Loan Documents (including all grants of Collateral in
connection herewith and all payments of principal, interest, fees, costs and
expenses required hereby), and so long as such restrictions and conditions,
taken as a whole, are not more restrictive or limiting than those set forth in
the Loan Documents (with the understanding that customary covenants in public
debt or Rule 144A offerings shall not be deemed to be more restrictive).  No
Receivables Entity shall be bound by any provision of this Article VI so long as
it constitutes a Receivables Entity and is subject to a Permitted Receivables
Facility.
 
SECTION 6.09.  Sale and Leaseback Transactions.  The Company will not, and will
not will permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (i) those properties listed in Schedule 6.09, (ii) those
assets approved by the Administrative Agent in its reasonable discretion, and
(iii) any other sale or transfer of any fixed or capital assets by the Company
or any Subsidiary; provided, however, that the aggregate outstanding principal
amount of Attributable Debt resulting from such transactions under this clause
(iii) shall not exceed $50,000,000 at any time.
 
SECTION 6.10.  Financial Covenants.
 
(a)  Maximum Total Leverage Ratio.  As of the last day of each fiscal quarter of
the Company, the Total Leverage Ratio shall not exceed 3.00 to 1.00; provided,
that after a Qualified Acquisition has been consummated, the Total Leverage
Ratio shall not exceed (i) 3.50 to 1.00 as of the last day of any fiscal quarter
for the four fiscal quarter period beginning with the fiscal quarter in which a
Qualified Acquisition is consummated (the “First Period”), (ii) 3.25 to 1.00 as
of the last day of any fiscal quarter for the four fiscal quarter period
immediately succeeding the First Period and (iii) reverting to 3.00 to 1.00 as
of the last day of any fiscal quarter ending thereafter.
 
(b)  Minimum Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Company, the Fixed Charge Coverage Ratio shall not be less than
1.25 to 1.00.
 
(c)  Minimum Receivables Amount.  As of the last day of each fiscal quarter of
the Company, the Receivables Amount shall not be less than or equal to the
aggregate outstanding principal amount of Consolidated Funded Indebtedness at
such time (the “Minimum Receivables Test”).
 


 
108

--------------------------------------------------------------------------------

 




SECTION 6.11.  Channel Finance Loan Documents.  The Company shall cause (i) the
Channel Finance Collateral (as defined in the Channel Finance Intercreditor
Agreement) to be identical in scope to the Collateral (other than with respect
to Foreign Assets) and (ii) the obligors on the Channel Finance Obligations (as
defined in the Channel Finance Intercreditor Agreement) to be identical in scope
to the obligors on the Secured Obligations (other than with respect to Foreign
Subsidiaries).  The Company shall provide the Administrative Agent with a copy
of any new material Channel Finance Loan Document or any material amendment,
waiver, consent, or other modification to or under any material Channel Finance
Loan Document no later than five (5) Business Days after its effectiveness (or
such longer period as the Administrative Agent may agree).
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  (i) any Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise or (ii) the Company shall fail to
pay any reimbursement obligation in respect of any LC Disbursement within three
Business Days after the date the same shall become due and payable;
 
(b)  any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)  any Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02(a), 5.03 (solely with respect to any Borrower’s
existence), 5.08, 5.10 or in Article VI;
 
(e)  any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or in any other Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company;
 
(f)  the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period with respect thereto, if any, set forth in the agreement
evidencing such Material Indebtedness);
 


 
109

--------------------------------------------------------------------------------

 




(g)  any event or condition (other than, with respect to Indebtedness consisting
of a Swap Agreement, termination events or equivalent events pursuant to the
terms of such Swap Agreement not arising as a result of a default by the Company
or any Subsidiary thereunder) occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) Indebtedness which has been converted
into Qualified Equity Interests in accordance with its terms and such conversion
is permitted hereunder, (iii) any breach or default that is (x) remedied by the
Company or the applicable Subsidiary or (y) waived (including in the form of an
amendment) by the required holders of the applicable item of Indebtedness, in
either case, (x) prior to acceleration of Loans and Commitments pursuant to this
Article VII and (y) so long as after giving effect to such waiver or remedy the
holders of the applicable item of Indebtedness or any trustee or agent on its or
their behalf may no longer cause such Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, or (iv) any voluntary termination of the Channel Finance
Credit Agreement pursuant to Section 3.2.1 thereof;
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, administrative,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed or unwithdrawn for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered or, with
respect to the Dutch Borrower, such proceeding can no longer be dismissed (in
kracht van gewijsde);
 
(i)  the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment or arrangement for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
 
(j)  the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 


 
110

--------------------------------------------------------------------------------

 




(k)  one or more final judgments for the payment of money in an aggregate amount
in excess of $20,000,000 (to the extent not paid or covered by a valid and
binding policy of insurance in favor of the Company or the applicable Subsidiary
with respect to which the related insurer has been notified of a claim for
payment and has not disputed such claim) shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed;
 
(l)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in liability of the Company and its Subsidiaries in an aggregate
amount exceeding $20,000,000;
 
(m)  a Change in Control shall occur;
 
(n)  any material provision of any Loan Document shall fail to remain in full
force or effect against the Company or any Subsidiary or any action shall be
taken or shall be failed to be taken by the Company or any Subsidiary to
discontinue or to assert the invalidity or unenforceability of, or which results
in the discontinuation or invalidity or unenforceability of, any Loan Document
or any Lien in favor of the Administrative Agent under the Loan Documents (with
respect to Collateral having an aggregate book value in excess of $20,000,000),
or such Lien (with respect to Collateral having an aggregate book value in
excess of $20,000,000) shall not have the priority contemplated by the Loan
Documents, in each case except (i) as a result of the sale, transfer or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) any action taken by the Administrative Agent to release any
such security interest in compliance with the provisions of this Agreement or
any other Loan Document, or (iii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates or other instruments
delivered to it under a Loan Document; or
 
(o)  any of the Borrowers or the Subsidiaries shall have been notified that any
of them has, in relation to a Foreign Pension Plan, incurred a debt or other
liability under section 75 or 75A of the United Kingdom Pensions Act 1995, or
has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Foreign Pension Plans, in each
case, that would reasonably be expected to result in a Material Adverse Effect;
 
then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any such principal or face amount not so declared to be due and
payable or required to be prepaid may thereafter be declared to be due and
payable or required to be prepaid), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of
 


 
111

--------------------------------------------------------------------------------

 




which are hereby waived by the Borrowers; and in case of any event with respect
to a Loan Party described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, or shall be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity, (d) where the Administrative Agent is required or
deemed to act as a trustee in respect of any Collateral over which a security
interest has been created pursuant to a Loan Document expressed to be governed
by the laws of England and Wales, the obligations and liabilities of the
Administrative Agent to the Credit Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law, and (e) to the
extent that English law is applicable to the duties of the Administrative Agent
under any of the Loan Documents, Section 1 of the Trustee Act 2000 of the United
Kingdom shall not apply to the duties of the Administrative Agent in relation to
the trusts constituted by that Loan Document, where there are inconsistencies
between the Trustee Act 1925 or the Trustee Act 2000 of the United Kingdom and
the provisions of this Agreement or such Loan Document, the provisions of this
Agreement shall, to the extent permitted by applicable law, prevail and, in the
case of any inconsistency with the Trustee Act 2000 of the United Kingdom, the
provisions of this Agreement shall constitute a restriction or exclusion for the
purposes of the Trustee Act 2000 of the United Kingdom.  Nothing in this
Agreement or any Loan Document shall require
 


 
112

--------------------------------------------------------------------------------

 




the Administrative Agent to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own
account.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document,
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or (vi) the perfection or priority of any
Lien securing the Obligations.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Company (which consent shall not be required if an Event of Default has occurred
and is continuing under clauses (a), (b), (h), (i) or (j) of Article VII) to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon
 


 
113

--------------------------------------------------------------------------------

 




the acceptance of its appointment as the Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code.  Each Lender authorizes the
Administrative Agent to enter into the Collateral Documents and to take all
action contemplated thereby.  Each Lender agrees that no one (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Holders of Secured Obligations upon the terms of
the Collateral Documents.  In the event that any collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such collateral in favor
of the Administrative Agent on behalf of the Lenders.  The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
permit the release of any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 11.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Documents; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders
hereunder.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of collateral pursuant hereto.
 
The Company may request that the Administrative Agent release its security
interest in Receivables originated by any Subsidiary merging into a Receivables
Seller.  If the Company delivers a written certification to the Administrative
Agent certifying that (i) no Event of Default is then outstanding, (ii) the
applicable Subsidiary (or its successor) has merged (or substantially
concurrently therewith is merging) with a Receivables Seller, with a Receivables
Seller being the survivor thereof, and (iii) such Receivables, once released
from the
 


 
114

--------------------------------------------------------------------------------

 




Administrative Agent’s security interest, will qualify as eligible receivables
(subject to the requirements and conditions for qualification contained in the
applicable Permitted Receivables Facility Documents) under a Permitted
Receivables Facility, then the Administrative Agent shall promptly after its
receipt of such written certification release its security interest in such
Receivables.  Prior to giving effect to any such release, the Administrative
Agent shall be entitled to receive copies of the documentation evidencing any
such merger (including documentation certified by the applicable secretary of
state or comparable Governmental Authority).  No such release shall occur if an
Event of Default is then outstanding.
 
Each Lender hereby authorizes the Administrative Agent on the Effective Date to
enter into Amendment No. 1 to Amended and Restated Intercreditor Agreement,
dated as of the date hereof, among the Company, the Administrative Agent and the
Channel Finance Collateral Agent and to take all actions with respect to the
Channel Finance Intercreditor Agreement (as amended), as contemplated hereunder
or thereunder.
 
The Dutch Borrower hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent an amount equal to the aggregate amount payable by it
and the UK Borrower from time to time in respect of their Secured Obligations.
This payment undertaking of the Dutch Borrower to the Administrative Agent is
hereinafter to be referred to as the “Dutch Parallel Debt”.
 
The Dutch Parallel Debt will be payable in the currency or currencies of the
corresponding Secured Obligations.
 
Any obligation under the Dutch Parallel Debt shall become due and payable
(opeisbaar) as and when and to the extent one or more of the corresponding
Secured Obligations become due and payable. The parties hereto agree that a
Default in respect of the Secured Obligations entered into by the Dutch Borrower
or the UK Borrower shall constitute a default (verzuim) within the meaning of
Article 3:248 Dutch Civil Code with respect to the Dutch Parallel Debt as well
without any notice being required therefor.
 
Each of the parties hereto acknowledges that:
 
(i)           each Dutch Parallel Debt constitutes an undertaking, obligation
and liability of the Dutch Borrower to the Administrative Agent which is
separate and independent from, and without prejudice to, the Secured
Obligations; and
 
(ii)  each Dutch Parallel Debt represents the Administrative Agent’s own
separate and independent claim (eigen en zelfstandige vordering) to receive
payment of the Dutch Parallel Debt from the Dutch Borrower,
 
it being understood that  the amount which may become payable by the Dutch
Borrower, respectively, as the Dutch Parallel Debt shall never exceed the total
of the amounts which are payable by it and the UK Borrower under the Secured
Obligations.


For the avoidance of doubt, the Dutch Borrower, the UK Borrower and the
Administrative Agent confirm that the claims of the Administrative Agent against
the Dutch
 


 
115

--------------------------------------------------------------------------------

 




Borrower in respect of the Dutch Parallel Debt and the claims of any one or more
of the Holders of Secured Obligations against the Dutch Borrower and the UK
Borrower in respect of the Secured Obligations payable by the Dutch Borrower and
the UK Borrower to such Holders of Secured Obligations do not constitute common
property (gemeenschap) within the meaning of article 3:166 Dutch Civil Code and
that the provisions relating to common property shall not apply. If, however, it
shall be held that such claim of the Administrative Agent and such claims of any
one or more of the Holders of Secured Obligations do constitute common property
and the provisions relating to common property do apply, the parties agree that
the applicable provisions of the Credit Agreement and the Intercreditor
Agreement shall constitute the administration agreement (beheersregeling) within
the meaning of article 3:168 Dutch Civil Code.
 
To the extent the Administrative Agent irrevocably (onaantastbaar) receives any
amount in payment of any Dutch Parallel Debt, the Administrative Agent shall
distribute such amount among the Holders of Secured Obligations that are
creditors of the corresponding Secured Obligations in accordance with the
applicable provisions of the Credit Agreement and the Intercreditor Agreement.
The Dutch Borrower, the UK Borrower and the Administrative Agent agree that upon
irrevocable receipt by the Administrative Agent of any amount in payment of the
Dutch Parallel Debt (a “Received Amount”), the corresponding Secured Obligations
shall be reduced by amounts totaling an amount equal to the Received Amount (a
“Deductible Amount”) in the manner as if the Deductible Amount were received as
payment of the relevant Secured Obligations on the date of receipt by the
Administrative Agent of the Received Amount.
 
The parties hereto acknowledge and agree that, for purposes of a Dutch pledge,
any resignation by the Administrative Agent is not effective until its rights
under the Dutch Parallel Debt are assigned to the successor Administrative
Agent.
 
No Person identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Syndication Agent”,
“Documentation Agent” or a “Lead Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
if such Person is a Lender, those applicable to all Lenders as such.  Without
limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Syndication Agent”, “Documentation Agent” or a “Lead Arranger” shall have
or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender.  In addition to the agreement set forth above, each of the Lenders
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
 
With respect to any Collateral Documents governed by the laws of France, each
Lender and the Issuing Bank hereby appoint, pursuant to the provisions of
Article 2328-1 of the French Civil Code, the Administrative Agent to take,
register, administer and enforce any security interest which is expressed to be
governed by the laws of France for the account of the Lenders and such Issuing
Bank and such Lenders and the Issuing Bank further confirm that their Affiliates
accept such appointment by separate deed.
 
For the purposes of taking and ensuring continuing validity of any Collateral
Documents governed by the laws of Germany, the Company agrees to enter into or,
as the case
 


 
116

--------------------------------------------------------------------------------

 




may be, to confirm a separate German-law governed parallel debt
undertaking.  The Administrative Agent shall administer and hold as fiduciary
agent (Treuhänder) such parallel debt undertaking and any security interest
which is expressed to be governed by the laws of Germany, in each case in
its own name and for the account of the Administrative Agent, the Lenders and
the Issuing Bank.  With respect to any Collateral Documents governed by the laws
of Germany, each Lender and the Issuing Bank hereby authorizes in its own name
and on its own behalf the Administrative Agent to take, register, administer and
enforce any security interest and to agree to execute and release the Collateral
Documents governed by the laws of Germany and to amend, supplement, and
otherwise modify any such document (including the execution of any lower ranking
pledge document).  The Administrative Agent is released from the re­strictions
under §181 of the German Civil Code or comparable provisions of foreign law and
has the right to delegate this power of attorney.
 
The Holders of Secured Obligations hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other applicable jurisdictions, or (b) at any
other sale, foreclosure or acceptance of collateral in lieu of debt conducted by
(or with the consent or at the direction of) the Administrative Agent (whether
by judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Credit Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for  the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Credit Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Credit Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle  and/or debt instruments issued
 


 
117

--------------------------------------------------------------------------------

 




by such acquisition vehicle, all without the need for any Credit Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Credit Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Credit Party or any acquisition vehicle to take any further
action.  Notwithstanding that the ratable portion of the Obligations of each
Credit Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Credit Party shall execute such documents and
provide such information regarding the Credit Party (and/or any designee of the
Credit Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
 
ARTICLE IX
 
Collection Allocation Mechanism
 
SECTION 9.01.  Implementation of CAM.  (a)  On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII and (ii) the Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that, in lieu of the interests of each Lender in the
particular Designated Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Lender shall own an interest equal
to such Lender’s CAM Percentage in each Designated Obligation.  Each Lender,
each person acquiring a participation from any Lender as contemplated by Section
11.04 and each Borrower hereby consents and agrees to the CAM Exchange.  Each
Borrower and each Lender agrees from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the Administrative Agent against
delivery of any promissory notes so executed and delivered; provided that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
 
(b)  As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph).
 
(c)  In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the applicable
Borrower, then (a) each Lender shall, in
 


 
118

--------------------------------------------------------------------------------

 




accordance with Section 2.05(d), promptly purchase from the Issuing Bank a
participation in such LC Disbursement in the amount of such Lender’s Tranche
Percentage of such LC Disbursement (without giving effect to the CAM Exchange),
(b) the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Lenders shall automatically and without further act
be deemed to have made reciprocal purchases of interests in the Designated
Obligations such that each Lender shall own an interest equal to such Lender’s
CAM Percentage in each of the Designated Obligations and (c) in the event
distributions shall have been made in accordance with the preceding paragraph,
the Lenders shall make such payments to one another as shall be necessary in
order that the amounts received by them shall be equal to the amounts they would
have received had each LC Disbursement been outstanding immediately prior to the
CAM Exchange.  Each such redetermination shall be binding on each of the Lenders
and their successors and assigns in respect of the Designated Obligations held
by such Persons and shall be conclusive absent manifest error.
 
Nothing in this Article shall prohibit the assignment by any Lender of interests
in some but not all of the Designated Obligations held by it after giving effect
to the CAM Exchange; provided, that in connection with any such assignment such
Lender and its assignee shall enter into an agreement setting forth their
reciprocal rights and obligations in the event of a redetermination of the CAM
Percentages as provided in the immediately preceding paragraph.
 
ARTICLE X
 
Guarantee
 
SECTION 10.01.  Company Guaranty.  In order to induce the Lenders to extend
credit to the European Borrowers hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of such European Borrowers.  The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.
 
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Company under this Section 10.01 shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any Banking Services Agreement, any other Loan
Document, any Swap Agreement or otherwise; (b) any extension or renewal of any
of the Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any other Loan
Document, any Banking Services Agreement, any Swap Agreement or other or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; (e) the failure of any applicable Lender
(or any of its Affiliates) to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Subsidiary or any other guarantor
of
 


 
119

--------------------------------------------------------------------------------

 




any of the Obligations; (g) the enforceability or validity of the Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, any Banking Services
Agreement, any Swap Agreement, or any provision of applicable law, decree, order
or regulation of any jurisdiction purporting to prohibit the payment by such
Borrower or any other guarantor of the Obligations, of any of the Obligations or
otherwise affecting any term of any of the Obligations; or (h) any other act
(other than payment of the Obligations), omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of the Company
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of the Company to subrogation.
 
The Company further agrees that its agreement under this Section 10.01
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.
 
The obligations of the Company under this Section 10.01 shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.
 
The Company further agrees that its obligations under this Section 10.01 shall
constitute a continuing and irrevocable guarantee of all Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation
(including a payment effected through exercise of a right or setoff) is
rescinded, or is or must otherwise be restored by the Administrative Agent, the
Issuing Bank or any Lender upon the insolvency, bankruptcy or reorganization of
any Borrower or otherwise (including pursuant to any settlement entered into by
a holder of Obligations in its direction).
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any European Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent in cash
an amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event,
 


 
120

--------------------------------------------------------------------------------

 




payment of such Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent or any
Lender, disadvantageous to the Administrative Agent or such Lender in any
material respect, then, at the election of the Administrative Agent, the Company
shall make payment of such Obligation in US Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent and each Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.
 
Upon payment by the Company of any sums as provided above, all rights of the
Company against any European Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by such European Borrower to the Administrative Agent
and the Lenders.
 
Nothing shall discharge or satisfy the liability of the Company under this
Section 10.01 except the full performance and payment in cash of the Secured
Obligations.
 
SECTION 10.02.  European Borrowers’ Guaranty.  In order to induce the Lenders to
extend credit to the European Borrowers hereunder, each European Borrower hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of each other
European Borrower.  Each European Borrower further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee under this Section 10.02 notwithstanding any such extension
or renewal of any such Obligation.
 
Each European Borrower waives presentment to, demand of payment from and protest
to any European Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of each European Borrower under this Section 10.02 shall not be
affected by (a) the failure of the Administrative Agent, the Issuing Bank or
Lender to assert any claim or demand or to enforce any right or remedy against
any European Borrower under the provisions of this Agreement, any Banking
Services Agreement, any Swap Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, any Banking Services Agreement, any Swap Agreement
or any other Loan Document or agreement; (d) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations; or (e) the
failure of any applicable Lender (or any of its Affiliates) to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
European Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any European
Borrower or any other guarantor of any of the Obligations, for any reason
related
 


 
121

--------------------------------------------------------------------------------

 




to this Agreement, any other Loan Document, any Banking Services Agreement, any
Swap Agreement, or any provision of applicable law, decree, order or regulation
of any jurisdiction purporting to prohibit the payment by such European Borrower
or any other guarantor of the Obligations, of any of the Obligations or
otherwise affecting any term of any of the Obligations; or (h) any other act
(other than payment of the Obligations), omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such European
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such European Borrower
to subrogation.
 
Each European Borrower further agrees that its agreement under this Section
10.02 constitutes a guarantee of payment when due (whether or not any bankruptcy
or similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any European Borrower or any other Person.
 
The obligations of each European Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.
 
Each European Borrower further agrees that its obligations under this
Section 10.02 shall constitute a continuing and irrevocable guarantee of all
Obligations now or hereafter existing and shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation (including a payment effected through exercise of a right or
setoff) is rescinded, or is or must otherwise be restored by the Administrative
Agent, the Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any European Borrower or otherwise (including pursuant to any
settlement entered into by a holder of Obligations in its direction).
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
European Borrower by virtue hereof, upon the failure of any other European
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
European Borrower hereby promises to and will, upon receipt of written demand by
the Administrative Agent or the any Lender, forthwith pay, or cause to be paid,
to the Administrative Agent or such Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.  Each European Borrower further agrees that if payment in
respect of any Obligation shall be due in a currency other than US Dollars
and/or at a place of payment other than New York and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent or any Lender, disadvantageous to the Administrative Agent
or such Lender in any material respect, then, at the election of the
Administrative Agent, each European
 


 
122

--------------------------------------------------------------------------------

 




Borrower shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and, as a separate and independent obligation, shall indemnify the
Administrative Agent and each Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.
 
Upon payment by each European Borrower of any sums as provided above, all rights
of such European Borrower against any other European Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations owed by such European Borrower to the
Administrative Agent and the Lenders.
 
Nothing shall discharge or satisfy the liability of any European Borrower
hereunder except the full performance and payment of the Obligations.
 
Each European Borrower irrevocably and unconditionally and jointly and severally
agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of any European Borrower not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under this Section 10.02 on the date when it would have
been due (but so that the amount payable by such European Borrower under this
indemnity will not exceed the amount it would have had to pay under this Section
10.02 if the amount claimed had been recoverable on the basis of a guaranty).
 
ARTICLE XI
 
Miscellaneous
 
SECTION 11.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to any Borrower, to:
 
c/o Insight Enterprises, Inc.
6820 South Harl Avenue
Tempe, Arizona 85283
Attn: Glynis Bryan
Phone: (480) 333-3390
Fax: (480) 760-8894


With a copy to:




 
123

--------------------------------------------------------------------------------

 




6820 South Harl Avenue
Tempe, Arizona 85283
Attn: General Counsel
Phone: (480) 333-3049
Fax: (480) 760-8341


(ii)  if to the Administrative Agent,
 
(A)   except as set forth in clause (B) below, to:
 
JPMorgan Chase Bank, N.A., Loan and Agency Services Group
10 South Dearborn,
Chicago, IL 60603-2003
Attn: Antwuan Johnson
Fax: (844) 490-5663
Email:  jpm.agency.cri@jpmorgan.com


With a copy to:


JPMorgan Chase Bank, N.A.
560 Mission Street, 19th Floor
San Francisco, CA 94105
Attention of Caitlin Stewart
Fax: (415) 367-4725


(B)   in the case of notices pursuant to Article II with respect to Borrowings
denominated in Alternative Currencies, to:
 
J.P. Morgan Europe Limited,
25 Bank Street, Canary Wharf
London E14 5JP,
Attention of The Manager, Loan & Agency Services
Fax:    +44-207-777-2360


(with a copy to the address specified clause (A) above);


(iii)  if to JPMorgan Chase Bank, National Bank, as the Issuing Bank, to:
 
JPMorgan Chase Bank, N.A., Loan and Agency Services Group
10 South Dearborn,
Chicago, IL 60603-2003
Attn: Antwuan Johnson
Fax: (844) 490-5663
Email:  jpm.agency.cri@jpmorgan.com


With a copy to:




 
124

--------------------------------------------------------------------------------

 




JPMorgan Chase Bank, N.A.
560 Mission Street, 19th Floor
San Francisco, CA 94105
Attention of Caitlin Stewart
Fax: (415) 367-4725


(iv)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Issuing Bank, the Administrative
Agent and the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent or the applicable Lender, as
the case may be.  The Administrative Agent, the Issuing Bank or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 11.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall:
 


 
125

--------------------------------------------------------------------------------

 




(i)  increase any Commitment of any Lender without the written consent of such
Lender;
 
(ii)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder of any Lender,
without the written consent of such Lender;
 
(iii)  postpone the date of any scheduled payment (if any) of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of any Lender,
without the written consent of such Lender;
 
(iv)  change Section 2.05(c) or otherwise amend this Agreement in any manner
that would permit Letters of Credit having an expiration date later than that
specified in Section 2.05(c) without the written consent of each US Tranche
Lender;
 
(v)  change Section 2.20(b) or (c) or any other provision providing for the pro
rata nature of disbursements by or payments to Lenders, in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender (it being understood that neither any increase (or any
amendment effecting any increase) in the total US Tranche Revolving Commitments
or European Tranche Commitments pursuant to Section 2.09 nor any agreement (or
any amendment effecting any agreement) of any Lender to extend the maturity of
its Commitments or Loans pursuant to Section 2.04 beyond the Maturity Date shall
be deemed to alter such pro rata sharing of payments);
 
(vi)  change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender;
 
(vii)  release the Company or all or substantially all of the Subsidiary
Guarantors from, its or their obligations under Article X or the Subsidiary
Guarantee Agreement without the written consent of each Lender;
 
(viii)  unless otherwise permitted hereunder, release all or substantially all
of the Collateral without the written consent of each Lender;
 
(ix)  change any provisions of Article IX without the written consent of each
Lender;
 
(x)  (A) add any additional Subsidiary of the Company as a Borrower under any
Tranche without the written consent of each Lender under the applicable Tranche
or (B) amend the definition of “Alternative Currency” without the consent of
each European Tranche Lender; or
 


 
126

--------------------------------------------------------------------------------

 




(xi)  change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;
 
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Issuing Bank, as the case may be, and (B) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the US Tranche Lenders (but not the
European Tranche Lenders) or the European Tranche Lenders (but not the US
Tranche Lenders) may be effected by an agreement or agreements in writing
entered into by the Company and requisite percentage in interest of the affected
Tranche of Lenders.  Notwithstanding the foregoing, (a) any amendment to this
Agreement solely for the purpose of effecting a Tranche Increase or an
Incremental Term Loan pursuant to Section 2.09 may be entered into by the
Company and any other relevant Borrower, the Administrative Agent, any Lender
that has agreed to increase its Commitment in the relevant Tranche or provide an
Incremental Term Loan, as applicable, and any Augmenting Lender that has agreed
to have a Commitment in the relevant Tranche or provide an Incremental Term
Loan, as applicable, and any Assuming Lender that has agreed to have a
Commitment in the relevant Tranche or provide an Incremental Term Loan, as
applicable, and without the consent or approval of any other party and (b) the
Administrative Agent and the Company may, in their sole discretion and with
their mutual consent (but without the consent or approval of any other party),
amend, modify or supplement any provision of this Agreement or any other Loan
Document to cure any ambiguity, omission, mistake, error, defect or
inconsistency, and such amendment, modification or supplement shall become
effective without any further action or consent of any other party to any Loan
Documents if, in the case of this clause (b), the same is not objected to in
writing by the Required Lenders within five (5) Business Days following receipt
of notice thereof (provided that, if the Required Lenders make such objection in
writing, such amendment, modification or supplement shall not become effective
without the consent of the Required Lenders).
 
(c)  The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent shall, release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (i) upon the termination of the all
Commitments, the expiration or termination of all Letters of Credit and payment
and satisfaction in full in cash of all Secured Obligations (other than Secured
Obligations in respect of Swap Agreements and Banking Services Obligations not
then due and contingent indemnification obligations not then due), (ii)
constituting property being sold, transferred or otherwise disposed of if the
Company certifies to the Administrative Agent that such sale, transfer or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the
 


 
127

--------------------------------------------------------------------------------

 




Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
 
SECTION 11.03.  Expenses; Indemnity; Damage Waiver.  (a)The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
any Loan Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, however,
that in no event shall the Company be required to reimburse (A) in the case of
clause (i) above, more than one counsel to the Administrative Agent and its
Affiliates, taken as a whole (and up to one local counsel in each applicable
jurisdiction), (B) in the case of clause (ii) above, more than one counsel for
the Issuing Bank and (C) in the case of clause (iii) above, more than one
counsel for the Administrative Agent, Issuing Bank and the Lenders, taken as a
whole, and one local counsel in each applicable jurisdiction, taken as a whole
and one counsel for all of the other Lenders unless, only with respect to clause
(iii) hereof, a Lender or its counsel determines that it would create actual or
potential conflicts of interest to not have individual counsel, in which case
each Lender subject to the conflict may have its own single counsel for all such
Lenders subject to the conflict, taken as a whole, which shall be reimbursed in
accordance with the foregoing.
 
(b)  The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability arising out of the operations or properties of the
Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim,
 


 
128

--------------------------------------------------------------------------------

 




litigation, investigation or proceeding is brought by the Company or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
by any other Person and whether or not based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses to have
resulted from (A) (1) the gross negligence or willful misconduct of such
Indemnitee (or such Indemnitee’s Related Parties) or (2) a material breach by
such Indemnitee (or such Indemnitee’s Related Parties) or the Administrative
Agent of any of their obligations under the Loan Documents, in each case as
determined by a court of competent jurisdiction by final and non-appealable
judgment, or (B) a dispute that does not involve the Company or any of its
Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than claims against an Indemnitee in its capacity as the Administrative
Agent, an Issuing Bank, a joint lead arranger or a joint bookrunner); provided,
however, that in no event shall the Company be required to indemnify such
Indemnitees for more than one counsel to the Administrative Agent and all of the
Lenders, taken as a whole (and, if necessary, up to one local counsel in each
applicable jurisdiction for the Administrative Agent and all of the Lenders,
taken as a whole), and in the case of a conflict of interest where the
Indemnitee affected by such conflict informs the Company of such conflict and
thereafter retains its own counsel, expenses of one additional firm of counsel
for all such affected Indemnitees, taken as a whole.
 
(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such; and provided further that payment of any
amount by any Lender pursuant to this paragraph (c) shall not relieve the
Company of its obligation to pay such amount, and such Lender shall have a claim
against the Company for such amount.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum (without duplication)
of the total Exposures and unused Commitments at the time.
 
(d)  To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee or any
Loan Party or Subsidiary, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)  All amounts due under this Section shall be payable not later than ten (10)
days after written demand (accompanied by reasonable back-up documentation)
therefor.
 
SECTION 11.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or
 
 
129

--------------------------------------------------------------------------------

 
 
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than to an Ineligible
Institution or a Disqualified Institution) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)   the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under clauses (a), (b), (h),
(i), (j) and, solely with respect to a breach of Section 6.10, clause (d) of
Article VII, any other assignee; provided further that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received written notice thereof; and
 
(B)   the Administrative Agent and, in the case of any assignment in respect of
the US Tranche, each Issuing Bank.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Tranche, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
US Dollar Equivalent of $5,000,000 in respect of Commitments or Loans under any
Tranche, unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
 
(B)   each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans;
 


 
130

--------------------------------------------------------------------------------

 




(C)   the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;
 
(D)   the assignee, if it is not already a Lender under the applicable Tranche,
hereby represents and warrants for the benefit of the Borrowers, the
Administrative Agent and the Lenders that, as of the date of such assignment, it
will comply with Section 2.17(e),  (f) and (i) and, as applicable, Section 2.18,
with respect to withholding tax on payments by the Borrowers;
 
(E)   the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Subsidiaries and their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws;
 
(F)   each Foreign Lender shall deliver to each Borrower that is a resident for
tax purposes in the United States of America and the Administrative Agent a
complete Form W-8BEN or IRS Form W-8BEN-E (or other applicable Form W-8) prior
to the effectiveness of the applicable assignment (with the understanding that
such assignment shall not be effective unless such form is delivered or such
condition is otherwise waived by such Borrower and the Administrative Agent);
and
 
(G)   except in the case of an assignment to a Lender that has already extended
a Loan to the Dutch Borrower, the amount of any assignment with respect to a
Loan to the Dutch Borrower shall only be permitted if such person is a
Non-Public Lender.
 
For the purposes of this Section 11.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company,
 


 
131

--------------------------------------------------------------------------------

 




investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.18, 2.19 and 11.03).  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans, and principal amount of LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Company, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d) or (e), 2.06(b),
2.20(d) or 11.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c)  (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a
 


 
132

--------------------------------------------------------------------------------

 




“Participant”), other than an Ineligible Institution or a Disqualified
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16,
2.17, 2.18 and 2.19 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.20(c) as though it were a Lender.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17, 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
or 2.18 unless the Company is notified of the participation sold to such
Participant and such Participant undertakes, for the benefit of the Borrowers,
to comply with Section 2.17(e) and (f) and, as applicable, Section 2.18, as
though it were a Lender.
 
(iii)  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of each Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Commitments, Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 


 
133

--------------------------------------------------------------------------------

 




(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or a Federal Home Loan Bank, and this
Section shall not apply to any such pledge or assignment of a security interest
with the exception of Section 11.04(b)(ii)(G); provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)  Notwithstanding anything in this Section 11.04 to the contrary, no
Participant shall obtain any rights to enforce any provision of this Agreement
against the Company or any European Borrower unless and until the Participant
furnishes the Company identifying information reasonably satisfactory to the
Company and agrees to be identified in the Register with respect to its
participation in the same manner as Loans and Commitments are maintained in the
Register hereunder.
 
(f)  Disqualified Institutions.
 
(i)  Notwithstanding anything to the contrary set forth in this Agreement, (x)
the Company shall promptly notify the Administrative Agent at any time a
Financial Officer of the Company becomes aware of an existing or prospective
Lender constituting a Disqualified Institution and (y) Disqualified Institutions
(1) will not (a) have the right to receive information, reports or other
materials provided to Lenders by the Borrowers, the Administrative Agent or any
other Lender, (b) attend or participate in meetings attended by the Lenders and
the Administrative Agent, or (c) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (2) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter.
 
(ii)  If any assignment or participation is made to any Disqualified Institution
without the Company’s prior written consent in violation of this Section 11.04,
the Company may, at its sole expense and effort, upon notice to such
Disqualified Institution and the Administrative Agent, require such Disqualified
Institution to assign to one or more assignees, without recourse, all of its
interest, rights and obligations under this Agreement in accordance with and
subject to the restrictions contained in this Section 11.04.  Notwithstanding
anything to the contrary herein, the Company retains the right to take legal
action and seek compensation against any Lender who assigned any Commitments,
Loans or participation to any Disqualified Institution, in violation of this
Section 11.04.
 
(iii)  Notwithstanding anything to the contrary set forth herein, (x) the
Administrative Agent may provide the contents of the DQ List to any Lender,
Participant, or any prospective assignee or Participant, (y) the Administrative
Agent shall not be liable for any loss, cost or expense resulting from any
assignment or participation made
 


 
134

--------------------------------------------------------------------------------

 




to or held by a Disqualified Institution, and (z) the Administrative Agent shall
not have any duty to ascertain, monitor or enforce compliance by any Lender,
Participant, or any prospective assignee or Participant of the DQ
List.  Notwithstanding anything to the contrary set forth in this Agreement, if
the Company consents in writing to an Assignment and Assumption to any Person,
such Person shall not be considered a Disqualified Institution, whether or not
they would otherwise be considered a Disqualified Institution pursuant to this
Agreement.
 
SECTION 11.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.19, 11.03 and
11.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
 
SECTION 11.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic
 


 
135

--------------------------------------------------------------------------------

 




Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
 
SECTION 11.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 11.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the Secured
Obligations of such Borrower now or hereafter existing and held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Each Lender agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Lender or Affiliate; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
 
SECTION 11.09.  Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be binding (subject to appeal as provided by applicable law) and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right
 


 
136

--------------------------------------------------------------------------------

 




that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.
 
(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01, and each of the Borrowers
hereby appoints the Company as its agent for service of process.  Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
 
SECTION 11.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 11.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 11.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (in which case the Administrative
Agent, the Issuing Bank or such Lender, as applicable, agrees (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, to
inform the Company promptly thereof prior to disclosure), (c) to the extent
 


 
137

--------------------------------------------------------------------------------

 




required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the Administrative Agent, the Issuing Bank or such
Lender, as applicable, agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform the Company promptly thereof prior
to disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, (1) other than, to
the Administrative Agent’s actual knowledge, a Disqualified Institution, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company or (h) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
AND THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
 
SECTION 11.13.  Conversion of Currencies.
 


 
138

--------------------------------------------------------------------------------

 




(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
 
(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
SECTION 11.14.  USA Patriot Act; European “Know Your Customer” Checks.
 
(a)  Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies each Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Patriot Act.
 
(b)  If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a Borrower after the date of
this Agreement; or (iii) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Administrative Agent or any
Lender (or, in the case of paragraph (iii) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement and the other Loan Documents. Each Lender shall
promptly upon the request of the Administrative Agent supply, or procure the
supply of,
 


 
139

--------------------------------------------------------------------------------

 




such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement and the other Loan Documents.
 
SECTION 11.15.  English Language.  All certificates, instruments and other
documents to be delivered under or supplied in connection with this Agreement
shall be in the English language or shall attach a certified English translation
thereof, which translation shall be the governing version.  Within one month of
the delivery of any financial statements or other information written in a
language other than English, at the request of the Administrative Agent or any
Lender, the Company shall deliver to the Administrative Agent (for distribution
to the Lenders) an English translation of such financial statements.
 
SECTION 11.16.  Appointment for Perfection.   Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Holders of Secured Obligations, in assets
which, in accordance with Article 9 of the applicable Uniform Commercial Code or
any other applicable law can be perfected only by possession.  Should any Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 11.17.  Borrower Limitations.  Each Borrower shall be liable for its
Obligations (including, without limitation, Loans extended to it).  The Company
shall be liable for each European Borrower’s Obligations as set forth in Section
10.01.  Each European Borrower shall be liable for each other European
Borrower’s Obligations as set forth in Section 10.02, but shall in no event be
liable for any of the Company’s Obligations.  Each Subsidiary Guarantor shall
guaranty the repayment of all Obligations, irrespective of the Borrower that
incurs such Obligations.
 
SECTION 11.18.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 


 
140

--------------------------------------------------------------------------------

 




SECTION 11.19.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
SECTION 11.20.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i)  a reduction in full or in part or cancellation of any such liability;
 
(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
 
(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 


 
141

--------------------------------------------------------------------------------

 




SECTION 11.21.  Dutch CIT Fiscal Unity.  If, at any time, a Loan Party resident
for tax purposes in the Netherlands or carrying on a business through a
permanent establishment or deemed permanent establishment in the Netherlands is
part of a Dutch CIT Fiscal Unity with any of its group entities resident for tax
purposes in the Netherlands or carrying on a business through a permanent
establishment or deemed permanent establishment in the Netherlands (a "Dutch CIT
Fiscal Unity Member"), and such Dutch CIT Fiscal Unity is, in respect of such
Dutch CIT Fiscal Unity Member, terminated or disrupted within the meaning of
Article 15(6) of the Dutch CITA (or any other provision which facilitates the
termination of a Dutch CIT Fiscal Unity) pursuant to or in connection with the
Administrative Agent or other Credit Party enforcing its rights under a Loan
Document with respect to any Collateral Document or the execution of any
Collateral Document, the relevant member of such Dutch CIT Fiscal Unity shall,
for no consideration, as soon as possible at the request of and together with
the Dutch CIT Fiscal Unity Member leaving the Dutch CIT Fiscal Unity, lodge a
request with the Dutch tax authorities to allocate and surrender any tax losses
as referred to in Article 20 of the Dutch CITA to the Dutch CIT Fiscal Unity
Member leaving the Dutch CIT Fiscal Unity in connection with Article 15af of the
Dutch CITA (or any other provision which facilitates such allocation of tax
losses upon termination of the Dutch CIT Fiscal Unity), to the extent such tax
losses are attributable to the Dutch CIT Fiscal Unity Member leaving the Dutch
CIT Fiscal Unity.
 
ARTICLE XII
 
No Novation; References to this Agreement in Loan Documents
 
SECTION 12.01.  No Novation.   It is the express intent of the parties hereto
that this Agreement (i) shall re-evidence the Borrowers’ indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrowers under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrowers’ indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents.  All Loans made and Secured Obligations
incurred under the Existing Credit Agreement which are outstanding on the
Effective Date shall continue, after giving effect to the reallocations
described in clause (b) below, as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement. Without limiting the foregoing,
upon the effectiveness hereof: (a) all Secured Obligations in respect of Swap
Agreements with any Lender or any Affiliate of any Lender which are outstanding
on the Effective Date shall continue as Secured Obligations under this Agreement
and the other Loan Documents, (b) the Administrative Agent shall make such
reallocations of each Lender’s “Exposure” under the Existing Credit Agreement as
necessary in order that such Lender’s Exposure hereunder reflects such Lender’s
pro rata share of the aggregate US Tranche Revolving Exposures hereunder (based
on its US Tranche Revolving Commitment) and such Lender’s pro rata share of the
aggregate European Tranche Exposures hereunder (based on its European Tranche
Commitment) and (c) each Departing Lender’s “Commitment” under the Existing
Credit Agreement shall be terminated and each Departing Lender shall not be a
Lender hereunder.
 
SECTION 12.02.  References to This Agreement In Loan Documents.  Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit
 


 
142

--------------------------------------------------------------------------------

 




Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
thereto) shall mean and be a reference to this Agreement.
 
The remainder of this page is intentionally blank.
 


 
143

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
INSIGHT ENTERPRISES, INC.,
   
as the Company
                   
By:
/s/ Lynn Willden
   
Name:
Lynn Willden
   
Title:
Treasurer
           
INSIGHT DIRECT (UK) LTD.,
   
as the UK Borrower
                   
By:
/s/ Glynis A. Bryan
   
Name:
Glynis A. Bryan
   
Title:
Authorized Signatory
                   
INSIGHT ENTERPRISES B.V.,
   
as the Dutch Borrower
                   
By:
/s/ Russel Eric Leighton
   
Name:
Russel Eric Leighton
   
Title:
Authorized Signatory
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A., as a Lender, as the Issuing Bank and as
Administrative Agent
                   
By:
/s/ Caitlin A. Stewart
   
Name:
Caitlin Stewart
   
Title:
Vice President
                   
DTTP number:
13/M/268710/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement




 
 

--------------------------------------------------------------------------------

 







 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
                   
By:
/s/ Corey A. Saba Basha
   
Name:
Corey A. Saba Basha
   
Title:
Senior Vice President
     
Senior Relationship Manager
           
DTTP number:
13/W/61173/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement




 
 

--------------------------------------------------------------------------------

 







 
PNC BANK, NATIONAL ASSOCIATION,
   
as a Lender
                   
By:
/s/ Philip K. Liebscher
   
Name:
Philip K. Liebscher
   
Title:
Senior Vice President
                   
DTTP number:
13/P/63904/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
BANK OF AMERICA, N.A., as a Lender
                   
By:
/s/ Kenneth J. Tebelman
   
Name:
Kenneth J. Tebelman
   
Title:
Vice President
                   
DTTP number:
13/B/7418/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
HSBC BANK USA, NATIONAL ASSOCIATION,
   
as a Lender
                   
By:
/s/  Jean Frammolino
   
Name:
Jean Frammolino
   
Title:
Vice President
                   
DTTP number:
13/H/314375/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
   
as a Lender
                   
By:
/s/ Lillian Kim
   
Name:
Lillian Kim
   
Title:
Director
                   
DTTP number:
43/B/322072/DTTP
           
Jurisdiction of
     
tax residence:
Japan
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
BRANCH BANKING AND TRUST COMPANY,
   
as a Lender
                   
By:
/s/ Kelley Rumps
   
Name:
Kelley Rumps
   
Title:
Senior Vice President
                   
DTTP number:
13/B/357522/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
                   
By:
/s/ Matt S. Scullin
   
Name:
Matt S. Scullin
   
Title:
Vice President
                   
DTTP number:
13/U/62184/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
BANK OF THE WEST, as a Lender
                   
By:
/s/ Kevin R. Gillette
   
Name:
Kevin R. Gillette
   
Title:
Director
                   
DTTP number:
13/B/359711/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
COMERICA BANK, as a Lender
                   
By:
/s/ Liz V. Gonzalez
   
Name:
Liz V. Gonzalez
   
Title:
Assistant Vice President
                   
DTTP number:
13/C/65903/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
BOKF, NA, d/b/a Bank of Arizona,
   
as a Lender
                   
By:
/s/ James Wessel
   
Name:
James Wessel
   
Title:
Senior Vice President
                   
DTTP number:
13/A/356518/DTTP
           
Jurisdiction of
     
tax residence:
USA
 





Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
ZB, N.A. dba NATIONAL BANK OF ARIZONA,
   
as a Lender
                   
By:
/s/ Sabina Aaronson
   
Name:
Sabina Aaronson
   
Title:
Vice President
 





Signature Page to
Fourth Amended and Restated Credit Agreement








 
 

--------------------------------------------------------------------------------

 





 
THE NORTHERN TRUST COMPANY, as a Departing Lender (and solely with respect to
Article XII of the Credit Agreement)
                   
By:
/s/ John Lascody
   
Name:
John Lascody
   
Title:
Vice President
 

 
 
Departing Lender Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 







 
BBVA COMPASS, as a Departing Lender (and solely with respect to Article XII of
the Credit Agreement)
                   
By:
/s/ Timothy R. Coffey
   
Name:
Timothy R. Coffey
   
Title:
Senior Vice President
 

 
 
Departing Lender Signature Page to
Fourth Amended and Restated Credit Agreement






 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.01


Initial Subsidiary Guarantors



 
SUBSIDIARY
JURISDICTION AND TYPE OF ORGANIZATION
1.
Insight Direct Worldwide, Inc.
Arizona corporation
2.
Insight North America, Inc.
Arizona corporation
3.
Insight Canada Holdings, Inc.
Arizona corporation
4.
Insight Public Sector, Inc.
Illinois corporation
5.
Insight Direct USA, Inc.
Illinois corporation
6.
Insight Receivables Holding, LLC
Illinois limited liability company
7.
Insight Technology Solutions, Inc.
Delaware corporation
8.
Calence, LLC
Delaware limited liability company





 
 

--------------------------------------------------------------------------------

 




SCHEDULE 2.01


Lenders and Commitments


Lender
US Tranche Revolving Commitment
European Tranche
Commitment
 
Total
Commitment
 
JPMorgan Chase Bank, N.A.
$34,285,714
$5,714,286
$40,000,000
Wells Fargo Bank, N.A.
$34,285,714
$5,714,286
$40,000,000
PNC Bank, National Association
$30,000,000
$5,000,000
$35,000,000
Bank of America, N.A.
$30,000,000
$5,000,000
$35,000,000
HSBC Bank USA, National Association
$30,000,000
$5,000,000
$35,000,000
The Bank of Tokyo - Mitsubishi UFJ, Ltd.
$30,000,000
$5,000,000
$35,000,000
Branch Banking and Trust Company
$30,000,000
$5,000,000
$35,000,000
U.S. Bank National Association
$21,428,571
$3,571,429
$25,000,000
Bank of the West
$21,428,571
$3,571,429
$25,000,000
Comerica Bank
$17,142,857
$2,857,143
$20,000,000
BOKF, NA, d/b/a Bank of Arizona
$12,857,143
$2,142,857
$15,000,000
ZB, N.A. dba National Bank of Arizona
$8,571,429
$1,428,571
$10,000,000
TOTALS
$300,000,000
$50,000,000
$350,000,000


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.06


Litigation
None.
 


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.11


Subsidiaries







 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
HOLDER OF EQUITY INTERESTS
1.
Insight Direct Worldwide, Inc.
Arizona
100% Insight Enterprises, Inc.
2.
Insight North America, Inc.
Arizona
100% Insight Direct Worldwide, Inc.
3.
Insight Canada Holdings, Inc.
Arizona
100% Insight North America, Inc.
4.
3683371 Canada, Inc.
Canada
100% Insight North America, Inc.
5.
Insight Public Sector, Inc.
Illinois
100% Insight North America, Inc.
6.
Insight Direct USA, Inc.
Illinois
100% Insight North America, Inc.
7.
Insight Direct Canada, Inc.
Canada
100% Insight Canada Holdings, Inc.
8.
Insight Canada Inc.
Ontario, Canada
100% Insight Canada Holdings, Inc.
9.
Insight Receivables Holding, LLC
Illinois
0.17% Insight Enterprises, Inc.;
96.13% Insight Direct USA, Inc.;
3.70% Insight Public Sector, Inc.
10.
Insight Receivables, LLC
Illinois
100% Insight Receivables Holding, LLC
11.
Insight Consulting Services, LLC
Arizona
100% Insight Direct USA, Inc.
12.
Insight Technology Solutions s.r.o.
Czech Republic
100% Insight Direct USA, Inc.
13.
Insight Stadium Services, LLC
Arizona
100% Insight Direct USA, Inc.
14.
Calence, LLC
Delaware
100% Insight Direct USA, Inc.
15.
Calence Physical Security Solutions LLC
Arizona
100% Calence, LLC
16.
Insight Technology Solutions BVBA
Belgium
100% Insight Direct USA, Inc.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
HOLDER OF EQUITY INTERESTS

17.
Insight Technology Solutions, Inc.
Belgium
100% Insight Direct USA, Inc.
18.
BlueMetal Architects, Inc.
Delaware
100% Insight Direct USA, Inc.
19.
Insight Holding (Deutschland) GmbH
Germany
100% Insight Enterprises, Inc.
20.
Insight Enterprises UK, Ltd.
United Kingdom
100% Insight Enterprises, Inc.
21.
Insight Deutschland GmbH & KoKG
Germany
99.9% Insight Holding (Deutschland) GmbH;
0.1% Insight Marketing GmbH
22.
Insight Marketing GmbH
Germany
100% Insight Holding (Deutschland) GmbH
23.
Insight Direct (G.B.) Ltd
United Kingdom
100% Insight Enterprises UK, Ltd.
24.
Insight Direct (UK) Ltd.
United Kingdom
100% Insight Enterprises UK, Ltd.
25.
Software Spectrum Ltd
United Kingdom
100% Insight Direct (UK) Ltd.
26.
Pulse Building Ltd
United Kingdom
100% Insight Enterprises UK, Ltd.
27.
Insight UK Acquisitions Ltd.
United Kingdom
100% Insight Enterprises UK, Ltd.
28.
Insight Development Corp. Ltd
United Kingdom
100% Insight Enterprises UK, Ltd.
29.
PC Wholesale Ltd
United Kingdom
100% Insight Enterprises UK, Ltd.
30.
Action Ltd.
United Kingdom
100% Insight UK Acquisitions Ltd.
31.
Action Computer Supplies Ltd.
United Kingdom
100% D.S.I. Data Systems International Limited
32.
Docufile Ltd.
United Kingdom
100% Action Ltd.
33.
D.S.I. Data Systems International Limited
United Kingdom
100% Action Ltd.
34.
Fraser Associates Limited
United Kingdom
100% Action Ltd.
35.
Computers By Post Limited
United Kingdom
100% D.S.I. Data Systems International Limited
36.
Insight Direct Services Limited
United Kingdom
100% Insight Direct (UK) Ltd.
37.
Insight  Networking Solutions (UK) Ltd.
United Kingdom
100% Insight Direct (UK) Ltd.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
HOLDER OF EQUITY INTERESTS

38.
Minx Ltd.
United Kingdom
100% Insight  Networking Solutions (UK) Ltd.
39.
Insight Technology Solutions, Inc.
Delaware
100% Insight Enterprises, Inc.
40.
Insight Technology Solutions SAS
France
75% Insight Technology Solutions, Inc.;
25% Insight Enterprises Holdings B.V.
41.
Insight Enterprises C.V.
Netherlands
99.9% Insight Technology Solutions, Inc.;
0.10% Insight Direct USA, Inc.
42.
Insight Enterprises Holdings B.V.
Netherlands
100% Insight Technology Solutions, Inc. (legal ownership);
100% Insight Enterprises C.V. (beneficial ownership)
43.
Insight Australia Holdings Pty Ltd
Australia
100% Insight Technology Solutions, Inc.
44.
Insight Enterprises B.V.
Netherlands
100% Insight Enterprises Holdings B.V.
45.
Insight Enterprises Netherlands BV
Netherlands
100% Insight Enterprises Holdings B.V.
46.
Insight Technology Solutions ApS
Denmark
100% Insight Enterprises Holdings B.V.
47.
Insight Technology Solutions Oy
Finland
100% Insight Enterprises Holdings B.V.
48.
Insight Enterprises Australia Pty Limited
Australia
100% Insight Australia Holdings Pty Ltd
49.
Insight Technology Solutions Pte Ltd
Singapore
99.9999% Insight Australia Holdings Pty Ltd;
0.0001% Insight Enterprises Australia Pty Limited

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
HOLDER OF EQUITY INTERESTS

50.
Insight Enterprises (NZ) Limited
New Zealand
99% Insight Australia Holdings Pty Ltd;
1% Insight Enterprises Australia Pty Limited
51.
Insight Enterprises Hong Kong
Hong Kong
100% Insight Australia Holdings Pty Ltd
52.
Insight Enterprises (Shanghai) Software Trading Co. Ltd
China
100% Insight Enterprises Hong Kong
53.
Insight Technology Solutions GmbH
Germany
75% Insight Technology Solutions, Inc.;
25% Insight Enterprises Holdings B.V.
54.
Insight Data Technologies Limited (f/k/a Software Spectrum Limited)
Ireland
100% Insight Technology Solutions, Inc.
55.
Insight Technology Solutions GmbH
Austria
100% Insight Technology Solutions, Inc.
56.
Insight Technology Solutions SRL
Italy
99.9% Insight Technology Solutions, Inc.;
0.1% Insight Technology Solutions SAS
57.
Insight Technology Solutions S.L.
Spain
98.5% Insight Technology Solutions, Inc.;
1.5% Insight Technology Solutions SAS
58.
Insight Technology Solutions AG
Switzerland
100% Insight Technology Solutions, Inc.
59.
Insight Technology Solutions AB
Sweden
100% Insight Technology Solutions, Inc.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
HOLDER OF EQUITY INTERESTS

60.
Insight Technology Solutions NUF
Norway
100% Insight Technology Solutions AB
61.
SSI Holdings Limited
United Kingdom
100% Software Spectrum Ltd
62.
SSI Britain Limited (UK)
United Kingdom
100% Insight Technology Solutions, Inc.
63.
Insight Technology Solutions LLC
Russia
95% Insight Enterprises Holdings B.V. (Nominal shareholder: Insight Enterprises
B.V.);
5% Insight Enterprises B.V.


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.16


Initial Material Subsidiaries



 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
1.
Calence, LLC
Delaware
2.
Insight Direct USA, Inc.
Illinois
3.
Insight North America, Inc.
Arizona
4.
Insight Public Sector, Inc.
Illinois
5.
Insight Receivables, LLC
Illinois
6.
Insight Technology Solutions SAS
France
7.
Insight Technology Solutions GmbH
Germany
8.
Insight Direct Canada, Inc.
Canada
9.
Insight Canada Inc.
Canada
10.
Insight Enterprises UK, Ltd.
United Kingdom
11.
Insight Direct Worldwide, Inc.
Arizona
12.
Insight Receivables Holding, LLC
Illinois
13.
Insight Technology Solutions, Inc.
Delaware
14.
Insight Canada Holdings, Inc.
Arizona
15.
3683371 Canada, Inc.
Canada





 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.01


Existing Indebtedness






1. 
Indebtedness disclosed on the Company’s December 31, 2015 financial statements
not otherwise permitted under Section 6.01(b) through (x).

 
2. 
Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in favor
of HSBC Bank plc., with respect to treasury management services and foreign
exchange exposure arising in the ordinary course of business.

 
3. 
Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 
4. 
Bank Guarantee by Insight Direct USA, Inc. in favor of Bank of America, NA (cash
collateralized letter of credit in the amount of 1,039,124.81 USD).

 
5. 
Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A, as amended, with respect
to treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 
6. 
Indebtedness under that certain Term Lease Master Agreement dated March 2, 2016,
including financing schedules through the date of this agreement, between
Insight Direct USA, Inc. and Cisco Systems Capital Corporation, with a balance
outstanding of $1,529,609 as of March 31, 2016.


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.02


Existing Liens


1. 
Liens on fixed assets obtained in conjunction with and securing the Indebtedness
set forth in item number 6 of Schedule 6.01.

 
2. 
Liens consisting of cash collateral with respect to item number 4 on Schedule
6.01.

 


 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 6.04


Existing Investments


1. 
Investments disclosed in the Company’s 10-K filing for the fiscal year ended
December 31, 2015 and not otherwise permitted under Section 6.04(a), (b) or (d)
through (q).

 
2. 
Single Currency Term Facility Agreement, dated August 21, 2009, between Insight
Technology Solutions LLC (Russia), as borrower, and Insight Enterprises B.V., as
amended.  Balance as of March 31, 2016 is $2,550,283.  Total line is
$20,000,000.

 
3. 
Global Corporate Continuing Guaranty by Insight Enterprises, Inc. in favor of
Hewlett-Packard Company and certain of its affiliates in respect of obligations
of certain of its Subsidiaries under Vendor Trade Programs, as amended.

 
4. 
Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in favor
of HSBC Bank plc., with respect to treasury management services and foreign
exchange exposure arising in the ordinary course of business.

 
5. 
Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 
6. 
Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A., as amended, with
respect to treasury management services and foreign exchange exposure arising in
the ordinary course of business.


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.08


Restrictive Agreements


 
None.
 


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 6.09


Sale and Leaseback Transactions


 
 
1. 
6820 South Harl Avenue, Tempe, AZ  85283

 
2. 
910 West Carver Road, Tempe, AZ 85284

 
3. 
8123 South Hardy Ave, Tempe, AZ  85284

 
4. 
5410 Decarie, Montreal, QC, H3X 4B2


 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the credit agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex I
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
               
2.
Assignee:
           
[and is an Affiliate/Approved Fund of [identify Lender]1]
       
3.
Borrowers:
 
Insight Enterprises, Inc., Insight Enterprises B.V. and Insight Direct (UK) Ltd
       
4. 
Administrative Agent:
 
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

____________________________________
1  Select as applicable.

 
A-1

--------------------------------------------------------------------------------

 


5.
Credit Agreement:
 
The Fourth Amended and Restated Credit Agreement dated as of June [__], 2016
among Insight Enterprises, Inc., the European Borrowers named therein, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto
       
6. 
Assigned Interest:
   



 
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
% 
 
$
$
% 
 
$
$
% 



7. 
The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any Borrower, that it is:
     
(a)
[a Qualifying Lender (other than a Treaty Lender);]
       
(b) 
[a Treaty Lender;]
       
(c)
[not a Qualifying Lender].4
   
8.
[The Assignee confirms that the person beneficially entitled to interest payable
to that Lender in respect of an advance under a Loan, Letter of Credit or
Commitment is a UK Lender]5
   
9.
[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [  ]) and is tax resident in [    ] 6, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify:
     
(a)
each Borrower which is a party as a Borrower as at the date of the assignment;
and
       
(b)
each additional Borrower which becomes a Borrower after the date of the
assignment,
     
that it wishes that scheme to apply to the Agreement.]7

____________________________________
2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “US Tranche
Revolving Commitment,” “European Tranche Commitment,” etc.).
3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4  Delete as applicable - each Assignee is required to confirm which of these
three categories it falls within.
5  Include only if Assignee falls within paragraph (i)(b) of the definition of
Qualifying Lender in the Agreement.
6  Insert jurisdiction of tax residence.
7  Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
         
[NAME OF ASSIGNOR]
               
By:
       
Name:
     
Title:
         
ASSIGNEE
         
[NAME OF ASSIGNEE]
               
By:
       
Name:
     
Title:
       



 
[Consented to and]8 Accepted:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
     
By: 
     
Name:
   
Title:
         
[Consented to:] 9
     
[JPMORGAN CHASE BANK, N.A.], as Issuing Bank
     
By:
     
Name:
   
Title:
     

____________________________________
8  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
9  To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 


[Consented to:]10
     
INSIGHT ENTERPRISES, INC.
     
By:
     
Name:
   
Title:
 

____________________________________
10  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.
 

 
A-4

--------------------------------------------------------------------------------

 

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any other Agent or any other Lender, (v) it is not a
Defaulting Lender [and] (vi) if it is not already a Lender and will become a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee[, (vii) it (x) possesses an EU
Banking Passport and/or (y) otherwise has the ability to fund a Borrowing and
satisfy its duties and obligations under the European Tranche in a Borrower’s
jurisdiction of organization (so long as such Borrower is entitled to request
extensions of credit under the European Tranche), including, without limitation,
having a local branch in any such jurisdiction of organization or otherwise
being able to fund extensions of credit in such jurisdiction without violating
applicable laws or regulations and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.18 of the Credit Agreement, duly completed and executed by the
Assignee]11; and (b)
 
____________________________________
11  To be inserted if a European Tranche Commitment is being assigned.
 
 
A-5

--------------------------------------------------------------------------------

 

agrees that (i) it will, independently and without reliance on the
Administrative Agent, any other Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 
[4.  Administrative Questionnaire.  The Assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its Subsidiaries and their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.]
 

 
A-6

--------------------------------------------------------------------------------

 

EXHIBIT B


LIST OF CLOSING DOCUMENTS




See attached.



 
B-1

--------------------------------------------------------------------------------

 

$350,000,000


INSIGHT ENTERPRISES, INC. CREDIT FACILITY INTERNAL CLOSING CHECKLIST


Abbreviation
 
Participants
Agent
 
JPMorgan Chase Bank, N.A., Administrative Agent
US Borrower
 
Insight Enterprises, Inc. (DE)
UK Borrower
 
Insight Direct (UK) Ltd
UK Chargor
 
Insight Enterprises UK Limited
Dutch Borrower
 
Insight Enterprises B.V.
Insight Worldwide
 
Insight Direct Worldwide, Inc. (AZ)
Insight Canada
 
Insight Canada Holdings, Inc. (AZ) (fka Insight Canada, Inc.)
Insight North America
 
Insight North America, Inc. (AZ)
Insight Public Sector
 
Insight Public Sector, Inc. (IL)
Insight Direct USA
 
Insight Direct USA, Inc. (IL)
Insight Holding
 
Insight Receivables Holding, LLC (IL)
Insight Tech
 
Insight Technology Solutions, Inc. (DE) (fka Software Spectrum Holdings, Inc.)
Calence
 
Calence, LLC (DE)
SASMF
 
Skadden, Arps, Slate, Meagher & Flom LLP (US, French and German Counsel)
SW
 
Snell & Wilmer LLP (AZ Counsel)
Eversheds
 
Eversheds LLP (UK and Dutch Counsel)
NNY
 
NautaDutilh New York P.C. (Agent’s Dutch Counsel)
Freshfields
 
Freshfields Bruckhaus Deringer LLP (Agent’s German Counsel)
De Pardieu
 
De Pardieu Brocas Maffei A.A.R.P.I (Agent’s French Counsel)
Sidley
 
Sidley Austin LLP (Agent’s UK, UK Tax and US Counsel)



 
B-2

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
A.
Loan Documents
 
1.
Fourth Amended and Restated Credit Agreement, dated as of June 23, 2016 (the
“Credit Agreement”) by and among the US Borrower, the UK Borrower, the Dutch
Borrower (collectively, the “Borrowers”), the institutions from time to time
party thereto as Lenders and Agent12
SUS Borrower
S UK Borrower
S Dutch Borrower
S Agent
S Lenders
 
Schedules:
   
Schedule 1.01(b)
Initial Subsidiary Guarantors
 
Schedule 2.01
Lenders and Commitments
 
Schedule 2.05
Existing Letters of Credit
 
Schedule 3.06
Litigation
 
Schedule 3.11
Subsidiaries
 
Schedule 3.16
Initial Material Subsidiaries
 
Schedule 6.01
Existing Indebtedness
 
Schedule 6.02
Existing Liens
 
Schedule 6.04
Existing Investments
 
Schedule 6.08
Restrictive Agreements
 
Schedule 6.09
Sale and Leaseback Transactions
   
Exhibits:
     
Exhibit A
Form of Assignment and Assumption
 
Exhibit B
List of Closing Documents
 
Exhibit C
Form of Compliance Certificate
 
Exhibit D-1-4
Forms of U.S. Tax Certificate
 
2.
Amended and Restated US Tranche Revolving Loan Note executed by the US Borrower
in favor of Lender (U.S. Bank National Association)
 
S US Borrower

___________________________ 
12 Capitalized terms used but not defined herein shall have the respective
meanings ascribed to such terms in the Credit Agreement.

 
B-3

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
3.
Amended and Restated US Tranche Revolving Loan Note executed by the US Borrower
in favor of Lender (Comerica Bank)
 
S US Borrower
4.
US Tranche Revolving Loan Note executed by the US Borrower in favor of Lender
(Branch Banking and Trust Company)
 
S US Borrower
5.
Amendment No. 1 and Restated Intercreditor Agreement by and among the Agent, US
Borrower and Wells Fargo Capital Finance, LLC, as collateral agent under the
Channel Finance Credit Agreement
S Wells Fargo Capital Finance, LLC
S Agent
 
6.
Omnibus Reaffirmation Agreement and Amendment with respect to the Loan
Documents, individually those set forth on Annex IV hereto (such documents, the
“Historical Documents”)
S US Borrower
S UK Borrower
S UK Chargor
S Insight Worldwide
S Insight North America
S Insight Public Sector
S Insight Direct USA
S Insight Holding
S Insight Canada
S Insight Tech
S Calence
S Agent
 
 
(a)
Annex I – Reaffirmed Documents
 
 
(b)
Schedule 1 to Third Amended and Restated Subsidiary Security Agreement – Grantor
Organizational Information
   
(c)
Schedule 1-A to Third Amended and Restated Subsidiary Security Agreement –
Pledged Debt
   
(d)
Schedule 2 to Third Amended and Restated Subsidiary Security Agreement –
Locations of Equipment, Fixtures and Inventory
   
(e)
Schedule 3 to Third Amended and Restated Subsidiary Security Agreement –
Intellectual Property
 

 
 
B-4

--------------------------------------------------------------------------------

 




 
DOCUMENT
SIGNATORIES
   
(i)
Part I – Trademarks
     
(ii)
Part I – Patents
     
(iii)
Part I – Copyrights
   
(f)
Schedule 4 to Third Amended and Restated Subsidiary Security Agreement –
Transmitting Utilities
   
(g)
Schedule 1 to Third Amended and Restated Company Security Agreement – Grantor
Organizational Information
   
(h)
Schedule 1-A to Third Amended and Restated Company Security Agreement – Pledged
Debt
   
(i)
Schedule 2 to Third Amended and Restated Company Security Agreement – Locations
of Inventory and/or Equipment
   
(j)
Schedule 3 to Third Amended and Restated Company Security Agreement –
Intellectual Property
   
(k)
Schedule I to Third Amended and Restated Domestic Subsidiary Pledge Agreement –
Pledged Subsidiaries
   
(l)
Schedule I to Third Amended and Restated Pledge Agreement (Company) – Pledged
Subsidiaries
 
B.
Corporate Documents
 
7.
Omnibus Certificate of the Secretary or an Assistant Secretary of the US
Borrower and each Domestic Subsidiary listed in Annex II hereto certifying:
 
(i)    that there have been no changes in the Articles or Certificate of
Incorporation, or Certificate of Formation or other charter document of the US
Borrower or such Domestic Subsidiary, as applicable, as attached thereto and as
certified as of a recent date by the secretary of state
 
(ii)    the By-Laws, Operating Agreement, or other applicable organizational
document
 
(iii)    resolutions of the Board of Directors and
 
(iv)   the incumbency certificate
 
S Assistant Secretary of:
 
US Borrower
Calence
Insight Canada
Insight Direct USA
Insight Worldwide
Insight North America
Insight Public Sector
Insight Holding
Insight Tech
 

 
 
B-5

--------------------------------------------------------------------------------

 
 

 
DOCUMENT
SIGNATORIES
8.
Good Standing Certificates (or the equivalent thereof) for the US Borrower
 
 
9.
Good Standing Certificates (or the equivalents thereof) for each Domestic
Subsidiary identified in Annex II hereto
 
 
C.
UCC Documents
 
10.
Intellectual property search reports
 
 
11.
UCC, tax, pending suit and judgment lien search reports
 
 
D.
Opinions13
 
12.
Opinion of counsel to the US Borrower and certain of its Subsidiaries: SASMF
S SASMF
(a)     Opinion Certificate
S US Borrower
13.
Opinion of counsel to the US Borrower and certain of its Subsidiaries: SW
S SW
14.
Opinion of Eversheds, UK counsel to the UK Borrower and the UK Chargor
S Eversheds
15.
Opinion of Eversheds, Dutch counsel to the Dutch Borrower
S Eversheds
E.
Foreign Corporate Documents
   
Dutch Companies Corporate Documents
 
 
16.
Excerpt from the Dutch trade register and a copy of the articles of association
currently in force of the Dutch Borrower and Insight Enterprises Holdings B.V.
 
 
17.
Excerpt from the Dutch trade register and a copy of the limited partnership
agreement currently in force of Insight Enterprises C.V.
 
 
18.
Written resolution of the board of the Dutch Borrower and the partners of
Insight Enterprises C.V. with regard to entering into the Credit Agreement (to
the extent applicable), and the Dutch Confirmation Agreement
 
S Dutch Borrower
S Insight Direct USA
S Insight Tech
S Insight Enterprises Holdings B.V.

__________________________
13 See also Items 33 and 41 below

 
B-6

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
19.
Written resolution of the sole shareholder of the Dutch Borrower and Insight
Enterprises Holdings B.V. with regard to entering into the Credit Agreement (if
applicable), the Omnibus Reaffirmation Agreement and the Dutch Confirmation
Agreement
 
S Insight Enterprises Holdings B.V.
SInsight Enterprises C.V.
20.
Copies of each of the following, certified by the managing directors of the
Dutch Borrower as being a true copy of an authentic, up-to-date and complete
original: (i) the deed of incorporation of the Dutch Borrower and Insight
Enterprises Holdings B.V.; (ii) the excerpt from the Dutch trade register and a
copy of the articles of association currently in force of the Dutch Borrower and
Insight Enterprises Holdings B.V. (Item 15 above); (iii) the excerpt from the
Dutch trade register and a copy of the limited partnership agreement currently
in force of Insight Enterprises C.V. (Item 16 above); (iv) the written
resolution of the managing directors of the Dutch Borrower and Insight
Enterprises Holdings B.V. and the written resolution of the partners of Insight
Enterprises C.V. with regard to entering into the Credit Agreement (to the
extent applicable), the Omnibus Reaffirmation Agreement and Amendment and the
Dutch Confirmation Agreement (Item 17 above); (v) the written resolution of the
sole shareholder of the Dutch Borrower and Insight Enterprises Holdings B.V.
with regard to entering into the Credit Agreement (if applicable), the Omnibus
Reaffirmation Agreement and the Dutch Confirmation Agreement (Item 18 above);
and (vi) specimen of signatures of the applicable signatory(ies) of the Dutch
Borrower, Insight Enterprises Holdings B.V. and Insight Enterprises C.V.
 
S Dutch Borrower
 
 
 
French Corporate Documents
 
 

 
 
B-7

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
21.
Certified copies of (i) a certificate of incorporation (extrait-K-bis) of
Insight Technology Solutions SAS, dated less than fifteen (15) days prior to the
Effective Date, (ii) by-laws of Insight Technology Solutions SAS, (iii) original
of a non-bankruptcy certificate (certificate de non-faillite) of Insight
Technology Solutions SAS, dated less than fifteen (15) days prior to the
Effective Date, (iv) original of certificate of liens and encumbrances (état des
privilèges et des nantissements) of Insight Technology Solutions SAS, dated less
than fifteen (15) days prior to the Effective Date and (v) corporate resolutions
of the relevant corporate bodies of Insight Technology Solutions SAS accepting
the pledge created pursuant to the French Third Ranking pledge and accepting the
beneficiaries of said pledge as potential shareholders
 
S Insight Technology Solutions SAS
 
UK Borrower Corporate Documents
 
22.
A copy of each Constitutional Document, certified (as applicable) by the
secretary of the UK Borrower on June 23, 2016 as a true copy of an authentic,
up-to-date and complete original
S UK Borrower
 
23.
A copy of the Board Minutes, certified (as applicable) by the UK Borrower’s
secretary on June 23, 2016 as a true copy of an authentic, up-to-date and
complete original
S UK Borrower
 
 
 
24.
A copy of the written resolutions of the UK Borrower, certified by a director of
the UK Borrower on June 23, 2016 as a true copy of an authentic, up-to-date and
complete original
S UK Borrower
 
UK Chargor Corporate Documents
 
25.
A copy of each Constitutional Document, certified (as applicable) by the
secretary of the UK Chargor on June 23, 2016 as a true copy of an authentic,
up-to-date and complete original
 
S UK Chargor
 
26.
A copy of the Board Minutes, certified (as applicable) by the UK Chargor’s
secretary  on June 23, 2016 as a true copy of an authentic, up-to-date and
complete original
S UK Chargor
 
 
 



 
B-8

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
27.
A copy of the written resolutions of the UK Chargor, certified by a director of
the UK Chargor on June 23, 2016 as a true copy of an authentic, up-to-date and
complete original
 
S UK Chargor
F.
Foreign Collateral Documents
   
Dutch Collateral Documents
 
28.
Confirmation Agreement with respect to (i) the Deed of Pledge on shares in the
capital of Insight Enterprises Holdings B.V. between Insight Direct USA in its
capacity as general partner of Insight Enterprises C.V. as pledgor, the Agent as
pledgee and Insight Enterprises Holdings B.V., as company and (ii) the Deed of
Pledge on shares in the capital of Insight Enterprises B.V. between Insight
Enterprises Holdings B.V. as pledgor, the Agent, as pledgee and Insight
Enterprises B.V., as company
S Insight Enterprises C.V.
S Insight Enterprises Holdings B.V.
S Insight Tech
S Insight Direct USA
S  Dutch Borrower
S  Agent
 
 
French Collateral Documents
 
29.
Agreement for the Pledge of a Financial Securities Account Relating to Shares of
Insight Technology Solutions SAS (the “French Third Ranking Pledge”)
 
S Insight Tech
S Agent
30.
Statement of Pledge relating to the French Third Ranking Pledge (Déclaration de
nantissement de compte de titres financiers)
 
S Insight Tech
 
31.
Certificate of Pledge relating to the French Third Ranking Pledge (Attestation
de constitution de nantissement de compte de titres financiers)
 
S Insight Technology Solutions SAS
32.
Certified copies of the pages of the Insight Technology Solutions SAS
shareholders account and share transfer registrar evidencing the French Third
Ranking Pledge and the pledge of Insight Technology Solutions SAS shares made
pursuant to the Credit Agreement
 
S Insight Technology Solutions SAS
33.
Opinion of counsel to Insight Tech
 
S SASMF
G.
Third Party and Miscellaneous Collateral Documents
 

 
 
B-9

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
34.
Certificate of Insurance (along with Insurance endorsements) listing the Agent
as (x) loss payee (standard mortgagee form) for the property, casualty, and
business interruption insurance policies of the US Borrower and its Subsidiaries
identified in Appendix C hereto, and (y) additional insured with respect to the
liability insurance of the US Borrower and its Subsidiaries
 
 
H.
Closing Certificates and Miscellaneous
 
35.
Certificate signed by a Financial Officer of the US Borrower, certifying that as
of the Effective Date (a) no Default has occurred and is continuing and (b) all
of the representations and warranties set forth in each Loan Document are true
and correct in all material respects on and as of such date
S US Borrower
 
36.
Solvency Certificate
S US Borrower
 
37.
Copy of Second Amended and Restated Calence/Castle Pines Credit Agreement
S Insight Public Sector
S Insight Direct USA
S Calence
S Castle Pines Capital LLC
S Wells Fargo Capital Finance, LLC
 
38.
Post-filing intellectual property search reports
 
 
I.
Post-closing Items
   
French Corporate Documents
 
 

 
 
B-10

--------------------------------------------------------------------------------

 



 
DOCUMENT
SIGNATORIES
39.
Amendment No. 1 to the Charged Account Control Deed relating to the French Third
Ranking Pledge executed by the holder of such account
S Insight Tech
S Agent
£ Bank of America, N.A., as holder of such account
 
 
German Corporate Documents
 
 
40.
Opinion of (German) counsel to Insight Tech
 
£ SASMF
41.
Certified copies electronically obtained of (i) an excerpt of the commercial
register dated not earlier than 10 days before the signing of the relevant
German Collateral Documents by Insight Technology Solutions GmbH certified by a
notary public, (ii) the articles of association and certified by a notary
public, and (iii) an up-to date shareholder's list and certified by a notary
public as well as a copy of the and a shareholder's resolution
£ Insight Technology Solutions GmbH
 
German Collateral Documents
 
 
42.
Confirmation Agreement with respect to Parallel Debt Undertaking, dated July 29,
2008
 
£ US Borrower
£ Agent
43.
Confirmation Agreement with respect to Share Pledge Agreement dated July 29,
2008, and execution of a lower ranking share pledge with respect to the shares
in Insight Technology GmbH
 
£ US Borrower
£ Agent

 
 
B-11

--------------------------------------------------------------------------------

 
 
ANNEX I – PLEDGED ENTITIES


FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT


Pledgor
Name of Subsidiary Pledgee
Insight Enterprises, Inc.
Insight Direct Worldwide, Inc.
Insight Receivables Holding, LLC
Insight Technologies Solutions, Inc.



 
FOURTH AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT
 
Pledgor
Name of Subsidiary Pledgee
Calence, LLC
Calence Physical Security Solutions, LLC
Insight Direct USA, Inc.
Insight Receivables Holding, LLC
Calence, LLC
Insight Consulting Services, LLC
Insight Direct Worldwide, Inc.
Insight North America, Inc.
Insight North America, Inc.
Insight Direct USA, Inc.
Insight Canada Holdings, Inc. (fka Insight Canada, Inc.)
Insight Public Sector, Inc.
Insight Public Sector, Inc.
Insight Receivables Holding, LLC
Insight Receivables Holding, LLC
Insight Receivables, LLC

 
 
B-12

--------------------------------------------------------------------------------

 


UK PLEDGE AGREEMENT
 
Pledgor
Name of Subsidiary Pledgee
Insight Enterprises UK Limited
Insight Direct (UK) Ltd
Insight Enterprises, Inc.
Insight Enterprises UK Limited



DUTCH PLEDGE AGREEMENT
 
Pledgor
Name of Subsidiary Pledgee
Insight Enterprises C.V. (Netherlands)
Insight Technology Solutions Inc.
Insight Enterprises Holdings B.V. (Netherlands)
Insight Enterprises Holdings B.V. (Netherlands)
Insight Enterprises B.V. (Netherlands)



 

 
B-13

--------------------------------------------------------------------------------

 

ANNEX II


OMNIBUS SECRETARY’S CERTIFICATE


Entity
State
Insight Enterprises, Inc.
DE
Calence, LLC
DE
Insight Canada Holdings, Inc. (fka Insight Canada, Inc.)
AZ
Insight Direct USA, Inc.
IL
Insight Direct Worldwide, Inc.
AZ
Insight North America, Inc.
AZ
Insight Public Sector, Inc.
IL
Insight Receivables Holding, LLC
IL
Insight Technology Solutions, Inc.
DE




 
B-14

--------------------------------------------------------------------------------

 

ANNEX III


FINANCING STATEMENT JURISDICTIONS


Entity
State
Insight Enterprises, Inc.
SOS Delaware
Calence, LLC
SOS Delaware
Insight Direct USA, Inc.
SOS Illinois
Insight Direct Worldwide, Inc.
SOS Arizona
Insight Canada Holdings, Inc. (fka Insight Canada, Inc.)
SOS Arizona
Insight North America, Inc.
SOS Arizona
Insight Public Sector, Inc.
SOS Illinois
Insight Receivables Holding, LLC
SOS Illinois
Insight Technology Solutions, Inc.
SOS Delaware






 
B-15

--------------------------------------------------------------------------------

 

ANNEX IV


HISTORICAL DOCUMENTS


1.
Canadian Pledge Agreement, dated as of January 31, 2003, made by Insight North
America, Inc. and Insight Canada Holdings, Inc. (f/k/a Insight Canada, Inc.) in
favor of the Administrative Agent (as successor by merger to Bank One, NA (Main
Office Chicago)).
   
2.
Amended and Restated Trademark Security Agreement, dated September 7, 2006, made
by Insight Direct USA, Inc. in favor of the Administrative Agent.
   
3.
Trademark Security Agreement, dated September 7, 2006, made by Insight Direct
USA, Inc. (d/b/a Software Spectrum, Inc.) in favor of the Administrative Agent.
   
4.
Trademark Security Agreement, dated September 7, 2006, made by Insight Direct
USA, Inc. (d/b/a Software Spectrum, Inc.) in favor of the Administrative Agent.
   
5.
Patent Security Agreement, dated September 7, 2006, made by Insight Direct USA,
Inc. (d/b/a Software Spectrum, Inc.) in favor of the Administrative Agent.
   
6.
Confirmatory Grant of Security Interests in United States Copyrights, dated
April 1, 2008, made by Calence, LLC in favor of the Administrative Agent.
   
7.
Charge over Shares, dated April 1, 2008, made by the Company in favor of the
Administrative Agent (with respect to 65% of the issued shares of the UK
Borrower).
   
8.
Charge over Shares, dated April 1, 2008, made by the Company in favor of the
Administrative Agent (with respect to 35% of the issued shares of the UK
Borrower).
   
9.
Charge over Shares, dated April 1, 2008, made by Insight Enterprises UK Limited
in favor of the Administrative Agent.
   
10.
Second Amended and Restated Intercreditor Agreement, dated as of September 17,
2008, among the Administrative Agent, IBM Credit LLC, Hewlett Packard Company,
JPMorgan Chase Bank, N.A., as Agent for the “Securitization Parties” identified
therein, and the Channel Finance Collateral Agent, and as acknowledged by the
Company and certain of its Subsidiaries.
   
11. 
Canadian Pledge Agreement, dated as of January 19, 2012, made by Insight Canada
Holdings, Inc. in favor of the Administrative Agent.

 
 
B-16

--------------------------------------------------------------------------------

 


12.
Third Amended and Restated Security Agreement, dated as of April 26, 2012,
between the Company and the Administrative Agent.
   
13.
Third Amended and Restated Pledge Agreement (Company), dated as of April 26,
2012, between the Company and the Administrative Agent.
   
14.
Third Amended and Restated Subsidiary Security Agreement, dated as of April 26,
2012, among certain of the Subsidiary Guarantors and the Administrative Agent.
   
15. 
Third Amended and Restated Domestic Subsidiary Pledge Agreement, dated as of
April 26, 2012, among the Subsidiary Guarantors and the Administrative Agent.
   
16.
Amended and Restated Intercreditor Agreement, dated as of April 26, 2012, among
the Company, the Administrative Agent and the Channel Finance Collateral Agent,
as amended by that certain Amendment No. 1 to Amended and Restated Intercreditor
Agreement, dated as of June 23, 2016, among the Company, the Administrative
Agent and the Channel Finance Collateral Agent.
   
17.
Third Amended and Restated Subsidiary Guaranty, dated as of April 26, 2012,
among the Subsidiary Guarantors and the Administrative Agent (as amended by the
Omnibus Reaffirmation Agreement and Amendment of Loan Documents, dated as of
June 23, 2016, among the Company, each of the Subsidiaries of the Company and
other Persons listed on the signature pages thereto and the Administrative
Agent).

 
 
B-17

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


Pursuant to Section 5.01(c) of that certain Fourth Amended and Restated Credit
Agreement, dated as of June [__], 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Insight Enterprises, Inc., a Delaware corporation (the
“Company”), the European Borrowers named therein, the financial institutions
from time to time parties thereto as lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), the Company, through a
Financial Officer, hereby delivers this Compliance Certificate (this
“Certificate”) to the Administrative Agent, together with the financial
statements being delivered to the Administrative Agent pursuant to Section
5.01[(a)][(b)] of the Credit Agreement for the accounting period as at, and for
the [fiscal year] [fiscal quarter and the then elapsed portion of the fiscal
year] of the Company ending on, ____________, ____ (the “Financial
Statements”).  Capitalized terms used herein and in the Schedules attached
hereto shall have the meanings set forth in the Credit Agreement.  Subsection
references herein relate to subsections of the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly appointed [_____________] of the Company and
constitute a Financial Officer under (and as defined in) the Credit Agreement.
 
2.           I have reviewed the terms of the Credit Agreement, and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default as of the date of this Certificate, except as set forth below.
 
4.           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event:
 

                   



5.           Schedule I attached hereto sets forth financial data and
computations evidencing the Company’s compliance with certain financial
covenants of the Credit Agreement related to the information set forth on the
Financial Statements, all of which data and computations are true and correct in
all material respects.
 
 
C-1

--------------------------------------------------------------------------------

 

6.           Schedule II attached hereto sets forth the Material Subsidiaries as
of ___________, _____.  Such Subsidiaries, together with the Company and the UK
Borrower, (i) generated at least 75% of Consolidated EBITDA during the four
fiscal quarter period ended on such date and (ii) owned assets (other than
Equity Interests in Subsidiaries) representing at least 75% of the consolidated
assets of the Company and its Subsidiaries as of such date; provided that any
Domestic Subsidiary which is the direct owner of any Equity Interests in a
Material Subsidiary shall constitute a Material Subsidiary hereunder.  Schedule
III attached hereto sets forth financial data and computations evidencing
compliance with the foregoing all of which data and computations are true and
correct in all material respects.  The following Subsidiaries set forth on
Schedule II have not been specified as Material Subsidiaries on a previous
Compliance Certificate:
 

                   



7.           Schedule IV attached hereto contains a report setting forth the
current Receivables of the Company and its Subsidiaries as of the fiscal quarter
ending on ___________, _____.
 
[8.           [A] Specified Transaction[s] [has] [have] occurred during the Test
Period where the calculations of the Minimum Receivables Test, the Total
Leverage Ratio, the Fixed Charge Coverage Ratio, Consolidated EBITDA or
consolidated assets have been calculated on a Pro Forma Basis for purposes of
determinations of Material Subsidiaries, and attached as Schedule V are the
calculations in reasonable detail that demonstrate the pro forma effect of such
Specified Transaction[s] on the Minimum Receivables Test, the Total Leverage
Ratio and the Fixed Charge Coverage Ratio and Consolidated EBITDA and
consolidated assets for purposes of determinations of Material Subsidiaries for
such Test Period.]
 
9.           The information set forth herein is accurate as of _____________,
20__, and the Financial Statements delivered herewith fairly present in all
material respects the financial position and the results of operations and cash
flows for the Company and its Subsidiaries as of such date and for the periods
ending on such date in accordance with GAAP, [subject to year-end audit
adjustments and the absence of footnotes]14.

____________________________
14 Include bracketed language for unaudited financial statements.

 
C-2

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedules I and III and the list of Material Subsidiaries of the Company
attached as Schedule II hereto in support hereof, are made and delivered this
_____ day of __________, 20__.
 


 

 
INSIGHT ENTERPRISES, INC., as the Company
                   
By:
     
Name:  
     
Title:
   




 
C-3

--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of __________, _____
with certain provisions of the Credit Agreement


The computations set forth in this Schedule I are designed to facilitate the
calculation of financial covenants and certain other provisions in the Credit
Agreement relating to the information set forth in the Company’s consolidated
financial statements delivered with this Certificate.  The use of abbreviated
terminology and/or descriptions in the computations below are not in any way
intended to override or eliminate the more detailed descriptions for such
computations set forth in the relevant provisions of the Credit Agreement, all
of which shall be deemed to control.  In addition, the failure to identify any
specific provisions or terms of the Credit Agreement in this Schedule I does not
in any way affect their applicability during the periods covered by such
financial statements or otherwise, which shall in all cases be governed by the
Credit Agreement.  For purposes of this Schedule I, the “Measurement Quarter”
shall be the fiscal quarter of the Company ending on the date set forth above.
 
I.
FINANCIAL COVENANTS
             
A.
TOTAL LEVERAGE RATIO (Section 6.10(a))
             
1.
Consolidated Funded Indebtedness (as of the end of the Measurement Quarter)15
               
a.
outstanding principal amount of Consolidated Indebtedness of the Company and its
Subsidiaries which has actually been funded
 
$_________
               
b.
plus aggregate face amount of all letters of credit for which the Company and
its Subsidiaries are the account party (unless cash collateralized)
+
$_________
               
c.
plus Capitalized Lease Obligations of the Company and its Subsidiaries
+
$_________
               
d.
= Consolidated Funded Indebtedness
=
$_________
             
2.
Consolidated EBITDA (for the Test Period)
               
a.
net income (or loss) of the Company and its Subsidiaries on a consolidated basis
 
$_________
               
b.
plus interest expense of the Company and its Subsidiaries on a consolidated
basis (including, without limitation, yield and other financing costs resembling
interest payable under any Permitted Receivables Facility)
+
$_________
               
c.
plus expense for taxes paid or accrued
+
$_________
               
d.
plus depreciation
+
$_________
               
e.
plus amortization
+
$_________

______________________
15 Shall not include amounts outstanding under the Channel Finance Credit
Agreement or any Vendor Trade Program or any Contract Payment Sale Indebtedness,
in each case, so long as such amounts are not bearing interest payable by a Loan
Party.

 
C-4

--------------------------------------------------------------------------------

 



   
f.
plus any extraordinary non-cash or nonrecurring non-cash charges or losses
incurred other than in the ordinary course of business
+
$_________
               
g.
plus any non-cash compensation charges arising from any grant of stock, stock
options or other equity-based awards
+
$_________
               
h.
plus any cash expenses or charges related to any issuance of Equity Interests,
Permitted Acquisition or other acquisition, disposition, recapitalization or the
incurrence, prepayment, amendment, modification, restructuring or refinancing of
Indebtedness, in each case, whether or not such transaction is consummated, in
an aggregate amount not to exceed $15,000,000 during any Test Period
+
$_________
               
i.
plus cash costs, expenses and fees incurred in connection with the Transactions
+
$_________
               
j.
plus cash restructuring charges (including in connection with headcount
reductions, costs related to the closure, consolidation and integration of
facilities IT infrastructure and legal entities, severance costs and retention
bonuses) in an amount, when aggregated with the amount of any increase to
Consolidated EBITDA pursuant to clause (y) of the last sentence of the
definition  of “Pro Forma Basis,” not to exceed 10% of Consolidated EBITDA for
such Test Period (calculated prior to giving effect to any increase pursuant to
this paragraph or clause (y) of the last sentence of the definition of “Pro
Forma Basis”
+
$_________
               
k.
minus any extraordinary non-cash or nonrecurring non-cash gains realized other
than in the ordinary course of business
-
$_________
               
l.
minus the amount of any subsequent cash payments in respect of any non-cash
charges described in I.A.2.g.above
-
$_________
               
m.
=   Consolidated EBITDA
=
$_________
                       
3.
Total Leverage Ratio (Ratio of I.A.1.d. to I.A.2.m.)
 
____ to 1.00
       
4.
Maximum Total Leverage Ratio
 
[3.00]16 to 1.00

__________________________
16 After the consummation of a Qualified Acquisition, the maximum Total Leverage
Ratio shall not exceed (i) 3.50 to 1.00 for the four fiscal quarter period
beginning with the fiscal quarter in which such Qualified Acquisition is
consummated (the “First Period”), (ii) 3.25 to 1.00 as of the last day of any
fiscal quarter for the four fiscal quarter period immediately succeeding the
First Period and (iii) reverting to 3.00 to 1.00 as of the last day of any
fiscal quarter ending thereafter.
 
 
C-5

--------------------------------------------------------------------------------

 



   
The Total Leverage Ratio in I.A.3. shall not exceed the Maximum Total Leverage
Ratio in I.A.4:
               
B.
MINIMUM FIXED CHARGE COVERAGE RATIO (Section 6.10(b))
             
1.
COVERAGE AMOUNT (for the Test Period)
               
a.
Consolidated EBITDA (I.A.2.m.)
 
$_________
               
b.
minus Consolidated Capital Expenditures for the Company and its Subsidiaries
-
$_________
               
c.
minus cash dividends or distributions paid by the Company on its Equity
Interests (other than repurchases of its Equity Interests by the Company made in
accordance with Section 6.06 of the Credit Agreement)
-
$_________
               
d.
plus fixed amounts payable by the Company and its Subsidiaries under Operating
Leases
-
$_________
               
e.
=   Coverage Amount
=
$_________
             
2.
FIXED CHARGES (for the Test Period)
               
a.
interest expense of the Company and its Subsidiaries (I.A.2.b. above)
 
$_________
               
b.
plus fixed amounts payable by the Company and its Subsidiaries under operating
leases
+
$_________
               
c.
plus expenses for taxes paid or accrued
+
$_________
               
d.
plus scheduled amortization of the principal portion of Indebtedness (including
Capitalized Lease Obligations but excluding amounts owing in respect of
Permitted Receivables Facilities)+
 
$_________
               
e.
=   Fixed Charges
=
$_________
             
3.
Fixed Charge Coverage Ratio (Ratio of I.B.1.e. to I.B.2.e.)
 
____ to 1.00
             
4.
Minimum Fixed Charge Coverage Ratio
 
1.25 to 1.00
               
The Fixed Charge Coverage Ratio in I.B.3. shall not be less than the Minimum
Fixed Charge Coverage Ratio in I.B.4.


 
C-6

--------------------------------------------------------------------------------

 



   
Is the total set forth on line I.B.3. less than the amount set forth on line
I.B.4.
 
[Yes] / [No]
             
C.
MINIMUM RECEIVABLES AMOUNT (Section 6.10(c))
             
1.
RECEIVABLES AMOUNT (as of the end of the Measurement Quarter)
               
a.
aggregate total book value of the Company’s and its Domestic Subsidiaries’
Domestic Receivables on such  date multiplied by 0.8
 
$_________
               
b.
aggregate total book value of
                     
(i) the Company’s and its Domestic Subsidiaries’ Foreign Receivables on such
date multiplied by 0.6
 
$_________
                 
(ii) the Company’s Foreign Subsidiaries’ Receivables on such date multiplied by
0.6
+
$_________
               
c.
= Receivables Amount (I.C.1.a. plus I.C.1.b.(i) plus (I.C.1.b.(ii))
=
$_________
               
d.
Consolidated Funded Indebtedness (I.A.1.d.)
=
$_________
               
The minimum Receivables Amount in I.C.1.c. shall not be less than or equal to
the aggregate amount of Consolidated Funded Indebtedness in I.A.1.d
               
Is the total set forth on line I.C.1.c. less than or equal to in the amount set
forth on line I.A.1.d.
 
[Yes] / [No]

 
 
C-7

--------------------------------------------------------------------------------

 


SCHEDULE II TO COMPLIANCE CERTIFICATE
 
Material Subsidiaries
 



 
C-8

--------------------------------------------------------------------------------

 

SCHEDULE III TO COMPLIANCE CERTIFICATE
 
Material Subsidiaries
 




I.
Consolidated EBITDA Test
       
A.
Consolidated EBITDA of the Company, the UK Borrower and the Material
Subsidiaries set forth on Schedule II for the Test Period
$_________
     
B.
Percentage, taken by dividing amount in Item I.A by amount of Consolidated
EBITDA for the Test Period
_______%
     
C.
Required percentage:
75%
           
II.
Consolidated Assets Test
       
A.
Assets of the Company, the UK Borrower and the Material Subsidiaries set forth
on Schedule II as of the Test Period
$_________
     
B.
Consolidated assets of the Company and its Subsidiaries as of the end of the
Test Period
$_________
     
C.
Percentage taken by dividing amount in Item II.A by amount in Item II.B
_______%
     
D.
Required percentage:
75%


 
C-9

--------------------------------------------------------------------------------

 

SCHEDULE IV TO COMPLIANCE CERTIFICATE
 
Receivables Report
 


 
See Attached.
 

 
C-10

--------------------------------------------------------------------------------

 

SCHEDULE V TO COMPLIANCE CERTIFICATE
 
Pro Forma Calculations
 





 
C-11

--------------------------------------------------------------------------------

 

EXHIBIT D-1


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June [__], 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a “controlled foreign corporation” related to any Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]




By: _______________________
Name:
Title:




Date: __________, 20[__]



 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT D-2


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June [__], 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]




By: _______________________
Name:
Title




Date: __________, 20[__]


 
D-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June [__], 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]




By: _______________________
Name:
Title




Date: __________, 20[__]

 
D-3

--------------------------------------------------------------------------------

 

EXHIBIT D-4


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of June [__], 2016 (as amended, restated, amended and restated
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Insight Enterprises, Inc., a Delaware corporation, the European Borrowers
party thereto, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By: _______________________
Name:
Title




Date: __________, 20[__]

D-4
 